--------------------------------------------------------------------------------

Back to Form 8-K [form8-k.htm]
Exhibit 10.1




STATE OF FLORIDA
DEPARTMENT OF ELDER AFFAIRS
STANDARD CONTRACT
LONG-TERM CARE COMMUNITY DIVERSION PILOT PROJECT


THIS CONTRACT is entered into between the State of Florida, Department of Elder
Affairs, hereinafter referred to as the "department", and Wellcare, hereinafter
referred to as the "contractor".


I.THE Contractor AGREES:


A.To provide services according to the conditions specified in Attachment(s) I.


B.Federal Laws and Regulations
 
1.If this contract contains federal funds, the contractor shall comply with the
provisions of 45 CFR, Part 74, and/or 45 CFR, Part 92, and other applicable
regulations as specified in Attachment I.



 
2. If this contract contains federal funding in excess of $100,000, the
contractor shall comply with all applicable standards, orders, or regulations
issued under Section 306 of the Clean Air Act, as amended (42 U.S.C. 1857(h) et
seq.), Section 508 of the Clean Water Act, as amended (33 U.S.C. 1368 et seq.),
Executive Order 11738, and Environmental Protection Agency regulations (40 CFR
Part 15).  The contractor shall report any violations of the above to the
department within ten (10) days of the discovery of any such violation.



 
3.If this contract contains federal funding the contractor must, prior to
contract execution, complete the Certification Regarding Lobbying form,
Attachment II.  If a Disclosure of Lobbying Activities form, Standard Form LLL,
is required, it may be obtained from the contract manager.  All disclosure forms
as required by the Certification Regarding Lobbying form must be completed and
returned to the contract manager no more than 10 days after contract execution.



 
4.The contractor shall comply with the provisions of the U.S. Department of
Labor, Occupational Safety and Health Administration (OSHA) code, 29 CFR, Part
1910.1030.



 
5.If this contract contains federal funding in excess of $100,000, the
contractor or vendor must, prior to contract execution, complete the Debarment,
Suspension, Ineligibility and Voluntary Exclusion Certification form, Attachment
III.



 
6.Health Insurance Portability and Accountability Act of 1996 (HIPAA)
Compliance: If the recipient will receive consumer’s protected health
information as a result of this agreement, then the department recognizes that
the department and recipient are "Business Associates" of each other under the
terms of HIPAA and, as such, the department and recipient will enter into a
Business Associate agreement separate from this agreement.



C.Civil Rights Certification
 
1.The contractor gives this assurance in consideration of and for the purpose of
obtaining federal grants, loans, contracts (except contracts of insurance or
guaranty), property, discounts, or other federal financial assistance to
programs or activities receiving or benefiting from federal

 
1

--------------------------------------------------------------------------------




 
financial assistance.  The contractor agrees to complete the Civil Rights
Compliance Questionnaire, DOEA Form 101 A and B, if services are provided to
consumers and if fifteen (15) or more persons are employed. For contractors
employing less than 15 persons, the department requests completion of the Civil
Rights Compliance Questionnaire, in accordance with the Governor's One Florida
Initiative, Executive Order 99-281.



 
2.The contractor assures that it will comply with:

 
a.Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d et seq.,
which prohibits discrimination on the basis of race, color, or national origin
in programs and activities receiving or benefiting from federal financial
assistance.



 
b.Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794,
which prohibits discrimination on the basis of handicap in programs and
activities receiving or benefiting from federal financial assistance.



 
c.Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. 1681 et
seq., which prohibits discrimination on the basis of sex in education programs
and activities receiving or benefiting from federal financial assistance.



 
d.The Age Discrimination Act of 1975, as amended, 42 U.S.C. 6101 et seq., which
prohibits discrimination on the basis of age in programs or activities receiving
or benefiting from federal financial assistance.



 
e.Section 654 of the Omnibus Budget Reconciliation Act of 1981, as amended,
42 U.S.C. 9849, which prohibits discrimination on the basis of race, creed,
color, national origin, sex, handicap, political affiliation or beliefs in
programs and activities receiving or benefiting from federal financial
assistance.



 
f.The Americans with Disabilities Act of 1990, 42 USC 12101, et seq., which
prohibits discrimination against, and provides equal opportunities for
individuals with disabilities, in employment, public  services, and public
accommodations.



 
g.All regulations, guidelines, and standards as are now or may be lawfully
adopted under the above statutes.



 
3.The contractor shall establish procedures to handle complaints of
discrimination involving services or benefits through this contract.  The
contractor shall advise consumers, employees, and participants of the right to
file a complaint, the right to appeal a denial or exclusion from the services or
benefits from this contract, and their right to a fair hearing.  Complaints of
discrimination involving services or benefits through this contract may also be
filed with the Secretary of the department or the appropriate federal or state
agency.



 
4.The contractor agrees that compliance with this assurance is a condition of
continued receipt of or benefit from federal financial assistance, and that it
is binding upon the contractor, its successors, transferees, and assignees for
the period during which such assistance is provided. The contractor further
assures that all contractors, subcontractors, subgrantees, or others with whom
it arranges to provide services or benefits to participants or employees in
connection with any of its programs and activities are not discriminating
against those participants or employees in violation of the above statutes,
regulations, guidelines, and standards.  In the event of failure to comply, the
contractor understands that the department may, at its discretion, seek a court
order requiring compliance with the terms of this assurance or seek other
appropriate judicial or administrative relief, including but not limited to,
termination of and denial of further assistance.

2

--------------------------------------------------------------------------------



D.Requirements of Chapter 287, Florida Statutes
 
1.To provide all reports set forth in Attachment I to be received and accepted
by the contract manager.



 
2.To comply with the criteria and final date by which such criteria must be met
for completion of this contract as specified in Section I, Paragraph V, of this
contract.



 
3.To allow public access to all documents, papers, letters, or other materials
subject to the provisions of Chapter 119, Florida Statutes, and made or received
by the contractor in conjunction with this contract. It is expressly understood
that substantial evidence of the contractor's refusal to comply with this
provision shall constitute a breach of contract.



 
4.To develop procurement procedures for all services purchased pursuant to this
contract and subcontracts subject to this agreement in accordance with state and
federal regulations that encourages competition and promotes a diversity of
contractors for services for the elder consumers.



E.Withholdings and Other Benefits
 
1.The contractor is responsible for Social Security and Income Tax withholdings
of its employees.



 
2.The contractor is not entitled to state retirement or leave benefits except
where the contractor is a state agency.



 
3.Unless justified by the contractor and agreed to by the department in
Attachment I, the department will not furnish services of support (e.g., office
space, office supplies, telephone service, secretarial, or clerical support)
normally available to career service employees.



F.Indemnification
If the contractor is a state or local governmental entity, pursuant to
subsection 768.28(18) Florida Statutes, the provisions of this section do not
apply.


 
1.Contractor and all subcontractors agree to indemnify, defend, and hold
harmless the department and all of the department's officers, agents, and
employees from any claim, loss, damage, cost, charge, or expense arising out of
any acts, actions, neglect or omission, action in bad faith, or violation of
federal or state law by the contractor, its agents, employees, or subcontractors
during the performance of this agreement and all contracts incorporating this
agreement by reference, whether direct or indirect, and whether to any person or
property to which the department or said parties may be subject, except neither
contractor nor any of its subcontractors will be liable under this section for
damages arising out of injury or damage to persons or property directly caused
or resulting from the sole negligence of the department or any of its officers,
agents, or employees.



 
2.Contractor's and subcontractor’s obligation to indemnify, defend, and pay for
the defense or, at the department's option, to participate and associate with
the department in the defense and trial of any claim and any related settlement
negotiations, shall be triggered by the department's notice of claim for
indemnification to contractor.  Contractor's and subcontractor’s inability to
evaluate liability or its evaluation of liability shall not excuse contractor's
or subcontractor’s duty to defend and indemnify the department, upon notice by
the department.  Notice shall be given by registered or certified mail, return
receipt requested.  Only an adjudication or judgment after the highest appeal is
exhausted specifically finding the department solely negligent shall excuse
performance of this provision by contractors and subcontractors. The contractor
shall pay all costs and fees related to this obligation and its enforcement by
the department.  The department's failure to notify contractor of a claim shall
not release contractor of the above duty to defend.

 
3

--------------------------------------------------------------------------------


 
 
3.It is the intent and understanding of the parties that the contractor is NOT
an agent of the department for purposes of application of Chapter 768.28, F.S.,
and is NOT entitled or subject to any of the benefits and limitations
therein.  Contractor expressly agrees to and does hereby waive any and all
claims or entitlement to any and all application of Chapter 768.28, F.S.,
contractor may have or may hereafter acquire by reason of this agreement or by
any interpretation of this agreement and applicable law by any court of law
equity, or by or through any other dispute resolution method or forum, regarding
any and all claims that may directly or indirectly arise from or otherwise
involve contractor’s direct or indirect involvement, obligations, or benefits
under this agreement.  Not withstanding the foregoing provisions, nothing in
this agreement shall serve as a waiver of sovereign immunity, or any other
defense, by the department.  Neither the contractor nor any of its
subcontractors are employees of the department and shall not hold themselves out
as employees or agents of the department without specific authorization from the
department.  It is the further intent and understanding of the parties that the
department does not control the employment practices of the contractor and shall
not be liable for any wage and hour, employment discrimination, or other labor
and employment claims, which arise against the contractor.



G.Insurance and Bonding
 
1.To provide adequate liability insurance coverage on a comprehensive basis and
to hold such liability insurance at all times during the existence of this
contract. The contractor accepts full responsibility for identifying and
determining the type(s) and extent of liability insurance necessary to provide
reasonable financial protections for the contractor and the consumers to be
served under this contract.  Upon the execution of this contract, the contractor
shall furnish the department written verification supporting both the
determination and existence of such insurance coverage.  Such coverage may be
provided by a self-insurance program established and operating under the laws of
the State of Florida.  The department reserves the right to require additional
insurance where appropriate.



 
2.To furnish an insurance bond from a responsible commercial insurance company
covering all officers, directors, employees and agents of the contractor
authorized to handle funds received or disbursed under this contract in an
amount commensurate with the funds handled, the degree of risk as determined by
the insurance company and consistent with good business practices.



 
3.If the contractor is a state agency or subdivision as defined by
Chapter 768.28, Florida Statutes, the contractor shall furnish the department,
upon request, written verification of liability protection in accordance with
Chapter 768.28, Florida Statutes.  Nothing herein shall be construed to extend
any party's liability beyond that provided in Chapter 768.28, Florida Statutes.
(See also Paragraph F above.)



4

--------------------------------------------------------------------------------


 
H.Abuse, Neglect and Exploitation Reporting
In compliance with Chapter 415, Florida Statutes, an employee of the contractor
who knows, or has reasonable cause to suspect, that a child, aged person or
disabled adult is or has been abused, neglected, or exploited, shall immediately
report such knowledge or suspicion to the State of Florida central abuse
registry and tracking system on the statewide toll-free telephone number
(1-800-96ABUSE).


I.Transportation Disadvantaged
If consumers are to be transported under this contract, the contractor will
comply with the provisions of Chapter 427, Florida Statutes, and Rule Chapter
41-2, Florida Administrative Code.


J.Purchasing
 
1.PRIDE

It is expressly understood and agreed that any articles which are the subject
of, or are required to carry out this contract shall be purchased from Prison
Rehabilitative Industries and Diversified Enterprises, Inc. (PRIDE) identified
under Chapter 946, Florida Statutes, in the same manner and under the procedures
set forth in subsections 946.515(2) and (4), Florida Statutes. For purposes of
this contract, the person, firm, or other business entity carrying out the
provisions of this contract shall be deemed to be substituted for the department
insofar as dealings with PRIDE. This clause is not applicable to any
subcontractors, unless otherwise required by law. An abbreviated list of
products/services available from PRIDE may be obtained by contacting PRIDE'S
Tallahassee branch office at (850) 487-3774 or SunCom 277-3774.


 
2.Procurement of Products or Materials with Recycled Content

Additionally, it is expressly understood and agreed that any products or
materials which are the subject of, or are required to carry out this contract
shall be procured in accordance with the provisions of Chapter 403.7065 and
287.045, Florida Statutes.


5

--------------------------------------------------------------------------------


 
3.Equity in Contracting

Pursuant to Chapter 287.09451, F.S., the department is committed to embracing
diversity in the provision of services to Florida’s elders and in providing fair
and equal opportunities for all qualified minority businesses in Florida.  The
contractor shall report information to the department on utilization of
certified, and non-certified minority contractors and vendors for all
subcontractors and vendors receiving funds pursuant to all contracts covered by
this contract.  This report shall be submitted quarterly to the department.


K.Publication or Statement of State Sponsorship
 
1.As required by Chapter 286.25, Florida Statutes, if the contractor or
subcontractor is a nongovernmental organization which sponsors a program
financed wholly or in part by state funds, including any funds obtained through
contracts executed in accordance with this agreement, it shall in publicizing,
advertising or describing the sponsorship of the program, state:   "Sponsored by
Wellcare, and the State of Florida, Department of Elder Affairs".  If the
sponsorship reference is in written material the words "State of Florida,
Department of Elder Affairs" shall appear in the same size letters and type as
the name of the organization.



 
2.If the contractor is a governmental entity or political subdivision of the
state, the department requests compliance with the conditions specified above.



 
3.The contractor shall not use the words “The State of Florida, Department of
Elder Affairs” to indicate sponsorship of a program otherwise financed unless
specific authorization has been obtained by the department prior to use.



L.Use of Funds for Lobbying Prohibited
To comply with the provisions of Chapter 216.347, Florida Statutes, which
prohibit the expenditure of contract funds for the purpose of lobbying the
Legislature, a judicial branch or a state agency.




M.Public Entity Crime; Denial or revocation of the right to transact business
with public entities.
It is the intent of the legislature to place the following restrictions on the
ability of persons convicted of public entity crimes to transact business with
the department per Chapter 287.133, Florida Statutes:


A person or affiliate who has been placed on the convicted vendor list following
a conviction for a public entity crime may not submit a bid on a contract to
provide any goods or services to a public entity, may not submit a bid on a
contract with a public entity for the construction or repair of a public
building or public work, may not submit bids on leases of real property to a
public entity, may not be awarded or perform work as a contractor, supplier,
subcontractor, or consultant under a contract with any public entity, and may
not transact business with any public entity in excess of the threshold amount
provided in s. 287.017 for CATEGORY TWO for a period of 36 months from the date
of being placed on the convicted vendor list.  The contractor agrees that
compliance with this statute is a condition of receipt or benefit from state or
federal funds and it is binding upon the contractor, and it’s successors during
the period of this agreement.  The contractor further assures that the
contractor, it’s officers, directors, senior management, partners, employees, or
agents, have not been convicted of any public entity crimes within the last 36
months. If the contractor or any of its officers or directors are convicted,
pursuant to the definition set forth in s.287.133 (1)(b), of a public entity
crime during the period of this agreement, the contractor shall notify the
department immediately. Non-compliance with this statute shall constitute a
breach of contract.


N.Employment
If the contractor is a non-governmental organization, it is expressly understood
and agreed that the contractor will not knowingly employ unauthorized alien
workers.  Such employment constitutes a violation of the employment provisions
as determined pursuant to section 274A(e) of the Immigration Nationality Act
(INA), 8 U.S.C. s.1324 a (e) (section 274A(e). Violation of the employment
provisions as determined pursuant to section 274A(e) shall be grounds for
unilateral cancellation of this contract.


O.Audits and Records
 
1.To maintain books, records, and documents (including electronic storage media)
in accordance with generally accepted accounting procedures and practices which
sufficiently and properly reflect all revenues and expenditures of funds
provided by the department under this contract.  Contractors and subcontractors
agree to maintain records including paid invoices, payroll registers, travel
vouchers, copy logs, postage logs, time sheets, etc., as supporting
documentation for service cost reports and for administrative expenses itemized
for reimbursement.  This documentation will be made available upon request for
monitoring and auditing purposes.



 
2.To assure that these records shall be subject at all reasonable times to
inspection, review, or audit by state personnel and other personnel duly
authorized by the department, as well as by federal personnel.



6

--------------------------------------------------------------------------------


 
3.To maintain and file with the department such progress, fiscal and inventory
reports as specified in Attachment I, and other reports as the department may
require within the period of this contract.  Such reporting requirements must be
reasonable given the scope and purpose of this contract.

 
 
4.To provide a financial and compliance audit to the department as specified in
Attachment I and to ensure that all related party transactions are disclosed to
the auditor.  Additional audit requirements are specified in Attachment I.



 
5.To include these aforementioned audit and record keeping requirements in all
approved subcontracts and assignments.



 
6.The contractor agrees to respond to requests for consumer information and
statistical data for research and evaluative purposes when requested by the
department.



 
7.To provide to the department all fiscal information regarding services
contracted to subcontractors pursuant to this agreement using the application or
format required by the department.



P.Retention of Records
 
1.Unless otherwise expressly set forth in Attachment I of this contract, the
contractor agrees to retain all consumer records, financial records, supporting
documents, statistical records, and any other documents (including electronic
storage media) pertinent to this contract for a period of five (5) years after
termination of this contract, or if an audit has been initiated and audit
findings have not been resolved, the records shall be retained until resolution
of the audit findings.  Any special provisions regarding retention of records
must be in accord with applicable state or federal law or regulation.



 
2.Persons duly authorized by the department and federal auditors, pursuant to 45
CFR, Part 74.53(e), and 92.42(e) (1) and (2) shall have full access to and the
right to examine or duplicate any of said records and documents during said
retention period.



Q.Incident Reporting
 
1.The contractor will provide reports as specified in Attachment I. These
reports will be used for monitoring progress or performance of the contractual
services as specified in Attachment I.



 
2.The contractor will permit persons duly authorized by the department to
inspect any records, papers, documents, facilities, goods and services of the
contractor and subcontractor which are relevant to this agreement or the mission
and statutory authority of the department, and/or interview any consumers and
employees of the contractor and subcontractor to be assured of satisfactory
performance of the terms and conditions of this contract.  Following such
inspection the department will deliver to the contractor a list of its concerns
with regard to the manner in which said goods or services are being
provided.  The contractor will rectify all noted deficiencies provided by the
department within the time set forth by the department, or provide the
department with a reasonable and acceptable justification for the contractor's
failure to correct the noted deficiencies.  The department shall determine
whether such failure is reasonable and acceptable.  The contractor's failure to
correct or justify within a reasonable time as specified by the department may
result in the department taking any of the actions identified in the Suspension
section, or the department deeming the contractor’s failure to be a breach of
contract.



7

--------------------------------------------------------------------------------


 
3.The contractor will notify the department within 48 hours of conditions
related to subcontractor performance that could impair continued service
delivery.  Reportable conditions may include:

 
 
proposed consumer terminations

 
contractor or subcontractor financial concerns/difficulties

 
service documentation problems

 
contract non-compliance

 
service quality and consumer complaint trends



Contractors will provide the department with a brief summary of the problem(s)
and proposed corrective action plans and time frames for implementation.


R.Safeguarding Information
Not to use or disclose any information concerning a contractor of services under
this contract for any purpose not in conformity with applicable state and
federal regulations, except upon written consent of the contractor, or the
custodial parent or legal guardian of the contractor, as authorized by law.


S.Consumer Information
To submit management, program, and consumer identifiable data, as specified by
the department in Attachment I.


T.Assignments and Subcontracts
 
1.Except as otherwise allowed in Attachment I, to neither assign the
responsibility of this contract to another party nor subcontract for any of the
work contemplated under this contract without prior written approval of the
department.  No such approval by the department of any assignment or subcontract
shall be deemed in any event or in any manner to obligate the department beyond
the total dollar amount agreed upon in this contract.  All such assignments or
subcontracts shall be subject to the conditions of this contract (except Section
I, Paragraph J.1., Section II, Paragraph B. and Section I, Paragraph M., [unless
the subcontractor is a political subdivision of the state]) and to any
conditions of approval that the department shall deem necessary.



 
2.Unless otherwise stated in the contract between the contractor and
subcontractor, payments made by the contractor to the subcontractor must be in
accordance with Attachment I and other applicable state and federal regulations.



U.Financial Reports
To provide financial reports to the department as specified in Attachment I.


V.Final Invoice
Any payment that may become due under the terms of this contract may be withheld
until all reports and documentation due from the contractor, and necessary
adjustments thereto, have been approved by the department.


8

--------------------------------------------------------------------------------


W.Return of Funds
The contractor shall return any overpayment to the agency after either discovery
by the contractor, or notification by the agency, of the overpayment.  In the
event that the contractor or its independent auditor discovers an overpayment
has been made, the contractor shall repay said overpayment without prior
notification from the agency.  In the event that the agency first discovers an
overpayment has been made, the agency will notify the contractor by letter of
such a finding.  Such repayment shall be made pursuant to all applicable state
and federal regulations.
 
X.Data Integrity
Pursuant to the accounting and reporting requirements for federal grants
management in OMB Circulars A-102 and A-110, which require certification of Data
Integrity for any procurement document, the contractor must, prior to execution
of this agreement, complete the Data Integrity Certification form, Attachment
VI.


In the event a data integrity issue results in a delay of service, the
contractor agrees to execute their agency disaster plan to ensure the delivery
of service(s) continues.


Y.Conflict of Interest
The contractor hereby agrees that it will ensure that its employees, board
members, management and subcontractors, will avoid any conflict of interest or
the appearance of a conflict of interest when disbursing or using the funds
described in this agreement or when contracting with another entity which will
be paid by the funds described in this agreement.  A conflict of interest
includes but is not limited to receiving, or agreeing to receive, a direct or
indirect benefit, or anything of value from a contractor, consumer,
subcontractor, or any person wishing to benefit from the use or disbursement of
these funds.  To avoid a conflict of interest a contractor must ensure that all
individuals make a disclosure to the department of any relationship which may
be, or may be perceived to be, as a conflict of interest within thirty (30) days
of an individual’s original appointment or placement on a board, or if the
individual is serving as an incumbent, within thirty (30) days of the
commencement of the contract.


Z.Successors and Transferees
This contract and its attachments are binding on the contractor and its
successors and transferees.


 




Intentionally Left Blank


9

--------------------------------------------------------------------------------




II.THE DEPARTMENT AGREES:


A.Contract Amount
To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $60 million, subject to the availability of funds. The
funds awarded to the contractor pursuant to this contract consists of the
following:


Program Title
Year
Funding Source
CFDA/CSFA#
Fund Amounts
Long Term Community Diversion Pilot Project
2007-2008
General revenue-match
93.777 & 93.778
$60 Million



The State of Florida's performance and obligation to pay under this contract is
contingent upon an annual appropriation by the Legislature. The costs of
services paid under any other contract or from any other source are not eligible
for reimbursement under this contract.


B.Contract Payment
Payment will be made pursuant to the terms and conditions of Attachment I and
any applicable state and federal regulations.


C.Vendor Ombudsman
A Vendor Ombudsman has been established within the Department of Financial
Services.  The duties of this individual include acting as an advocate for
vendors who may be experiencing problems in obtaining timely payment(s) from a
state agency.  The Vendor Ombudsman may be contacted at (850) 413-5516 or by
calling the Department of Financial Services Consumer Hotline at 1(800)
343-2762.




III.The Contractor Agrees to the following special provisions:


 
A.Grievance and Appeal Procedures

If this contract contains funds for services to elder consumers, the contractor
will abide by the grievance section in Attachment I and any applicable state and
federal regulations.


 
B.Investigation of Allegations

Any report that implies criminal intent on the part of this contractor or any
subcontractor and is referred to a governmental or investigatory agency must be
sent to the department. The contractor must investigate allegations regarding
falsification of client information, service records, payment requests, and
other related information. If the contractor has reason to believe that the
allegations will be referred to the State Attorney, a law enforcement agency,
the United States Attorney’s Office, or other governmental agency, the
contractor shall notify the Inspector General at the department immediately. A
copy of all documents, reports, notes or other written material concerning the
investigation, whether in the possession of the contractor or subcontractor,
must be sent to the department’s Inspector General with a summary of the
investigation and allegations.


C.Disaster
In preparation for the threat of an emergency event as defined in the State of
Florida Comprehensive Emergency Management Plan, the Department of Elder Affairs
may exercise authority over a service provider to implement preparedness
activities to improve the safety of the elderly in the threatened area and to
secure service provider facilities to minimize the potential impact of the
event.  These actions will be within the existing roles and responsibilities of
the service providers.


10

--------------------------------------------------------------------------------


In the event the President of the United States or Governor of the State of
Florida declares a disaster or state of emergency, the Department of Elder
Affairs may exercise authority over the service provider to implement emergency
relief measures and/or activities.


In either of these cases, only the Secretary, Deputy Secretary or his/her
designee of the Department of Elder Affairs shall have such authority to order
the implementation of such measures.  All actions directed by the department
under this section shall be for the purpose of ensuring the health, safety and
welfare of the elderly in the potential or actual disaster area.


D.Computer System Backup and Recovery
Each contractor, among other requirements, must anticipate and prepare for the
loss of information processing capabilities.  The routine backing up of data and
software is required to recover from losses or outages of the computer
system.  Data and software essential to the continued operation of contractor
functions must be backed up.  The security controls over the backup resources
shall be as stringent as the protection required of the primary resources. It is
recommended that a copy of the backed up data be stored in a secure, offsite
location.  The contractor will submit to the department, annually or upon
revision, their written policy for backing up data and software.
 
IV.THE CONTRACTOR AND DEPARTMENT MUTUALLY AGREE:


A.Effective Date
 
1.This contract shall begin on September 1, 2007, or on the date on which the
contract has been signed by both parties, whichever is later.



 
2.This contract shall end on August 31, 2008.



B.Termination
1.Termination at Will
This contract may be terminated by either party upon no less than sixty (60)
calendar days notice, without cause, unless a lesser time is mutually agreed
upon by both parties. Said notice shall be delivered by certified mail, return
receipt requested, or in person with proof of hand delivery. In the event the
contractor terminates a contract at will the contractor agrees to submit, at the
time it serves notice of intent to terminate, a plan which identifies procedures
to ensure services to consumers will not be interrupted or suspended by the
termination.
 
2.Termination Because of Lack of Funds 
In the event funds to finance this contract become unavailable, the agency will
notify the Contractor in writing within twenty-four (24) hours after the agency
learns of such unavailability of funds.  Said notice shall be delivered by
certified mail, return receipt requested, or any expedited delivery service that
provides verification of receipt, or in person with proof of hand delivery.  In
the event of a fiscal emergency, the department, in consultation with the agency
may terminate the contract no less than twenty-four (24) hours after the
contractor has received written notice.  The agency shall be the final authority
as to the availability of funds.


11

--------------------------------------------------------------------------------


3.Termination for Breach

The department may, by written notice to the Contractor, terminate this contract
if the provider fails to cure any material breach within thirty (30) days after
the Contractor receives from the department written notification explaining the
nature of the material breach; provided however, the department may terminate
this contract for material breach upon no less than twenty four (24) hours
written notice to the Contractor if the Contractor has committed a material
breach of the contract which causes an immediate danger to the public health and
if the Contractor has not cured such breach within the notice period upon no
less than twenty-four (24) hours notice.  Said notice shall be delivered by
certified mail, return receipt requested, or in person with proof of
delivery.  If applicable, the department may employ the default provisions in
Chapter 60A─1.006(3), Florida Administrative Code.


If the Contractor does not receive all or a substantial portion of its
capitation payment within (10) days after it is due, the Contractor shall
furnish written notification to the department and the Contractor may terminate
this contract if the agency fails to make payment within twenty (20) days after
the department’s receipt of such notice.


Waiver of breach of any provisions of this contract shall not be deemed to be a
waiver of any other breach and shall not be construed to be a modification of
the terms of this contract. The provisions herein do not limit the department or
agency’s right to remedies or damages at law or in equity.


4.Termination after Suspension
If the department engages any of the suspension provisions contained in Section
1.21 of Attachment I to this contract, the department may, in its sole
discretion, determine if termination is warranted.


C.Notice and Contact
 
1.The name, address and telephone number of the contract manager for the
department for this contract is:

Department of Elder Affairs
ATTN: Contract Manager
4040 Esplanade Way
Tallahassee, FL 32399-7000
(850) 414-Direct Number


 
2.The name, address and telephone number of the representative of the contractor
responsible for administration of the program under this contract is:



Nancy Gareau

Wellcare

P.O. Box 26011

Tampa, FL 33623

(813) 865-1816



12

--------------------------------------------------------------------------------


 
3.In the event that different representatives are designated by either party
after execution of this contract, notice of the name and address of the new
representative will be rendered in writing to the other party and said
notification attached to originals of this contract.





D.Renegotiation or Modification
 
1.Modifications of provisions of this contract shall only be valid when they
have been reduced to writing and duly signed. The parties agree to renegotiate
this contract if federal and/or state revisions of any applicable laws, or
regulations make changes in this contract necessary.



 
2.The payment made pursuant to this contract shall be governed by the terms and
conditions in Attachment I.



E.Name, Mailing and Street Address of Payee
 
1.The name (contractor name as shown on page 1 of this contract) and mailing
address of the official payee to whom the payment shall be made:



Wellcare

P.O. Box 26011

Tampa, FL 33623



 
 2.The name of the contractor’s contact person and street address where
financial and administrative records are maintained:



Nancy Gareau

Wellcare

P.O. Box 26011

Tampa, FL 33623

 
F.All Terms and Conditions Included


This contract and Attachments I, II, III, IV, and Exhibits A, B, C, D, E, F, G,
H, I, J, K, and L as referenced, contain all terms and conditions agreed upon by
the parties.
 
 
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this 110 page contract to be
executed by their undersigned officials as duly authorized.


Contractor: Wellcare
 
STATE OF FLORIDA DEPARTMENT OF ELDER AFFAIRS
SIGNED BY:   /s/ Todd S. Farha
SIGNED BY:  /s/   E. D Beach       
NAME: Todd Farha
NAME: E. DOUGLAS BEACH
TITLE:  President & CEO
TITLE: SECRETARY
DATE: 8/23/2007
DATE: 8/29/2007
FEDERAL ID NUMBER: 592583622
(or SS Number for an individual)
 
FISCAL YEAR ENDING DATE:
 
STATE AGENCY 29 DIGIT SAMAS CODE:
 



 
14

--------------------------------------------------------------------------------









ATTACHMENT I


State of Florida
Department of Elder Affairs


Long-Term Care Community Diversion Pilot Project


Contract No. 2007-2008-01


 









--------------------------------------------------------------------------------


 
LONG-TERM CARE COMMUNITY DIVERSION PILOT PROJECT
Table of Contents
 
SECTION 1
GENERAL CONTRACT REQUIREMENTS
5
1 1
Entire Agreement; Conflict
5
1 2
Non-Renewal
5
1 3
Misuse of Symbols, Emblems, or Names in Reference to Medicaid
5
1 4
Contractor Qualifications
5
1 5
Contract Management
6
1 6
Insolvency Protection
9
1 7
Surplus Requirements
9
1 8
Bonds
9
1 9
Insurance
10
1 10
Interest and Savings
10
1 11
Third Party Resources
10
1 12
State Ownership
 11
1 13
Ownership and Management Disclosure
11
1 14
Independent Provider
 13
1 15
Damages from Federal Disallowances
13
1 16
Offer of Gratuities
13
1 17
Attorneys Fees
13
1 18
Venue or Court of Jurisdiction
13
1 19
Legal Action Notification
13
1 20
Force Majeure
14
1 21
Sanctions
14
1 22
Applicable Laws and Regulations
15
1 23
Inspection and Audit of Financial Records
 16
1 24
Reporting
16
1 25
Fiscal Intermediary
16
1 26
Subcontracts
16
1 27
Subcontractor Terminations
20
1 28
Termination
20
1 29
Assignment
21
SECTION 2
RECIPIENT ELIGIBILITY TO PARTICIPATE IN THE PROJECT
 22
2 1
Eligibility Requirements
 22
2 2
Eligibility
22
2 3
Persons Not Eligible for Enrollment
 22
2 4
Optional State Supplementation (OSS)
23
SECTION 3
EDUCATIONAL MATERIALS and CHOICE COUNSELING
23
3 1  
Educational Materials
23
3 2
Choice Counseling
23
3 3
Prohibited Activities
23
SECTION 4
ENROLLMENT AND DISENROLLMENT
 24
4 1
Enrollment Procedures
24
4 2
Effective Date of Enrollment
25
4 3
Transition Care Planning
25
4 4
Orientation
 25
4 5
Plan of Care
27
4 6
Integration of Care
29
4 7
Disenrollment
30
4 8
Disputes of Appropriate Enrollments
31
4 9
Medicaid Pending
31



 
ATTACHMENT I - Page 2

--------------------------------------------------------------------------------




SECTION 5
ENROLLEE RECORDS
32
SECTION 6
SERVICE PROVISIONS
33
6 1
General Provisions
33
6 2
Long-Term Care Services
34
6 3
Minimum Long-Term Care Service Provider Qualifications
37
6 4
Acute-Care Services
39
6 5
Acute Care Provider Qualifications
40
6 6
Optional Services
41
6 7
Expanded Services
41
6 8
Availability/Accessibility of Services
41
6 9
Staffing Requirements
41
6 10
Emergency Care Requirements
42
6 11
Out of Network Use of Non-Emergency Services
42
6 12
Adult Protective Services
43
SECTION 7
UTILIZATION MANAGEMENT
43
SECTION 8
QUALITY ASSURANCE AND IMPROVEMENT REQUIREMENTS
45
8 1
General
45
8 2
Quality Assurance Program
45
8 3
Quality Assurance Committee
46
8 4
Quality of Care Studies
46
8 5
Independent Medical Review
47
8 6
Extraordinary Reporting
47
SECTION 9
GRIEVANCE/APPEALS PROCEDURES
47
9 1
Grievance System Requirements
47
9 2
Appeal Process
48
9 3
Grievance Process
51
9 4
Medicaid Fair Hearing System
51
SECTION 10
PAYMENT
52
10 1
Payment to Contractor
52
10 2
Capitation Rates
52
10 3
Payment in Full
53
10 4
Capitation Payments
53
10 5
Payment Discrepancies
53
SECTION 11
PROGRAM REPORTING REQUIREMENTS
53
11 1
General Requirements
53
11 2
834 Transactions
56
11 3
Disenrollment Summary Report
56
11 4
Encounter Data Report
57
11 5
Grievance/Appeals Report
57
11 6
Updated Provider Network Listing
57
11 7
Minority Business Enterprise Contract Reporting
58
11 8
Emergency Management Plan
58
11 9
Enrollee Satisfaction Reporting
58
11 10
Hospice Services
58
SECTION 12
FINANCIAL REPORTING
58
12 1
General Financial Reporting
58
12 2
Member Payment Liability Protection
58
12 3
Financial Reporting Template
59
12 4
Audited Financial Statements
59
12 5
Unaudited Quarterly Financial Statements
59
SECTION 13
DEFINITIONS
69

 
   



ATTACHMENT I - Page 3

--------------------------------------------------------------------------------



 
EXHIBIT A
MULTIPLE SIGNATURE VERIFICATION AGREEMENT
75
EXHIBIT B
DISENROLLMENT SUMMARY REPORT
77
EXHIBIT C
ENCOUNTER DATA REPORTING FORMAT
78
EXHIBIT D
REPORT OF GRIEVANCES/APPEALS
82
EXHIBIT E
MINORITY BUSINESS ENTERPRISE CONTRACT REPORTING
83
EXHIBIT F
RECONCILIATION REPORT
84
EXHIBIT G
DISENROLLMENT FORM
85
EXHIBIT H
PROVIDER NETWORK AND STAFF LISTING
86
EXHIBIT I
CAPITATION RATES
88
EXHIBIT J
PUBLIC ENTITY CRIMES
89
EXHIBIT K
DEBARMENT AND SUSPENSION
91
EXHIBIT L
HOSPICE ENROLLMENT REPORT
93



ATTACHMENT I - Page 4

--------------------------------------------------------------------------------



LONG-TERM CARE COMMUNITY DIVERSION PILOT PROJECT 


SECTION 1 General Contract Requirements
 



 
1.1Conflict



Correspondence and project memoranda do not constitute part of this
contract.  Pending final determination of any dispute, the contractor must
proceed diligently with the performance of the contract and in accordance with
the department’s direction.


1.2Misuse of Symbols, Emblems, or Names in Reference to Medicaid


No person or contractor may use, in connection with any item constituting an
advertisement, solicitation, circular, book, pamphlet or other communication, or
a broadcast, telecast, or other production, alone or with other words, letters,
symbols or emblems the words “Medicaid,” or “Department of Elder Affairs,” or
“Agency for Health Care Administration,” except as required in the
standard contract unless prior written approval is obtained from the
department.  Specific written authorization from the department is required to
reproduce, reprint, or distribute any department or Agency form, application, or
publication, for a fee.  State and local governments are exempt from this
prohibition.  A disclaimer that accompanies the inappropriate use of the program
or the department or Agency’s terms does not provide a defense.  Each piece of
mail or information constitutes a violation.


1.3Contractor Qualifications


The long-term care community diversion pilot project contractor must:
 
A.Have a certificate of authority from the Florida Department of Financial
Services to operate as a health maintenance organization (HMO) pursuant to
Chapter 641 Part I, F.S., and have a health care provider certificate from the
Agency for Health Care Administration (Agency) pursuant to Section 641.49, F.S.,
for those counties in the service area in which the applicant will apply to
provide services or;

 
B.Have a license issued pursuant to Chapter 400 or Chapter 429, F.S., and meet
the provisions of an “other qualified provider” set forth in Section 430.703(7),
F.S. and;

 
C.Have prior experience in providing home and community-based long-term care
services and;

 
D.Have the capacity to integrate the delivery of acute and long-term care
services to enrollees and;

 
E.Meet all the requirements to enroll as a Medicaid provider and;

 
F.Meet all other requirements in the remaining provisions of this contract and
its attachments.


1.4           Contract Management


A.State Responsibilities
The Department of Elder Affairs (department) in consultation with the Agency for
Health Care Administration (Agency) will oversee contract management
responsibilities.  The department will have the right to approve, disapprove, or
require modification of procedures developed by the contractor under the
contract where necessary to assure compliance with department or Agency rules or
the contract.
 
 
ATTACHMENT I - Page 5

--------------------------------------------------------------------------------


B.Department Responsibilities
 
1.Develop, analyze, and revise policies and procedures for the project in
consultation with the Agency.

 
2.Approve, in consultation with the Agency, the contractor’s readiness to
deliver services under the contract.

 
3.Determine the clinical eligibility of persons applying for Medicaid long-term
care assistance through the Comprehensive Assessment and Review for Long-Term
Care Services (CARES) program.

 
4.Provide through the CARES program, information regarding long-term care
options to persons applying for Medicaid long-term care assistance.

 
5.Provide policy and contract clarification, in consultation with the Agency.

 
6.Monitor with the Agency, the contractor’s compliance with the terms of the
contract and impose appropriate corrective and remedial measures as warranted.

 
7.Receive all materials that must be submitted by the contractor and forward
them to the appropriate entity except as otherwise stated in the contract.



C.Contractor Responsibilities
 
1.The contractor is responsible for the administration and management of all
contractor functions, including all subcontracts, employees, agents and anyone
acting for or on behalf of the contractor.  Any delegation of activities does
not relieve the contractor of this responsibility.

 
2.If the contractor delegates administrative and management functions to a third
party   administrator (TPA), the TPA must be licensed to do business as a TPA in
Florida.  Such delegation to a TPA does not relieve the contractor of
responsibility for the administration and management required under this
contract.

 
3.The relationship between management personnel and the governing body must be
set forth in writing, including each person’s authority, responsibilities, and
function.

 
4.The contractor’s governing body shall set policy and has overall
responsibility for the organization.  Pursuant to 42 CFR 438.210(b)(2), the
contractor is responsible for ensuring consistent application of review criteria
for authorization decisions and consulting with the requesting subcontractor
when appropriate

 
5.The contractor shall comply with all Agency handbooks noticed in or
incorporated by reference in rules relating to the provision of services set
forth in Section 6, Service Provisions, except where the provisions of the
contract alter the requirements set forth in the handbooks where
applicable.  Pursuant to 42 CFR 438.210(a) and (a)(3)(i)-(iii), the contractor
must furnish services up to the limits specified by the Medicaid program.  The
contractor may exceed these limits.  However, service limitations shall not be
more restrictive than the Medicaid fee-for-service program.

 
6.Pursuant to 42 CFR 438.236(b), the contractor shall adopt practice guidelines
that meet the following requirements:

 
a)Are based on valid and reliable clinical evidence or a consensus of healthcare
professionals in the particular field.

  b) Consider the needs of the enrollees.

 
c)Are adopted in consultation with contracting health care professionals.

 
d)Are reviewed and updated periodically as appropriate.
The contractor shall disseminate the guidelines to all affected providers
and, upon request to enrollees and potential enrollees.  The decisions for
utilization management, enrollee education, coverage of services, and other
areas to which the guidelines apply shall be consistent with the guidelines.

 
7.Pursuant to Section 430.705(2)(b)(3), F.S., the contractor, must have through
performance or other documented means, the capacity for prompt payment of claims
as specified under Section 641.3155, F.S.  



ATTACHMENT I - Page 6

--------------------------------------------------------------------------------


 
D.Administrative Polices and Procedures Section
 
1.Contractor will have in place polices and procedures relating to the
following:
 
a)Emergency Management Plan

 
b)Educational Materials

 
c)Initial enrollment and Ongoing Eligibility

 
d)Transition Care Planning

 
e)Orientation

 
f)Disenrollment

 
g)Service Provisions

 
h)Network Adequacy

 
i)Sufficient staff available 24 hours per day

 
j)Credentialing and Re-Credentialing

 
k)Plan for recruiting and retaining minority health vendors

 
l)Integration of Care

 
m)Plan of Care

 
n)Out of network Use of Non-Emergency Services

 
o)Quality Assurance Program

 
p)Quality Assurance Committee

 
q)Extraordinary Reporting

 
r)Utilization Management

 
s)Grievance/Appeals

 
t)Enrollee Records

 
u)Claims

 
v)Advance Directives

 
w)Payment Discrepancies

 
x)Reinstatement

 
y)Subcontract

 
2.Fraud Prevention Polices and Procedures

 
a)The policies and procedures for fraud prevention shall provide for use of the
HHS Office of the Inspector General List of Excluded Individuals / Entities
Search (http://exclusions.oig.hhs.gov), or its equivalent, to identify excluded
parties during the process of enrolling providers to ensure the contractor
providers are not in a non-payment status or excluded from participation in
federal health care programs under Section 1128 or Section 1128A of the Social
Security Act.  The contractor must not employ or contract with excluded
providers and must terminate providers if they become excluded.

 
b)The contractor must have written policies and procedures for selection and
retention of providers. These policies and procedures must not
discriminateagainst particular providers that serve high-risk populations or
specialize in conditions that require costly treatments.

 
c)The contractor must develop and maintain written polices and procedures to
implement the provision of the contract.



ATTACHMENT I - Page 7

--------------------------------------------------------------------------------


3.           Credentialing and Re-Credentialing Policies and Procedures
The contractor’s credentialing and re-credentialing policies and procedures
shall include the following:
 
A.Formal delegations and approvals of the credentialing process.

 
B.A designated credentialing committee.

 
C.Identification of providers who fall under its scope of authority.

 
D.A process, which provides for verification of the following core credential
information and the subcontractor’s work history:

 
1.The subcontractor’s current valid license.

 
2.The subcontractor’s current valid occupational license, where applicable.

 
3.Medicaid provider number, if applicable.

 
4.Verification of the following for non-Medicaid providers:

 
(a)Evidence of the subcontractor’s professional liability claims history.

 
(b)Completion of a criminal history background check to determine whether
subcontactor has any history of felony convictions, including adjudication
withheld on a felony, plea of nolo contendere to a felony, or entry into a
pretrial for a felony.

 
(c)Any sanctions imposed by Medicare or Medicaid in any state.

 
(d)Any disciplinary action taken against any business or professional license
held in this or any other state or surrendered a license in this or any state.

 
(e)Any history of loss or limitation of privileges or disciplinary activity.

 
5.Verification that the contractor obtained information about the subcontractor
on the HHS Office of the Inspector General’s exclusion website
(http://exclusions.oig.hhs.gov).

 
6.Verification that all subcontractors and their employees with direct contact
with enrollees have completed Abuse, Neglect, and Exploitation Training.

 
E.The process for periodic re-credentialing which shall include the following:

 
1.The procedure for re-credentialing shall be implemented at least every three
(3) years.

 
2.The contractor shall verify the current licensure of the subcontractor on the
HHS Office of the Inspector Generals’ websites on an annual basis.

 
F.The contractor shall develop and implement policies and procedures for
approval of new providers, and imposition of sanctions, termination, suspension,
or sanctioning of a subcontractor.

 
G.The contractor shall develop and implement a mechanism for identifying quality
deficiencies that result in the contractor’s restriction, suspension,
termination, or sanctioning of a subcontractor.

 
H.The contractor shall develop and implement an appellate process for sanctions,
restrictions, suspensions and terminations imposed by the contractor against
subcontractors.



ATTACHMENT I - Page 8

--------------------------------------------------------------------------------


 
4. Health Information Systems


The contractor shall maintain a health information system that collects,
analyzes, integrates, and reports data and can achieve the objectives of 42 CFR
438.242 and Health Insurance Portability and Accountability Act (HIPAA)
requirements.


1.5Insolvency Protection


 
A.The contractor must establish and maintain a restricted insolvency protection
account in a bank or savings and loan association located in the state of
Florida with a balance of at least $100,000 into which monthly deposits equal to
at least 5 percent of premiums received under the project are made until the
balance equals 2 percent of the total contract amount. The account shall be
established with such terms as to ensure that funds may only be withdrawn with
the signature approval of designated department representatives. A sample form
(Signature Verification Agreement) can be found in Exhibit A.

 
B.If the contractor’s authorized representatives do not change from subsequent
contract years, an attestation statement indicating such must be submitted to
the department. 

 
C.In the event that a determination is made by the department that the
contractor is insolvent as defined in Section 13, the department may draw upon
the account solely with the authorized signatures of representatives of the
department and funds may be disbursed to meet financial obligations incurred by
the contractor under this contract.  The contractor shall provide a statement of
account balance upon request by the department.

 
D.If the contract is terminated, expired, or not continued, the account balance
shall be released by the department to the contractor upon receipt of proof of
satisfaction of all outstanding obligations incurred under this contract.

 
E.In the event the contract is terminated or not renewed and the contractor is
insolvent, the department may draw upon the insolvency protection account to pay
any outstanding debts the contractor owes the Agency including, but not limited
to, overpayments made to the contractor, and fines imposed under the contract or
Section 641.52, F.S., for which a final order has been issued.  In addition, if
the contract is terminated or not renewed and the contractor is unable to pay
all of its outstanding debts to health care providers, the department, Agency,
and the contractor agree to the court appointment of an impartial receiver for
the purpose of administering and distributing the funds contained in the
insolvency protection account.  A receiver must give outstanding debts owed to
the Agency priority over other claims.



1.6Surplus Requirements


All contractors shall maintain a surplus of at least $1.5 million as determined
by the department. Each applicant and each provider shall furnish to the
department initial and annual unqualified audited financial statements prepared
by a certified public accountant that expressly confirm that the applicant or
provider satisfies this surplus requirement.


1.7Bonds


The contractor must secure and maintain during the life of the contract a
blanket fidelity bond from a company doing business in the State of Florida on
all personnel in its employment and its board of directors.  The bond must be
issued in the amount of at least $250,000 per occurrence.
 
ATTACHMENT I - Page 9

--------------------------------------------------------------------------------


Said bond must protect the department and Agency from any losses sustained
through any fraudulent or dishonest act or acts committed by any employees of
the provider and subcontractors, if any.  The contractor must submit proof of
coverage within 60 calendar days after execution of the contract and prior to
the delivery of services.  For fidelity bonds to be acceptable, a surety company
must comply with the provisions of Chapter 624, F.S.  The contractor must submit
proof of the fidelity bond annually during the contract renewal period.


1.8Insurance


 
A.The contractor must obtain and maintain, at all times, adequate insurance
coverage including general liability insurance, professional liability and
malpractice insurance, fire and property insurance, and director’s omission and
error insurance.  All insurance coverage must comply with the provisions set
forth in Section 690-191.069, Florida Administrative Code, except that the
reporting, administrative, and approval requirements will be submitted to the
department in addition to the Department of Financial Services.  All insurance
policies must be written by insurers licensed to do business in the State of
Florida and be in good standing with the Department of Financial Services,
unless coverage is not procurable from authorized insurers, in which case the
provisions of the Surplus Lines Law (Section 626.913 - 626.937, F.S.) shall
apply.  The contractor must submit all policy declaration pages annually or
whenever there is a change in insurer or policy provisions to the contract
manager.  Each certificate of insurance must provide for notification to the
department in the event of termination of the policy.

 
B.The contractor must secure and maintain during the life of the contract,
worker’s compensation insurance for all of its employees connected with the work
under the contract.  Such insurance must comply with the Florida Worker's
Compensation Law, Chapter 440, F.S.  Policy declaration pages must be submitted
to the department annually.



1.9Interest and Savings


 
A.Interest generated through investments made by the contractor of funds
provided to the contractor pursuant to this contract will be the property of the
contractor and will be used at the contractor’s discretion.

 
B.The contractor will retain any savings realized under the contract after all
bills, charges, and fines are paid.



1.10Third Party Resources


 
A.The contractor will be responsible for making every reasonable effort to
determine the legal liability of third parties to pay for services rendered to
enrollees under this contract.  The contractor has the same rights to recovery
of the full value of services as the Agency.  (See Section 409.910, F.S.)  The
following standards govern recovery.

 
B.If the contractor has determined that third party liability exists for part or
all of the services provided directly by the contractor to an enrollee, the
contractor must make reasonable efforts to recover from third party liable
sources the value of services rendered.

 
C.If the contractor has determined that third party liability exists for part or
all of the services provided to an enrollee by a subcontractor or referral
provider, and the third party is reasonably expected to make payment within 120
calendar days, the contractor may pay the subcontractor or referral provider
only the amount, if any, by which the subcontractor's allowable claim exceeds
the amount of the anticipated third party payment; or, the contractor may assume
full responsibility for third party collections for service provided through the
subcontractor or referral provider.


 
ATTACHMENT I - Page 10

--------------------------------------------------------------------------------


 
 
D.The contractor may not withhold payment for services provided to an enrollee
if third party liability or the amount of liability cannot be determined, or if
payment shall not be available within a reasonable time, beyond 120 calendar
days from the date of receipt.

 
E.When both the Agency and the contractor have liens against the proceeds of a
third party resource, the Agency shall prorate the amount due to Medicaid to
satisfy such liens under Section 409.910, F.S., between the Agency and the
contractor.  This prorated amount shall satisfy both liens in full.

 
F.All funds recovered from third parties shall be treated as income for the
contractor.



1.11State Ownership


The department and Agency will have the right to use, disclose, or duplicate,
all information and data developed, derived, documented, or furnished by the
contractor resulting from the contract.  Nothing herein will entitle the
department and Agency to disclose to third parties data or information, which
would otherwise be protected from disclosure by state or federal law.


1.12Ownership and Management Disclosure


 
A.Federal and state laws require full disclosure of ownership, management and
control of managed care organizations, including other qualified
providers.  Disclosure must be made on forms prescribed by the department for
the areas of ownership and control interest business transactions (42 CFR
455.105), public entity crimes (Section 287.133(3)(a), F.S.), and debarment and
suspension (52 Fed. Reg., pages 20360-20369, and Chapter 4707 of the Balanced
Budget Act of 1997).  The forms are available through the department and are to
be submitted to the department with the initial application and then resubmitted
on an annual basis.  The contractor must disclose any changes in management as
soon as those occur.  In addition, the contractor must submit to the department
full disclosure of ownership and control at least 60 calendar days before any
change in the contractor's ownership or control occurs.

 
B.The following definitions apply to ownership disclosure:

 
1.A person with an ownership interest or control interest means a person or
corporation that:

 
a)Owns, indirectly or directly, five (5) percent or more of the contractor's
capital or stock, or receives five (5) percent or more of its profits;

 
b)Has an interest in any mortgage, deed of trust, note, or other obligation
secured in whole or in part by the contractor or by its property or assets and
that interest is equal to or exceeds five (5) percent of the total property or
assets; or

 
c)Is an officer or director of the contractor if organized as a corporation, or
is a partner in the contractor if organized as a partnership.

 
2.The percentage of direct ownership or control is calculated by multiplying the
percent of interest that a person owns by the percent of the contractor's assets
used to secure the obligation. Thus, if a person owns 10 percent of a note
secured by 60 percent of the contractor's assets, the person owns six (6)
percent of the contractor.

 
3.The percent of indirect ownership or control is calculated by multiplying the
percentage of ownership in each organization.  Thus, if a person owns 10 percent
of the stock in a corporation that owns 80 percent of the contractor’s stock,
the person owns eight (8) percent of the contractor.

 
C.Changes in management are defined as any change in the management control of
the contractor.  Examples of such changes are those listed below or equivalent
positions by another title.

 
 
ATTACHMENT I - Page 11

--------------------------------------------------------------------------------


 
 
1.Changes in the Board of Directors or Officers of the contractor, Medical
Director, Chief Executive Officer, Administrator, and Chief Financial Officer;

 
2.Changes in the management of the contractor where the contractor has decided
to contract out the operation of the contractor to a management corporation.

The contractor must disclose such changes in management control and provide a
copy of the contract agreement to the contract manager for approval at least 60
calendar days prior to the management contract start date.
 
D.In accordance with Section 409.912(32), F.S., the contractor must annually
conduct a background check with the Florida Department of Law Enforcement on all
persons with five (5) percent or more ownership interest in the contractor, or
who have executive management responsibility for the managed care plan, or have
the ability to exercise effective control of the contractor.  The contractor
must submit information to the department for such persons who have a record of
illegal conduct according to the background check.

 
1.In accordance with Section 409.907(8)(a), F.S., contractors must submit, prior
to execution of a contract, complete sets of fingerprints of principals of the
contractor to the department for the purpose of conducting a criminal history
record check.

 
2.Principals of the contractor are defined in Section 409.907(8)(a), F.S.

 
E.The contractor must submit to the department, within five (5) working days,
any information on any officer, director, agent, managing employee, or owner of
stock or beneficial interest in excess of five (5) percent of the contractor who
has been found guilty of, regardless of adjudication, or who entered a plea of
nolo contendere or guilty to, any of the offenses listed in Section 435.03, F.S.

 
F.In accordance with Section 409.912(10), F.S., the department and Agency will
not contract with an entity that has an officer, director, agent, managing
employee, or owner of stock or beneficial interest in excess of five (5) percent
of the contractor, who has committed any of the listed offenses as referenced in
Section 435.03, F.S.   In order to avoid contract termination, the contractor
must submit a corrective action plan, approved by the department, that ensures
such person is divested of all interest and/or control and has no role in the
operation and management of the contractor.

 
G.The contract is subject to the provisions of Chapter 112 and Section 430.03,
F.S.  The contractor must disclose the name of any officer, director, or agent
who is an employee of the State of Florida, or any of its agencies.  Further,
the contractor must disclose the name of any state employee who owns, directly
or indirectly, an interest of five (5) percent or more in the offeror's firm or
any of its branches.  The contractor covenants that it presently has no interest
and shall not acquire any interest, direct or indirect, which would conflict in
any manner or degree with the performance of the services hereunder.  The
contractor further covenants that in the performance of the contract no person
having any such known interest shall be employed.  No official or employee of
the department or Agency and no other public official of the State of Florida or
the federal government who exercises any functions or responsibilities in the
review or approval of the undertaking of carrying out the contract must, prior
to completion of this contract, voluntarily acquire any personal interest,
direct or indirect, in this contract.

ATTACHMENT I - Page 12

--------------------------------------------------------------------------------



1.13Independent Provider


The contractor and any subcontractors’ employees, agents, and officers in the
performance of this contract, shall act in an independent capacity and not as
officers and employees of the department, Agency, or the State of Florida.  It
is further expressly agreed that this contract shall not be construed as a
partnership or joint venture between the contractor or any subcontractor and the
department, Agency, or the State of Florida.


1.14Damages from Federal Disallowances


In addition to any remedies available through the contract, in law or equity,
the contractor must reimburse the Agency for any federal disallowances or
sanctions imposed on the department or Agency as a result of the contractor's
failure to abide by the terms of the contract.


1.15Offer of Gratuities


By signing this agreement, the contractor signifies that no recipient of or a
delegate of Congress, nor any elected or appointed official or employee of the
State of Florida, the General Accounting Office, Department of Health and Human
Services, Centers for Medicare and Medicaid Services, or any other federal
Department has or will benefit financially or materially from this
procurement.  The department may terminate the contract if it is determined that
gratuities of any kind were offered to or received by any officials or employees
from the offeror, his agent, or employees.


1.16Attorneys’ Fees


In the event of a dispute, each party to the contract will be responsible
for  attorney’s fees except as otherwise provided by law.


1.17Venue


For purposes of any legal action occurring as a result of or under the contract,
between the contractor and the department or Agency, the place of proper venue
will be Leon County, Florida.


1.18Legal Action Notification


The contractor must give the department by certified mail immediate written
notification (no later than 30 calendar days after service of process) of any
action or suit filed or of any claim made against the contractor by any
subcontractor, vendor, or other party which results in litigation related to
this contract for disputes or damages exceeding the amount of $50,000.  In
addition, the contractor must immediately advise the department of the
insolvency of a subcontractor or of the filing of a petition in bankruptcy by or
against a subcontractor.


1.19Force Majeure


The department and Agency will not be liable for any excess cost to the
contractor if the department’s or Agency's failure to perform the contract
arises out of causes beyond the control and without the result of fault or
negligence on the part of the department or Agency.  In all cases, the failure
to perform must be beyond the control without the fault or negligence of the
department or Agency. The contractor will not be liable for performance of the
duties and responsibilities of the contract when its ability to perform is
prevented by causes beyond its control. These acts must occur without the fault
or negligence of the contractor. These include destruction to the facilities due
to hurricanes, fires, war, riots, and other similar acts.  Annually by April 30,
the contractor must submit to the department for approval an emergency
management plan specifying what actions the contractor must conduct to ensure
the ongoing provisions of health services in a natural disaster or man-made
emergency.


ATTACHMENT I - Page 13

--------------------------------------------------------------------------------


1.20Sanctions


 
A.In accordance with Section 4707 of the Balanced Budget Act of 1997, and
Section 409.912(22), F.S, the following sanctions may be imposed against the
contractor if it is determined that the contractor has violated any provision of
this contract, or the applicable statutes or rules governing Medicaid HMOs:

 
1.Suspension of the contractor’s enrollment.

 
2.Suspension or revocation of payments to the plan for Medicaid recipients
enrolled during the sanction period. If the contractor has violated the
contract, the contractor may be ordered to reimburse the complainant for
out-of-pocket medically necessary expenses incurred or order the contractor to
pay non-network plan providers who provide medically necessary services.

 
3.Imposition of a fine for violation of the contract with the department and
Agency, pursuant to Section 409.912(22), F.S.

 
4.Termination pursuant to paragraph IV B (3) of the standard contract, if the
contractor fails to carry out substantive terms of its contract or fails to meet
applicable requirements in sections 1932, 1903(m) and 1905(t) of the Social
Security Act.  After the department, in consultation with the Agency, notifies
the contractor that it intends to terminate the contract, the department, in
consultation with the Agency, may give the contractor’s enrollees written notice
of the state's intent to terminate the contract and allow the enrollees to
disenroll immediately without cause.

 
B.Unless the duration of a sanction is specified, a sanction will remain in
effect until the department is satisfied that the basis for imposing the
sanction has been corrected and is not likely to recur.

 
C.The Agency and/or department may impose intermediate sanctions in accordance
with 42 CFR 438.702, including:

 
1.Civil monetary penalties in the amounts specified in Chapter 409.912(22), F.S.

 
2.Appointment of temporary management for the contractor.  Rules for temporary
management pursuant to 42 CFR 438.706 are as follows:

 
a)The State may impose temporary management only if it finds (through onsite
survey, enrollee complaints, financial audits, or any other means) that:

 
(1)There is continued egregious behavior by the contractor, including but not
limited to behavior that is described in 42 CFR 438.700, or that is contrary to
any requirements of Sections 1903(m) and 1932 of the Social Security Act; or

 
(2)There is substantial risk to enrollees' health; or

 
(3)The sanction is necessary to ensure the health of the contractor’s enrollees:

 
(i)While improvements are made to remedy violations under 42 CFR 438.700; or

 
(ii)Until there is an orderly termination or reorganization of the contractor.

 
b)The State must impose temporary management (regardless of any other sanction
that may be imposed) if it finds that a contractor has repeatedly failed to meet
substantive requirements in section 1903(m) or section 1932 of the Social
Security Act or 42 CFR 438.706.  The State must also grant enrollees the right
to terminate enrollment without cause, as described in 42 CFR 438.702(a)(3), and
must notify the affected enrollees of their right to terminate enrollment.

 
ATTACHMENT I - Page 14

--------------------------------------------------------------------------------


 
 
c)The State may not delay imposition of temporary management to provide a
hearing before imposing this sanction.

 
d)The State may not terminate temporary management until it determines that the
contractor can ensure that the sanctioned behavior will not recur.

 
3.Granting enrollees the right to terminate enrollment without cause and
notifying affected enrollees of their right to disenroll.

 
4.Suspension or limitation of all new enrollment, including default enrollment,
after the effective date of the sanction.

 
5.Suspension of payment for beneficiaries enrolled after the effective date of
the sanction and until CMS, the department, or the Agency is satisfied that the
reason for imposition of the sanction no longer exists and is not likely to
recur.

 
6.Denial of payments provided for under the contract for new enrollees when, and
for so long as, payment for those enrollees is denied by CMS in accordance with
42 CFR 438.730.  Before imposing any intermediate sanctions, the state must give
the contractor timely notice according to 42 CFR 438.710.

 
7.Withholding of three (3) percent of the next monthly capitation payment by the
Agency pending receipt of the reports.



1.21Additional Applicable Laws and Regulations


In addition to the requirements of Section I.B. of the Standard Contract, the
contractor agrees to comply with all applicable federal and state laws, rules
and regulations including but not limited to:  Title 42 Code of Federal
Regulations (CFR) Chapter IV, Subchapter C; Chapters 409 and 641, F.S.; 42 CFR
431, Subpart F, Chapter 409.907(3)(d), F.S., and Rule  59G-8.100 (24)(b), F.A.C.
in regard to the contractor safeguarding information about beneficiaries; Title
VII of the Civil Rights Act of 1964 (42 USC 2000e) in regard to employees or
applicants for employment; Chapter 641, parts I and III, F.S., in regard to
managed care; Medicare Medicaid Fraud and Abuse Act of 1978; the federal omnibus
budget reconciliation acts; the Newborns’ and Mothers’ Health Protection Act of
1996; and the Balanced Budget Act of 1997.  The contractor is subject to any
changes in federal and state law, rules, or regulations.


1.22Inspection and Audit of Financial Records


The state and DHHS may inspect and audit any financial records of the contractor
or its providers.  Pursuant to section 1903(m)(4)(A) of the Social Security Act
and State Medicaid Manual 2087.6(A-B), non-federally qualified contractors must
report to the state, upon request, and to the Secretary and the Inspector
General of DHHS, a description of certain transactions with parties of interest
as defined in section 1318(b) of the Social Security Act.


1.23Reporting


The contractor is responsible for complying with all the reporting and
monitoring requirements in accordance with the contract. The department will
provide the contractor with the appropriate reporting formats, instructions,
submission timetables, and technical assistance when required.  The department
reserves the right to modify the reporting and monitoring requirements to which
the contractor must adhere.  Failure of the contractor to submit the required
reports accurately and within the time frames specified may result in sanction
in accordance with Section 1.21.


ATTACHMENT I - Page 15

--------------------------------------------------------------------------------


1.24Fiscal Intermediary


If the contractor utilizes a fiscal intermediary service organization as defined
in Chapter 641.316, F.S., such organization must be licensed to do business as a
fiscal intermediary service organization in the state of Florida.  Such
delegation does not relieve the contractor of responsibility for the
administration and management required under this contract.


1.25Subcontracts

The contractor is responsible for all work performed under this contract, but
may, with the written approval of the department, enter into subcontracts for
the performance of work required under this contract. All subcontracts and
amendments thereto executed by the contractor must meet the requirements listed
in this section. All model provider subcontracts must be approved, in writing,
by the department in advance of implementation and execution of subcontracts.
All subcontractors must be eligible for participation in the Medicaid program;
however, the subcontractor is not required to participate in the Medicaid
program as a provider.  Subcontracts are required with all major providers of
services and there shall be no provisions prohibiting service providers from
contracting with other long-term care diversion contractors. All direct service
providers are required to attend and complete Abuse, Neglect & Exploitation
Training. This training can be given by the department of Children and Families,
the local area agency on aging, the department, and the contractor or be
accommodated through licensing requirements.  The contractor's training
materials shall be approved, in advance, by the department.   


Pursuant to 42 CFR 438.12(a)(1) if a contractor declines to include individual
or groups of providers in its network; it must give the affected providers
written notice of the reason for its decision.  Pursuant to 42 CFR 438.12(b)
this section may not be construed to require the contractor to contract with
providers beyond the number necessary to meet the needs of its enrollees and the
contract with department of Elder Affairs, preclude the contractor from using
different reimbursement amounts for different practitioners in the same
specialty; or preclude the contractor from establishing measures that are
designed to maintain quality of services and control costs and is consistent
with its responsibilities to the enrollee


In all contracts with health care professionals, the contractor must comply with
the requirements specified in 42 CFR 438.214 which includes but is not limited
to selection and retention of providers, credentialing and re-credentialing
requirements, and nondiscrimination.


 
A.Identification of conditions and method of payment:

All subcontract and amendments must meet the following requirements:
 
1.The contractor agrees to make payment to all providers pursuant to 42 CFR
447.46, 42 CFR 447.45(d)(2), 42 CFR 447.45(d)(3), 42 CFR 447.45(d)(5) and 42 CFR
447.45(d)(6).  If third party liability exists, payment of claims must be
determined in accordance with Section 1.11, Third Party Resources.

 
2.Provide for prompt submission of information needed to make payment.

 
3.Make full disclosure of the method and amount of compensation or other
consideration to be received from the contractor. The provider must not charge
for any service provided to the recipient at a rate in excess of the rates
established by the contractor’s subcontract with the provider in accordance with
Section 1128B(d)(1), Social Security Act (enacted by Section 4704 of the
Balanced Budget Act of 1997).  The provider may not bill the recipient any
amount greater than would be owed if the entity provided the services directly.

 
ATTACHMENT I - Page 16

--------------------------------------------------------------------------------


 
 
4.Require an adequate record system be maintained for recording services,
charges, dates and all other commonly accepted information elements for services
rendered to recipients under the contract.

 
5.Physician incentive plans must comply with 42 CFR 417.479.  The contractor
shall make no specific payment directly or indirectly under a physician
incentive plan to a physician or physician group as an inducement to reduce or
limit medically necessary services furnished to an individual
enrollee.  Incentive plans must not contain provisions that provide incentives,
monetary or otherwise, for the withholding of medically necessary care.  The
contractor must disclose information on provider incentive plans listed in 42
CFR 417.479(h)(1) and 42 CFR 417.479(i) at the times indicated in 42 CFR
417.479(d)-(g).  All such arrangements must be submitted to the department for
approval, in writing, prior to use.  If any other type of withhold arrangement
currently exists, it must be omitted from all subcontracts.

 
6.Specify whether the contractor will assume full responsibility for third party
collections in accordance with Section 1.11, Third Party Resources.



B.Provisions for monitoring and inspections:
 
1.Provide that the department, Agency, and Department of Health and Human
Services (DHHS) may evaluate through inspection or other means the quality,
appropriateness and timeliness of services performed.

 
2.Provide for inspections of any records pertinent to the contract by the
department, Agency, and DHHS.

 
3.Require that records be maintained for a period not less than five (5) years
from the close of the contract and retained further if the records are under
review or audit until the review or audit is complete.  (Prior approval for the
disposition of records must be requested and approved by the provider if the
subcontract is continuous.)

 
4.Provide for monitoring and oversight by the contractor of the subcontractor to
provide assurance that all licensed subcontractors are credentialed in
accordance with Section 1.5.D.3, Credentialing and Re-credentialing Policies and
Procedures.

 
5.Provide for monitoring of services rendered to enrollees by the subcontractor.



C.Specification of functions of the subcontractor:
 
1.Identify the population covered by the subcontract and the counties served.

 
2.Specify the amount, duration and scope of services to be provided by the
subcontractor, including a requirement that the subcontractor continue to
provide services through the term of the capitation period for which the Agency
has paid the contractor.

 
3.Provide for timely access to appointments and services.

 
4.Provide for submission of all reports and clinical information required by the
contractor.

 
5.Provide for the participation in any internal and external quality
improvement, utilization review, peer review, and grievance procedures
established by the contractor.

 
6.Facility and Home Health providers will provide notice to the contractor
within 24 hours when an enrollee dies, leaves the facility, or moves to a new
residence.



ATTACHMENT I - Page 17

--------------------------------------------------------------------------------


D.Protective clauses:

 
1.Require safeguarding of information about enrollees in accordance with 42 CFR
438.224.

 
2.Require compliance with HIPAA privacy and security provisions.

 
3.Require an exculpatory clause, which survives subcontract termination
including breach of subcontract due to insolvency, that assures the enrollees,
department, Agency, or DHHS may not be held liable for any debts of the
subcontractor in accordance with 42 CFR 447.15. In addition, the recipient is
not liable to the subcontractor for any services for which the contractor is
liable as specified in Section 641.3154, F.S.

 
4.Contain a clause indemnifying, defending and holding the department, Agency,
DHHS, and the contractor’s enrollees harmless from and against all claims,
damages, causes of action, costs or expense, including court costs and
reasonable attorney fees arising from the subcontract agreement.  This clause
must survive the termination of the subcontract, including breach due to
insolvency.  The department may waive this requirement for itself, but not the
contractor’s enrollees, for damages in excess of the statutory cap on damages
for public entities if the subcontractor is a public health entity with
statutory immunity.  The department must approve all such waivers in writing.

 
5.Require that the subcontractor secure and maintain during the life of the
subcontract worker’s compensation insurance for all of its employees connected
with the work under this contract unless such employees are covered by the
protection afforded by the contractor.  Such insurance must comply with the
Florida’s Worker’s Compensation Law.

 
6.Pursuant to Section 641.315(9), F.S., contain no provision that prohibits a
physician from providing inpatient services in a contracted hospital to an
enrollee if such services are determined by the organization to be medically
necessary and covered services under the organization’s contract with the
contract holder.

 
7.Contain no provision restricting the subcontractor’s ability to communicate
information to the subcontractor’s patient regarding medical care or treatment
options for the patient when the subcontractor deems knowledge of such
information by the patient to be in the best interest of the health of the
patient.

 
8.Pursuant to Section 641.315(10), contain no provision requiring providers to
contract for more than one long-term care product or otherwise be excluded.

 
9.Pursuant to Section 641.315(6), F.S., contain no provision that in any way
prohibits or restricts the health care provider from entering into a commercial
contract with any other contractor.

 
10.Specify that if the subcontractor delegates or subcontracts any functions of
the contractor, that the subcontract or delegation include all the requirements
of this section.

 
11.Make provisions for a waiver of those terms of the subcontract that, as they
pertain to Medicaid recipients, are in conflict with the specifications of this
contract.

 
12.Specify procedures and criteria for extension, renegotiation, and termination
of the subcontract.

 
13.Specify that the contractor must give 60 days advance written notice to the
subcontractor, and department, before canceling the contract with the contractor
for any reason.

 
14.Provisions for nonpayment for goods and services rendered by the
subcontractor to the contractor is not a valid reason for avoiding the 60 day
advance notice of cancellation pursuant to Section 641.315(2)(a)(2), F.S.

 
15.Pursuant to Section 641.315(2)(b), F.S., specify that the contractor will
provide 60 days advance written notice to the subcontractor and the department
before canceling, without cause, the contract with the subcontractor.  However,
in a case in which an enrollee’s health is subject to imminent danger or a
physician’s ability to practice medicine is effectively impaired by an action by
the Board of Medicine or other governmental agency, notification must be
provided to the department immediately.



ATTACHMENT I - Page 18

--------------------------------------------------------------------------------


 
E.The contractor must not discriminate with respect to participation,
reimbursement, or       indemnification as to any subcontractor who is acting
within the scope of the provider’s license, or certification under applicable
state law, solely on the basis of such license, or certification, in accordance
with Section 4704 of the Balanced Budget Act of 1997.  This paragraph shall not
be construed to prohibit a contractor from including subcontractors only to the
extent necessary to meet the needs of the contractor’s enrollees or from
establishing any measure designed to maintain quality and control costs
consistent with the responsibilities of the organization.  If the contractor
declines to include individual subcontractors or groups of subcontractors in its
network, it must give the affected subcontractors written notice of thereason
for its decision.



If the contractor wishes to terminate a subcontract with an Assisted Living
Facility or a Nursing Facility in which any of its project enrollees are
currently residing, written notice must be provided to the department at least
ten (10) calendar days prior to notifying the subcontractor of its intent to
terminate.  This requirement is waived if the facility’s license has been
revoked or the department, in consultation with the Agency, waives the notice
period.


The department may waive the use of the model subcontract and permit the
contractor to enter into a letter of agreement with certain facilities, licensed
under Chapter 400 and Chapter 429, F.S., and enrolled in the Medicare and
Medicaid programs, when it is determined by the department to be in the best
interest of the enrollee(s) to do so.  The letter of agreement shall contain
timeframe provisions for the facility.  This exception does not apply for
initial network implementation.


In accordance with 42 CFR 438.206(b)(4), if the network is unable to provide
necessary services, covered under the contract to a particular enrollee, the
contractor must adequately and timely cover these services out of the network
for the enrollee, for as long as the contractor is unable to provide them within
the network.


In accordance with 42 CFR 438.206(b)(5), out-of-network subcontractors are
required to coordinate with the contractor with respect to payment to ensure
that costs to the enrollee is no greater than it would be if the services were
furnished within the network.


 
F.Network Expansion



The contractor may expand into new service areas approved by CMS, by providing
the following information to the plan analyst:  letter of expansion request,
copies of the first page and signature page of the executed subcontracts,
applicable licenses, completed provider network template (electronic and hard
copy), and for contractors licensed as a HMO, a copy of the health care provider
certificate for the requested service area.


ATTACHMENT I - Page 19

--------------------------------------------------------------------------------


 
1.26Subcontractor Termination



The contractor must make a good faith effort to give written notification of a
contracted provider termination to each enrollee who has been seen by the
terminated provider on a regular basis within 15 days after receipt or issuance
of the termination notice.


 
1.27Termination



 
A.In conjunction with the Standard Contract, Part IV, section B, titled
“Termination” upon termination, procedures to ensure services to consumers will
not be interrupted or suspended by the termination are required (Termination
Plan). Such termination plan must be approved by the department and Agency prior
to notice of termination, and must provide for an efficient and timely transfer
and/or relocation of all enrollees.

 
B. The party initiating the termination must render written notice of
termination to the department by certified mail, return receipt requested, or in
person.  The notice of termination required by Part IV, Section B of the
Standard Contract must specify the nature of termination, the extent to which
performance of work under the contract is terminated, the date on which such
termination shall become effective, and the terms of the Termination Plan.  In
accordance with section 1932(e)(4), Social Security Act, the department and
Agency shall provide the contractor with an opportunity for a hearing prior to
termination for cause.

 
C.In the event of a notice of termination and unless a written waiver is
executed by the department or Agency, the contractor must:

 
1.Continue performance under the terms of the contract until the termination
date.

 
2.Immediately cease enrollment of new enrollees under the contract.

 
3.Immediately perform the duties as specified in the approved Termination Plan.

 
4.Assign to the State those subcontracts as directed by the department’s
contracting officer including all the rights, title and interest of the
contractor for performance of those contracts.

 
5.At least 60 calendar days prior to the effective date of the termination,
provide written notification to all enrollees of the date on which the
contractor will no longer participate in the State’s Medicaid program and
instructions on how to contact the department’s CARES office for information on
their long-term care options.

 
6.Take such action as may be necessary, or as the department, in consultation
with the Agency may direct, to protect property related to the contract, which
is in the possession of the provider, and in which the department and Agency
have or may acquire an interest.

 
7.Decline any prepaid payments for requests for payment submitted after the
contract ends.  Any payments due under the terms of the contract may be withheld
until the department receives from the contractor all documents as required by
the written instructions of the department.

 
8.Continue to serve or arrange for provision of services to the enrollees
pursuant to the contract on a fee-for-service basis for up to 45 days from the
notification of termination date.

 
9.In the event the department has terminated this contract in only one or more
counties of the state, complete the performance of this contract in all other
areas in which the contractor’s duties have not been terminated.



ATTACHMENT I - Page 20

--------------------------------------------------------------------------------


 
1.28Assignment



 
A.Except as provided below or with the prior written approval of the department,
which approval will not be unreasonably withheld, the contract and the monies
which may become due are not to be assigned, transferred, pledged or
hypothecated in any way by the contractor, including by way of an asset or stock
purchase of the contractor and will not be subject to execution, attachment or
similar process by the contractor.

 
B.Exceptions for HMOs licensed under Chapter 641, F.S., are as follows:

 
1.As provided by Chapter 409.912(20), F.S., when a merger or acquisition of a
contractor has been approved by the Office of Insurance Regulation pursuant to
Chapter 628.4615, F.S., the Office of Insurance Regulation shall approve the
assignment or transfer of the appropriate Medicaid HMO contract upon the request
of the surviving entity of the merger or acquisition if the contractor and the
surviving entity have been in good standing with the department and Agency for
the most recent 12 month period, unless the department determines that the
assignment or transfer would be detrimental to the Medicaid recipients or the
Medicaid program.

 
2.To be in good standing, a contractor must not have failed accreditation or
committed any material violation of the requirements of Chapter 641.52, F.S.,
and must meet the requirements in this contract.

 
3.For the purposes of this section, a merger or acquisition means a change in
controlling interest of a contractor, including an asset or stock purchase.

 
C.Exceptions for Other Qualified Providers licensed under Chapter 400 or Chapter
429, F.S., are as follows:

In determining whether to approve an assignment, the department will consider
whether the contractor and the surviving entity have been in good standing with
the department and Agency for the most recent 12 month period and will not
approve an assignment or transfer that would be detrimental to the project
enrollees or the Medicaid program.


SECTION 2  Recipient Eligibility to Participate in the Project


 
2.1Eligibility Requirements



Recipients eligible for project enrollment must be:
 
A.65 years of age or older.

 
B.Has Medicare Parts A & B as reflected in the Florida Medicaid Management
Information System (FMMIS) through the Medicaid Eligibility Verification System
(MEVS).

 
C.Medicaid eligible with incomes up to the Institutional Care Program level
(ICP).

 
D.Reside in the project service area.

 
E.Determined by CARES to be at risk of nursing home placement and meet one or
more of the following clinical criteria:

 
1.Require some help with five or more activities of daily living (ADLs); or

 
2.Require some help with four ADLs plus requiring supervision or administration
of medication; or

 
3.Require total help with two or more ADLs; or

 
4.Have a diagnosis of Alzheimer’s disease or another type of dementia and
require assistance or supervision with three or more ADLs; or

 
5.Have a diagnosis of a degenerative or chronic condition requiring daily
nursing services.

 
ATTACHMENT I - Page 21

--------------------------------------------------------------------------------


 
 
F.Determined by CARES to be a person who, on the effective date of enrollment,
can be safely served with home and community-based services.



 
2.2Eligibility



 
A.The Florida department of Children and Families (DCF) and the federal Social
Security Administration determine a person’s financial and categorical Medicaid
eligibility.  Financial eligibility for the project will be up to the Medicaid
Institutional Care Program (ICP) income and asset level.

 
B.The department’s CARES program determines a person’s clinical eligibility for
the project.

 
C.The contractor shall assist enrollees to ensure continuous eligibility in the
program. This includes financial and clinical eligibility as part of the case
management responsibilities and a systematic process for tracking the
eligibility redetermination dates on a monthly basis.

 
D.Enrollees who lose eligibility and then regain eligibility within 60 days, are
automatically reinstated to the contractor during the next enrollment
cycle.  This possible 60 day period is considered a break in service. The
enrollee’s enrollment eligibility in the plan will remain the same as if they
never left the plan. The Medicaid fiscal agent will produce two reinstatement
reports – one during the monthly enrollment cycle and another the first business
day of the month by 12:00 p.m.

 
E.Enrollees who lose eligibility between the second to the last Saturday and the
end of the month will be placed on the Supplemental HMO Disenrollment
Report.  The Medicaid fiscal agent produces this report on the first business
day of the month by 12:00 p.m.



 
2.3Persons Not Eligible for Enrollment



 
A.Persons residing outside the project service area.

 
B.Persons residing in a state hospital, intermediate care facility for persons
with developmental disabilities, or a correctional institution.

 
C.Persons participating in or enrolled in another Medicaid waiver project.

 
D.Medicaid eligible recipients who are served by the Florida Assertive Community
Treatment Team (FACT team).

 
E.Persons enrolled in any other Medicaid capitated long-term care program or in
a Medicaid HMO or MediPass program.



 
2.4Optional State Supplementation (OSS)



 
A.The contractor shall inform and assist enrollees who qualify under Chapter
409.212, F.S., with an application for OSS services.  OSS is general revenue
cash assistance program.  The purpose of the program is to supplement the
enrollees’ income to help pay the cost in an assisted living facility.

 
B.The local Department of Children & Families Economic Self-Sufficiency office
or Audit Payments Unit will supply the contractor with the forms and income
qualifications.



ATTACHMENT I - Page 22

--------------------------------------------------------------------------------


SECTION 3 Educational materials and Choice Counseling
 
 
3.1Educational Materials 



 
A.The contractor may not market to prospective enrollees face-to-face.

 
B.The contractor may use mass marketing strategies, approved by the department,
to communicate information regarding the project to prospective enrollees.

 
C.All materials including, but not limited to print and media for potential and
current enrollees shall be approved by the department.



 
3.2Choice Counseling



 
A.CARES staff will provide prospective enrollees with information regarding
their Medicaid long- term care options.  These options may include:  enrolling
in the project, participating in another Medicaid home and community-based
services waiver program, placement in a nursing home, or declining long-term
care assistance.

 
B.CARES staff will also perform a choice counseling function for the
project.  The choice counseling function includes providing the prospective
enrollee with contractor prepared, and department approved, educational
materials, and explaining the following:

 
1.The concept of managed care and the integrated delivery of acute and long-term
care.

 
2.The advantages to the enrollees of the integration and coordination of acute
and long-term care.

 
3.The qualifications for enrollment in the project.

 
4.That the enrollee has the right to choose any available contractor in the
service area and may change contractors if the enrollee is not satisfied with
his/her initial choice.

 
5.The benefits provided under the project.

 
6.Pursuant to 42 CFR 438.10(g)(3), the contractor shall provide information on
the contractor’s physician incentive plans or on the contractor’s structure and
operation to any Medicaid recipient, upon request.



 
3.3Prohibited Activities



 
A.In accordance with 42 CFR 438.104(b)(1)(iv), the entity does not seek to
influence enrollment in conjunction with the sale or offering of any private
insurance.

 
B.In accordance with 42 CFR 438.104(b)(1)(v), the entity does not, directly or
indirectly, engage in door-to-door, telephone, or other cold-call marketing
activities.

 
C.In accordance with 42 CFR 438.104(b)(2)(i), the entity does not make any
assertion or statement (whether written or oral) that the beneficiary must
enroll with the contractor in order to obtain benefits (Medicaid State Plan
benefits) or in order to not lose benefits (Medicaid State Plan benefits).

 
D.In accordance with Section 409.912(21)(b), F.S., and 42 CFR 438.104(b)(2)(ii),
entity does not make any inaccurate false or misleading claims that the entity
is recommended or endorsed by any federal, state or county government, the
Agency, CMS, department, or any other organization which has not certified its
endorsement in writing to the contractor.



ATTACHMENT I - Page 23

--------------------------------------------------------------------------------




SECTION 4 ENROLLMENT AND DISENROLLMENT
 
4.1 Enrollment Procedures

 
A.When a person is determined to be both financially and clinically eligible and
chooses to enroll in the Long-Term Care Community Diversion Program, CARES staff
will complete a CARES referral package.  CARES staff will forward the CARES
referral package, with the date of enrollment, to the contractor.

 
B.Upon receipt, the contractor will log in and date stamp the CARES referral
package.

 
C.The contractor will forward the enrollment information to the Medicaid fiscal
agent in the HIPAA approved format.  This information must be transmitted to the
fiscal agent by the monthly reporting deadline (usually the Wednesday preceding
the next to last Saturday of the month) in order to be effective for the
subsequent month.

 
D.The contractor is responsible to check monthly Medicaid eligibility through
the Medicaid Eligibility Verification System (MEVS).  This includes the
following:

 
1.Recipient address is located in the same county as the contractor’s provider
service area

 
2.Recipient program codes (should be MS, MMS, or MWA)

 
3.Residing in a nursing home

 
4.Current enrollment in a Medicaid HMO

 
5.Current enrollment in the MediPass Program

 
6.Has presence of Medicare Parts A & B



If a recipient does not have Medicare Parts A & B on MEVS, then the recipient is
not eligible for the program. Once the presence of Medicare Parts A & B is on
MEVS, then the recipient can be submitted for electronic enrollment.
 
E.The contractor shall not deny enrollment to reinstated enrollees.

 
F.The contractor accepts individuals eligible for enrollment in the order in
which they are received from CARES without restriction (unless authorized by the
CMS Regional Administrator), up to the limits set under the contract (if
applicable).  The contractor will not discriminate against individuals eligible
to enroll on the basis of race, color, or national origin, and will not use any
policy or practice that has the effect of discriminating on any basis including
but not limited to race, color, or national origin.



4.2 Effective Date of Enrollment


Enrollment is effective at 12:01 a.m. on the first day of the calendar month
that the enrollee’s name appears on the report for payment issued by the
Medicaid fiscal agent.  Enrollment is in whole months.  Retroactive
disenrollment will be considered by the Agency, in consultation with the
department for those enrollees who have moved out of the service area into an
area where the contracted services are unavailable, deceased enrollees prior to
the initial enrollment effective date, and potential enrollees who decided to
remain in the skilled nursing facility for long term care prior to the initial
enrollment effective date.
 
4.3 Transition Care Planning
 
 
A.Transition care services are those services necessary in order to safely
maintain a person in the community both prior to and after the effective date of
their enrollment in the project up until the time the Plan of Care is
implemented. For recipients who are transferring from another home and community
based service waiver program, the contractor shall ensure continuation of needed
services during the transition phase.

 
B.CARES staff will notify the contractor, the lead agency, and when appropriate,
hospital discharge planning staff regarding the need for a transition care plan.
CARES staff will forward, to each of these entities, any information collected
during the clinical eligibility determination process related to the person’s
health status, functional status, caregiver, social support system, living
environment and how current service needs are being met.

 
C.By the first date of enrollment, (1) the contractor must provide transition
care services in collaboration with CARES staff and (2) assume responsibility
for meeting the enrollee’s care needs.  The contractor must ensure that
enrollment in the project does not interrupt or delay the delivery of services
needed by the enrollee.



ATTACHMENT I - Page 24

--------------------------------------------------------------------------------


4.4 Orientation


 
A.Prior to or upon enrollment the contractor must provide each new enrollee or
their representative with a written notice of the effective date of enrollment,
a plan ID card which includes the contractor’s name, address, the member
services telephone number, an enrollee handbook, and a provider directory.

 
B.The contractor must complete face-to-face project orientation within five (5)
business days of enrollment for those enrollees in a community setting (document
any exceptions beyond this timeframe). The contractor must complete face-to-face
project orientation within 7 business days of enrollment for those enrollees
residing in a facility.

 
C.The enrollee handbook must be written so it can be read and understood by the
enrollees or their representatives at or below an eighth grade reading level.
The following items must be included:

 
1.Terms and conditions of enrollment including the reinstatement process.

 
2.An explanation of the role of the case manager.

 
3.Procedures for obtaining required and/or covered services, including second
opinions in accordance with Section 641.51 (5)(c), F.S., and 42 CFR
438.206(b)(3).

 
4.The toll-free telephone number of the Agency for Health Care Administration
Consumer Hotline (888) 419-3456.

 
5.The toll-free telephone number of the statewide Abuse Hotline (800) 96ABUSE or
(800) 962 2873.

 
6.Instructions on how enrollees obtain access to the services included in their
care plans.

 
7.The consequences of obtaining care from out-of-network providers.

 
8.Information regarding the enrollee’s right to disenroll at any time and
instructions to initiate the disenrollment process.  Information must explain
that if voluntary disenrollment is requested prior to the fiscal agent’s monthly
processing deadline, disenrollment will be effective the first of the following
month.

 
9.Information regarding the enrollee’s rights and responsibilities.

 
10.Grievance and appeals process.

 
11.Information regarding the confidentiality of enrollee records.

 
12.Notification to the enrollee that the following items are available to them
upon request:

 
a)A detailed description of the contractor’s authorization and referral process
for services.

 
b)A detailed description of the contractor’s process used to determine whether
services are medically necessary.

 
c)A detailed description of the contractor’s quality assurance program.

 
d)A detailed description of the contractor’s credentialing process.

 
ATTACHMENT I - Page 25

--------------------------------------------------------------------------------


 
 
e)The policies and procedures relating to the contractor’s prescription drug
benefits program.

 
f)The policies and procedures relating to the confidentiality and disclosure of
the enrollee’s medical records.

 
g)Information that enrollees may obtain from the contractor regarding quality
performance indicators, including aggregate enrollee satisfaction data.

 
13.Information that interpretation services for all foreign languages and
alternative communication systems are available, free of charge and how to
access these services.

 
14.Information that post-stabilization services are provided without prior
authorization and other post-stabilization care services rules set forth in 42
CFR 422.113(c).

 
15.Information that services will continue upon appeal of a suspended
authorization and that the enrollee may have to pay in case of an adverse
ruling.

 
16.Information regarding the health care advanced directives pursuant to Chapter
765, F.S.. Written information regarding advance directives provided by the
contractor must reflect changes in state law as soon as possible, but no later
than 90 days after the effective date of the change.

 
17.The contractor will provide enrollee information in accordance with 42 CFR
438.10(f). In accordance with 42 CFR 438.10(f)(2), the contractor must notify
enrollees at least on an annual basis of their right to request and obtain
information.

 
D.The provider directory must list the providers sorted by county and then by
service, and contain the following:

 
1.Provider name

 
2.Service(s) provided

 
3.Provider location

 
4.Provider telephone number

 
E.The contractor shall assure that appropriate non-English language versions of
all materials are developed and available to members and potential members.  The
contractor shall provide interpreter services in person where practical, but
otherwise by telephone, for applicants or members whose primary language is not
English.  Non-English versions of materials are required if, as provided
annually by the Agency, the population speaking a non-English language in a
county is greater than five (5) percent.

 
 

 
F.All materials including, but not limited to print and media for potential and
current enrollees shall be approved by the department.



4.5 Plan of Care


 
A.The contractor is required to develop an individualized written plan of care,
in a format approved by the department, for every new enrollee within five (5)
business days of the effective date of enrollment for those enrollees in a
community setting (document any exceptions beyond this timeframe). The
contractor must develop an individualized written plan of care, in a format
approved by the department within seven (7) business days of enrollment for
those enrollees residing in a facility.

 
B.This does not relieve the contractor of it’s obligation as set forth in
Section 4.3 of Attachment I to this contract.

 
C.Services included in the plan of care will be determined by the contractor in
conjunction with the initial assessment information provided by the CARES
office, in consultation with the enrollee or their representative and be
necessary to address all health and social service needs of the enrollee
identified through an assessment.

 
D.The plan of care must be based on a comprehensive assessment of the enrollee’s
health status, physical and cognitive functioning, environment, social supports,
and end-of-life decisions.  The plan of care must clearly identify barriers to
the enrollee and caregivers, if applicable.  The case manager must discuss
barriers and explore potential solutions with the enrollee, and caregivers when
applicable.  The plan of care must detail all interventions designed to address
specific barriers to independent functioning.  The plan may include services
provided through the enrollee’s own informal network or by volunteers from
community social service agencies or other organizations such as churches and
synagogues.

 
ATTACHMENT I - Page 26

--------------------------------------------------------------------------------


 
 
E.The Plan of Care summary given to the enrollee or the enrollee’s caregiver
must include at minimum the following components as specified in 42CFR
441.351(f):

 
a.The enrollee’s name

 
b.The enrollee’s Medicaid ID number

 
c.Plan of Care effective date

 
d.Plan of care review date

 
e.Covered services provided including routine medical and HCBS services

 
f.Begin date and end date

 
g.Providers

 
h.Amount and frequency

 
i.Case manager’s signature

 
j.Enrollee or the enrollee’s authorized representative’s signature and date



 
F.In developing the plan of care, the contractor must:

 
1.Assess the immediacy of the new enrollee’s services needs and include a
description of the project participant’s condition  (e.g., ADL and IADL
limitations, incontinence, cognitive impairment, arthritis, high blood
pressure), as identified through an appropriate comprehensive assessment and a
medical history review.

 
2.Identify any existing care plans and service providers and assess the adequacy
of current services.

 
3.Provide for continuous care to the new enrollee if the enrollee is receiving
active treatment prior to the effective date of enrollment.

 
4.Pursuant to 42 CFR 438.208(c)(3) and (c)(4), the contractor must produce a
plan of care that addresses the health, social service, and special health care
needs of the enrollee identified through an assessment.  The plan of care must
be:

 
a)Developed by the enrollee’s primary care provider with enrollee participation,
and in consultation with any specialists caring for the enrollee.

 
b)Approved by the managed care provider in a timely manner, if the managed care
provider requires an approval.

 
c)In accordance with any applicable state quality assurance and utilization
review standards.

 
5.Ensure that the care plan contains, at a minimum, information about the
enrollee’s medical condition, the type of services to be furnished, the amount,
frequency and duration of each service, and the type of provider to furnish each
service.

 
6.Ensure that treatment interventions address identified problems, needs, and
conditions.  In consultation with the enrollee and, as appropriate, the
enrollee’s representative or caregiver, the plan of care must specify the
long-term care service interventions, and when such services are the
responsibility of the contractor, the medical interventions for the enrollee.

 
ATTACHMENT I - Page 27

--------------------------------------------------------------------------------


 
 
7.Ensure that review of the care plan is performed through face-to-face contact
with the enrollee at least every ninety days to determine the appropriateness
and adequacy of services and to ensure that the services furnished are
consistent with the nature and severity of the enrollee’s needs.

 
8.Ensure that the care plan is reviewed sooner than the minimum required time
frame if in the opinion of any person or person(s) involved in the care of the
enrollee there is reason to believe significant changes have occurred in the
enrollee’s condition or in the services the enrollee receives, or an enrollee or
an enrollee’s representative requests another review due to the changes in the
enrollee’s physical or mental condition.

 
9.Ensure the maintenance or creation of an enrollee’s informal network of
caregivers and services providers.  Primary caregivers, family, neighbors and
other volunteers will be integrated into an enrollee’s plan of care when it is
determined through multi-disciplinary assessment and care planning that these
services would improve the enrollee’s capability to live safely in the home
setting and are agreed to by the enrollee.

 
10.Implement a systematic process for determining whether enrollees have advance
directives, health care powers of attorney, do not resuscitate orders, or a
legally appointed guardian if applicable.  This information will become part of
the enrollee’s medical record and these orders and preferences will be
integrated into the care coordination process.  The contractor shall include a
copy of the enrollee’s health care powers of attorney or the legally appointed
guardian documents in the enrollee’s file.  The contractor will discuss with the
enrollee the importance of the need for advance directives and do not
resuscitate orders and note the enrollee’s response in the case file.

 
G.A copy of the plan of care must be forwarded to the enrollee’s primary care
physician.

 
H.A copy of the plan of care must be forwarded to the department’s CARES office
within 30 days of development.

 
I.Revisions to the plan of care must be done in consultation with the enrollee,
the caregiver, and when feasible, the primary care physician.  If the primary
care physician is not under contract with the contractor to deliver services to
the enrollee, an effort must be made by the case manager to obtain physicians
input regarding plan of care revisions.  Changes in service provision resulting
from a plan of care review must be implemented within five (5) business days of
the review date.

 
J.The contractor will send a Form 2515 to the local CARES office and DCF
informing them of any changes in an enrollee’s address.



4.6 Integration of Care


 
A.Project case managers are responsible for long-term care planning and at least
annual assessments, for developing and carrying out strategies to coordinate and
integrate the delivery of all acute and long-term care services to enrollees.

 
B.For those persons enrolled in the contractor’s Medicare Advantage plan (where
applicable), the contractor must have protocols to ensure that all acute care
services and long-term care services are coordinated.  The enrollee’s case
manager must coordinate with the primary care physician, as well as the enrollee
or other appropriate person, in the development of acute and long-term care
plans.  The contractor must ensure that all subcontractors, delivering services
covered by the contract, agree to cooperate with the goal of an integrated and
coordinated service delivery system for the enrollee.

 
C.When contract enrollees elect to remain in the Medicare fee-for-service
system, the contractor must establish protocols to ensure that services are
coordinated to the maximum extent feasible. The case manager must actively
pursue coordination with the enrollee’s primary care physician and other care
providers.

 
D.In addition, the contractor will be responsible for the following activities
to facilitate care coordination and continuity of care:

 
ATTACHMENT I - Page 28

--------------------------------------------------------------------------------


 
 
1.The contractor must implement a systematic process for generating or receiving
referrals and with the enrollee’s written consent, sharing clinical and
treatment plan information, including management of medications.

 
2.The contractor must implement a systematic process for obtaining consent from
enrollees or their representatives to share confidential medical and treatment
planning information with providers.

 
3.The contractor must implement a systematic process for coordinating care with
organizations which are not part of the contractor’s network of providers but
are otherwise important to the health and well being of enrollees.

 
4.For enrollees in an assisted living or nursing facility, the contractor will
ensure coordination with the medical, nursing, or administrative staff
designated by the facility to ensure that the enrollees have timely and
appropriate access to the contractor’s providers and to coordinate care between
those providers and the facility’s providers.

 
5.The contractor must implement a systematic process for tracking the Medicaid
eligibility redetermination dates on a monthly basis to ensure continuity of
care without a break in eligibility.

 
E.Pursuant to 42 CFR 438.208(b), the contractor must implement procedures to
coordinate health care service for all enrollees that:

 
1.Ensure each enrollee has an ongoing source of primary care appropriate to
his/her needs and a person or entity formally designated as primarily
responsible for coordinating the health care services furnished to the enrollee.

 
2.Coordinate the services the contractor furnishes to the enrollee with services
the enrollee receives from any other managed care entity during the same period
of enrollment.

 
3.Share with other managed care organizations serving the enrollee with special
health care needs the results of its identification and assessment of the
enrollee's needs to prevent duplication of those activities.

 
4.Ensure in the process of coordinating care, each enrollee's privacy is
protected in accordance with the privacy requirements in 45 CFR Part 160 and 164
Subparts A and E, to the extent that they are applicable.

 
4.7  Disenrollment


 
A.Enrollees must be allowed to voluntarily disenroll at any time. If voluntary
disenrollment is requested prior to the fiscal agent’s monthly processing
deadline, disenrollment will be effective the first of the following month.  If
voluntary disenrollment is requested after the fiscal agent’s monthly processing
deadline, disenrollment will not take place until the first of the month
subsequent to the next month.

 
B.The contractor must ensure that it does not restrict the enrollee's right to
voluntarily disenroll in any way, and that it does not deter the enrollee’s
contact with the State.  Disenrollment shall be in accordance with 42 CFR
438.56(b)(3) and (d)(3).

 
C.Immediately upon receiving a voluntary request for disenrollment, the
contractor must inform the enrollee of disenrollment procedures.

 
D.The contractor must make disenrollment assistance available during business
hours. This assistance must be available through a toll-free telephone number or
face-to-face contact. The contractor’s written disenrollment procedure must list
the staff responsible for this type of assistance.

 
E.The contractor must keep a daily log of all verbal and written disenrollment
requests and the disposition of such requests.  The contractor must ensure that
disenrollment request logs are maintained in an identifiable manner, and
enrollees who wish to file a grievance are afforded appropriate notice and
opportunity to do so.

 
ATTACHMENT I - Page 29

--------------------------------------------------------------------------------


 
 
F.The contractor shall assure that appropriate non-English language versions of
all disenrollment materials are developed and available to members.  The
contractor shall provide interpreter services in person where practical, but
otherwise by telephone, for members whose primary language is not
English.  Non-English language versions of disenrollment materials are required
if, as provided annually by the Agency, the population speaking a particular
non-English language in a county is greater than five (5) percent.

 
G.Involuntary disenrollments are limited to the following reasons:

 
1.Enrollee death.

 
2.Ineligibility for Medicaid.

 
3.Ineligibility for the project.

 
4.Moving outside the project’s service area.

 
5.Fraudulent use of the enrollee’s Medicaid ID card.

 
6.Incarceration.

 
7.Non-cooperation, subject to department approval.

 
H.After providing at least one verbal and at least one written warning of the
full implications of failure to follow a recommended plan of care, the
contractor may submit an involuntary disenrollment request to the department for
an enrollee who continues not to comply.  The department may approve such a
request provided that a written explanation of reason for disenrollment is given
to the enrollee prior to the effective date and provided that the enrollee’s
actions are not related to the enrollee’s medical or mental
condition.  Enrollees must be given a reasonable opportunity to comply with the
plan of care subsequent to each verbal and written warning before disenrollment
is made effective except in instances where the enrollee’s actions threaten the
health, safety, or well being of service providers or contractor’s staff or
representatives.  Enrollees who are disenrolled through this section are not
eligible for re-enrollment without the permission of the contractor.

 
I.The contractor may also submit an involuntary disenrollment request for an
enrollee whose behavior is disruptive, unruly, abusive, or uncooperative to the
extent that his or her enrollment with the contractor seriously impairs the
contractor’s ability to furnish services to either the enrollee or other
enrollees.  The contractor must provide at least one verbal and one written
warning to the enrollee regarding the implications of his or her actions.  A
written explanation of the reason for disenrollment must be given to the
enrollee prior to submitting the disenrollment request.  The department will
approve, such requests in writing, provided the contractor has documented the
actions described above and the enrollee’s actions are not related to the
enrollee’s medical or mental condition, involuntary disenrollment documents are
maintained in an identifiable enrollee record, and enrollees who are disenrolled
through this action are not eligible for re-enrollment without the permission of
the contractor.  The contractor shall be prohibited from requesting a
disenrollment based on a change in the enrollee’s health status pursuant 42 CFR
438.56(b)(2).  Involuntary disenrollments without the department’s consent will
be considered an express or intentional violation of the contract.  Repeated
occurrences will be considered a cause for termination as specified in Section
1.28.

 
J.Disenrollment request forms must be completed in their entirety whether
completed by the contractor or the enrollee, , and submitted on DOEA Form
LTCD-002, Exhibit G.

 
ATTACHMENT I - Page 30

--------------------------------------------------------------------------------


 
 
K.All disenrollments, including those subject to prior approval, shall be
completed through the submission of the HIPAA approved format to the Medicaid
fiscal agent.

 
L.The contractor must provide disenrollment data via the HIPAA approved format
on the first available transmission to the Medicaid fiscal agent after the date
of receipt of the disenrollment request.  In no event will the contractor submit
a disenrollment with an effective date later than 49 calendar days after the
contractor’s receipt of a voluntary disenrollment request.

 
M.A copy of the disenrollment form will be sent to the CARES office within 48
hours of receipt and a copy will be placed in the contractor’s case management
file.



4.8 Disputes of Appropriate Enrollments


Disputes relating to the appropriateness of enrollments authorized by CARES
staff pursuant to section 2.1 of Attachment I to this contract, will be decided
by the department in consultation with the Agency.  This provision excludes
matters brought forth by enrollees.  The department must reduce its decision to
writing and serve a copy on the contractor.  The decision of the department will
be final and conclusive.


4.9 Medicaid Pending


 
A.Section 430.705(5), F.S., designates Medicaid Pending as individuals who apply
for the Long-Term Care Community Diversion Pilot Project and are determined
medically eligible by CARES, but have not been determined financially eligible
for Medicaid by the Department of Children and Families (DCF).

 
B.Individuals will be offered the option to receive services under the Medicaid
Pending initiative.

 
C.Contractors may elect to provide the Medicaid Pending option by completing and
returning Attachment Number IV to the department.

 
D.CARES staff will refer individuals identified as Medicaid Pending, and who
choose to receive Medicaid Pending services, to the chosen contractor.  Included
with the referral will be the Freedom of Choice Form, 701B Assessment, Level of
Care, 3008, and Informed Consent.

 
E.If individuals are determined financially eligible by DCF, the contractor will
be reimbursed a capitated rate for services rendered retroactive to the first of
the month following the CARES medical eligibility determination.

 
F.If the individual is not financially eligible for Medicaid as determined by
DCF, the contractor may terminate services and seek reimbursement from the
individual. The contractor may seek reimbursement from the individual in
accordance with the Medicaid Coverage and Limitations Handbooks and the
associated fee schedules.

 
G.The contractor will assist Medicaid Pending individuals in submitting the
ACCESS Florida Application (on-line or hard
copy)(www.myflorida.com/accessflorida) to DCF.  Additionally, the contractor
must forward, at a minimum, the following documentation to DCF:  Financial
Release (CF FS 2613, Notification of Level of Care (DOEA-CARES 603), and the
Certification of Enrollment Status (HCBS)(CF-AA 2515).

 
H.Once the individual is determined financially eligible, the contractor must
notify CARES and provide a copy of the Notice of Case Action or verification of
Medicaid eligibility within two (2) business days of receipt.

 
I.The contractor will submit 834 enrollment transactions for the Medicaid
Pending individuals to the Medicaid fiscal agent one week prior to the monthly
submission date.  Additionally, the Florida Medicaid Management Information
System (FMMIS) is designed to process the enrollment date retroactive up to a
maximum of four (4) months prior to the first of the month following the CARES
eligibility determination.  If circumstances require a determination of Medicaid
eligibility by DCF for a Medicaid Pending individual that exceeds four months,
the request for enrollment must be submitted via the manual enrollment process.

 
ATTACHMENT I - Page 31

--------------------------------------------------------------------------------


 
SECTION 5  Enrollee Records


 
A.The contractor is responsible for a complete long-term care record for each
enrollee.

 
B.The contractor must use procedures that promote the development of a
centralized, comprehensive medical and long-term care record for enrollees.  The
contractor must ensure, with written consent of the enrollee or their
representative, all providers involved in the enrollee’s care have access to the
enrollee’s record for the purpose of providing care.

 
C.The contractor must maintain an enrollee records system, which is consistent
with professional standards and permits the prompt retrieval of
information.  Each record must include timely and accurately documented
information and must be readily available to all appropriate and authorized
practitioners involved in the integration and coordination of care.

 
D.The contractor will ensure all subcontracted providers, including medical
specialists and long-term care providers, properly document the care provided to
enrollees including, diagnoses, medications, and treatment plans.

 
E.The contractor will ensure enrollee record information is accessible only to
authorized persons in accordance with written consent or an executed
authorization granted by the enrollee or the enrollee’s representative and with
all applicable federal and state laws, rules and regulations.

 
F.The contractor must disclose enrollee records, including enrollee and
caregiver identifying information, to the department and Agency. It is the
department and Agency’s obligation to oversee the performance or to conduct
assessment, investigation, or evaluation of this contract.  Not withstanding
provisions to the contrary, release of material to the department and Agency
will not be construed as public disclosure of confidential information.

 
G.All records must contain documentation that the member was provided written
information concerning the member’s rights regarding advanced directives, and
whether or not the member has executed an advance directive.  The contractor
shall not, as a condition of treatment, require the member to execute or waive
an advance directive in accordance with Section 765.110, F.S.  The contractor
must comply with the requirements of 42 CFR 422.128 for maintaining written
policies and procedures for advance directives.

 
SECTION 6  SERVICE PROVISIONS


General Provisions


 
A.The contractor must bear the underwriting risk of all services covered under
this contract.  The contractor shall establish and maintain a network in
conformance with 42 CFR 438.206(b).

 
B.Services are to be provided in accordance with an individualized plan of
care.  The plan of care is developed by the contractor in consultation with the
enrollee and must include those services that are determined through assessment
to be necessary to address the health and social service needs of the enrollee.

 
ATTACHMENT I - Page 32

--------------------------------------------------------------------------------


 
 
C.The contractor must directly provide case management services as listed in
Section 6.2.

 
D.The contractor may provide services beyond those required in this contract
providing such services are safe, legal, medically prudent, and provided equally
to any enrollee with similar needs without discrimination.  Such extra
contractual services must be paid from program cost savings and may not be
included in encounter data as reported under Section 11.4.

 
E.The contractor must not require any co-payment or cost sharing from the
enrollees except where the Florida Department of Children and Families has
assessed a patient responsibility amount for financial contributions by the
enrollee toward nursing facility and assisted living services.

 
F.The contractor must not allow enrollees to be charged for missed appointments.

 
G.The contractor is responsible for Medicare co-insurance and deductibles for
contractor covered services.  The contractor shall reimburse providers or
enrollees for Medicare deductibles and co-insurance payments made by the
providers or enrollees, according to Medicaid guidelines or the rate negotiated
with the provider.

 
H.All services delivered by the contractor to enrollees, either directly or
through a subcontract, must be guided by the following service delivery
principles:

 
1.Services must be individualized as a result of a competent, comprehensive
understanding of an enrollee’s multiple needs.

 
2.Services must be delivered in a timely fashion in the least restrictive,
cost-effective, and appropriate setting.

 
3.The contractor must allow each enrollee to choose his or her service delivery
provider.  The contractor assures that each enrollee will be given free choice
of all qualified providers of each service included in his or her written plan
of care.

 
4.Each contractor shall provide the department with documentation of compliance
with access requirements no less frequently than the following:

 
a)At the time it enters into a contract with the department.

 
b)At any time there has been a significant change in the contractor’s operations
that would affect adequate capacity and services, such as contractor services,
benefits, or geographic service area.

 
5.Long-term care services must be based upon an enrollee’s plan of care and
include goals, objectives, and specific treatment strategies.  Any limitations
on amount, duration, and scope may be off set by alternative services to address
the health and social services needs of an enrollee.

 
6.Services must be coordinated to address comprehensive needs and provide
continuity of care.

 
7.Services must be delivered regardless of geographic location within the
service area, level of functioning, cultural heritage, or degree of illness of
the enrollee.

 
8.The project’s administration and service delivery system must ensure the
participation of the enrollee in care planning and delivery, as appropriate,
allow for the participation of the family, significant others, and caregivers.

 
9.The contractor shall provide interpreter services in person where practical,
but otherwise by telephone, for applicants or enrollees whose primary language
is not English.  Non-English versions of materials are required if, the
population speaking a particular non-English language in a county is greater
than five (5) percent, as determined annually by the Agency.

 
10.Services must be delivered by qualified providers as defined in Sections 6.4,
6.5, 6.6, and 6.7.  The contractor must have a credentialing system approved by
an accreditation organization that has been approved by the Agency pursuant to
Chapter 641.512, F.S.  The system must include procedures for credentialing
long-term care providers.

 
ATTACHMENT I - Page 33

--------------------------------------------------------------------------------


 
 
11.The contractor must be approved by an accreditation organization that has
been approved by the Agency pursuant to Chapter 641.512, F.S.

 
12.All facilities providing services to enrollees must be accessible to persons
with disabilities, be smoke-free, and have adequate space, supplies, good
sanitation, and fire and safety procedures.

 
13.For contractor performance that is not in compliance with the contract, the
department shall require a corrective action plan.  Failure to provide a
corrective action plan within the time specified shall result in penalties or
sanctions as specified by the contract or governing statutes and federal
regulations.



6.2Long-Term Care Services


With the exception of nursing facility services, the long-term care services in
this section are authorized under the Medicaid home and community-based
waiver.  As required by Section 430.705(2)(b)2., F.S., the contractor shall have
at least two (2) subcontractors for each service as listed below (with the
exception of case management services, which are directly provided by the
contractor):
 
A.Adult Companion Services:  Non-medical care, supervision and socialization
provided to a functionally impaired adult.  Companions assist or supervise the
enrollee with tasks such as meal preparation or laundry and shopping, but do not
perform these activities as discrete services.  The provision of companion
services does not entail hands-on nursing care.  This service includes light
housekeeping tasks incidental to the care and supervision of the enrollee.

 
B.Adult Day Health Services:  Services provided pursuant to Chapter 429, Part
III, F.S.  For example, services furnished in an outpatient setting,
encompassing both the health and social services needed to ensure optimal
functioning of an enrollee, including social services to help with personal and
family problems, and planned group therapeutic activities. Adult day health
services include nutritional meals.  Meals are included as a part of this
service when the patient is at the center during meal times.  Adult day health
care provides medical screening emphasizing prevention and continuity of care
including routine blood pressure checks and diabetic maintenance
checks.  Physical, occupational and speech therapies indicated in the enrollee's
plan of care are furnished as components of this service.  Nursing services
which include periodic evaluation, medical supervision and supervision of
self-care services directed toward activities of daily living and personal
hygiene are also a component of this service. The inclusion of physical,
occupational and speech therapy services and nursing services as components of
adult day health services does not require the contractor to contract with the
adult day health provider to deliver these services when they are included in an
enrollee’s plan of care. The contractor may contract with the adult day health
provider for the delivery of these services or the contractor may contract with
other providers qualified to deliver these services pursuant to the terms of
this contract.

 
C.Assisted Living Services:  Personal care services, homemaker services, chore
services, attendant care, companion services, medication oversight, and
therapeutic social and recreational programming provided in a home-like
environment in an assisted living facility licensed pursuant to Chapter 429 Part
I, F.S., in conjunction with living in the facility.  This service does not
include the cost of room and board furnished in conjunction with residing in the
facility.  This service includes 24-hour on-site response staff to meet
scheduled or unpredictable needs in a way that promotes maximum dignity and
independence, and to provide supervision, safety and security.  Individualized
care is furnished to persons who reside in their own living units (which may
include dual occupied units when both occupants consent to the arrangement)
which may or may not include kitchenette and/or living rooms and which contain
bedrooms and toilet facilities.  The resident has a right to privacy.  Living
units may be locked at the discretion of the resident, except when a physician
or mental health professional has certified in writing that the resident is
sufficiently cognitively impaired as to be a danger to self or others if given
the opportunity to lock the door.  The facility must have a central dining room,
living room or parlor, and common activity areas, which may also serve as living
rooms or dining rooms.  The resident retains the right to assume risk, tempered
only by a person's ability to assume responsibility for that risk.  Care must be
furnished in a way that fosters the independence of each consumer to facilitate
aging in place.  Routines of care provision and service delivery must be
consumer-driven to the maximum extent possible, and treat each person with
dignity and respect.  Assisted living services may also include:  physical
therapy, occupational therapy, speech therapy, medication administration, and
periodic nursing evaluations.  The contractor may arrange for other authorized
service providers to deliver care to residents of assisted living facilities in
the same manner as those services would be delivered to a person in their own
home.  The contractor shall be responsible for placing enrollees in the
appropriate Assisted Living Facility setting.   Note:  Assistive Care Services
are covered under this contract and cannot be billed separately by the Assisted
Living Facility.

 
ATTACHMENT I - Page 34

--------------------------------------------------------------------------------


 
 
D.Case Management Services:  Services which facilitate enrollees gaining access
to other needed medical, social, and educational services regardless of the
funding source for the services, and which contribute to the coordination and
integration of care delivery.  Case management services contribute to the
coordination and integration of care delivery through the ongoing monitoring of
services as prescribed in each enrollee’s plan of care.  The contractor will
provide this service directly and the ratio of enrollees to case managers shall
be appropriate to support the needs of the enrollees.

 
E.Chore Services:  Services needed to maintain the home as a clean, sanitary and
safe living environment.  This service includes heavy household chores such as
washing floors, windows and walls, tacking down loose rugs and tiles, and moving
heavy items of furniture in order to provide safe entry and exit.

 
F.Consumable Medical Supply Services: The provision of disposable supplies used
by the enrollee and care giver, which are essential to adequately care for the
needs of the enrollee.  These supplies enable the enrollee to perform activities
of daily living or stabilize or monitor a health condition.  Consumable medical
supplies include adult disposable diapers, tubes of ointment, cotton balls and
alcohol for use with injections, medicated bandages, gauze and tape, colostomy
and catheter supplies, and other consumable supplies.  Not included are items
covered under the Medicaid home health service, personal toiletries, and
household items such as detergents, bleach, and paper towels, or prescription
drugs.

 
G.Environmental Accessibility Adaptation Services:  Physical adaptations to the
home required by the enrollee's plan of care which are necessary to ensure the
health, welfare and safety of the enrollee or which enable the enrollee to
function with greater independence in the home and without which the enrollee
would require institutionalization.  Such adaptations may include the
installation of ramps and grab-bars, widening of doorways, modification of
bathroom facilities, or installation of specialized electric and plumbing
systems to accommodate the medical equipment and supplies which are necessary
for the welfare of the enrollee.  Excluded are those adaptations or improvements
to the home that are of general utility and are not of direct medical or
remedial benefit to the enrollee, such as carpeting, roof repair, or central air
conditioning.  Adaptations which add to the total square footage of the home are
not included in this benefit.  All services must be provided in accordance with
applicable state and local building codes.

 
H.Escort Services:  Personal escort for enrollees to and from service
providers.  An escort may provide language interpretation for people who have
hearing or speech impairments or who speak a language different from that of the
provider.  Escort providers assist enrollees in gaining access to
services.  This service does not include transportation.

 
ATTACHMENT I - Page 35

--------------------------------------------------------------------------------


 
 
I.Family Training Services:  Training and counseling services for the families
of enrollees served under this contract.  For purposes of this service, "family"
is defined as the individuals who live with or provide care to a person served
by the contractor and may include a parent, spouse, children, relatives, foster
family, or in-laws.  "Family" does not include persons who are employed to care
for the enrollee.  Training includes instruction and updates about treatment
regimens and use of equipment specified in the plan of care to safely maintain
the enrollee at home.

 
J.Financial Assessment/Risk Reduction Services:  Assessment and guidance to the
caregiver and enrollee with respect to financial activities.  This service
provides instruction for and/or actual performance of routine, necessary,
monetary tasks for financial management such as budgeting and bill paying.  In
addition, this service also provides financial assessment to prevent
exploitation by sorting through financial papers and insurance policies and
organizing them in a usable manner.  This service provides coaching and
counseling to enrollees to avoid financial abuse, to maintain and balance
accounts that directly relate to the enrollees living arrangement at home, or to
lessen the risk of nursing home placement due to inappropriate money management.

 
K.Home Delivered Meals:  Nutritionally sound meals to be delivered to the
residence of an enrollee who has difficulty shopping for or preparing food
without assistance.  Each meal is designed to provide 1/3 of the Recommended
Dietary Allowance (RDA).  Home delivered meals may be hot, cold, frozen, dried,
canned or a combination of hot, cold, frozen, dried, or canned with a
satisfactory storage life.  These meals must comply with all federal and state
requirements for procurement, preparation, transportation and
storage.  Religious preferences in the selection and preparation of menu items
shall be given consideration and accommodated, if available.

 
L.Homemaker Services:  General household activities (meal preparation and
routine household care) provided by a trained homemaker.

 
M.Nutritional Assessment/Risk Reduction Services:  An assessment, hands-on care,
and guidance to caregivers and enrollees with respect to nutrition.  This
service teaches caregivers and enrollees to follow dietary specifications that
are essential to the enrollee’s health and physical functioning, to prepare and
eat nutritionally appropriate meals and promote better health through improved
nutrition.  This service may include instructions on shopping for quality food
and on food preparation.

 
N.Personal Care Services:  Assistance with eating, bathing, dressing, personal
hygiene, and other activities of daily living.  This service includes assistance
with preparation of meals, but does not include the cost of the meals. This
service may also include housekeeping chores such as bed making, dusting and
vacuuming, which are incidental to the care furnished or which are essential to
the health and welfare of the enrollee, rather than the enrollee's family.

 
O.Personal Emergency Response Systems (PERS):  The installation and service of
an electronic device which enables enrollees at high risk of
institutionalization to secure help in an emergency. The PERS is connected to
the enrollee’s telephone jack or electrical receptacle and programmed to signal
a response center once a "help" button is activated. The enrollee may also wear
a portable "help" button to allow for mobility. PERS services are generally
limited to those enrollees who live alone or who are alone for significant parts
of the day and who would otherwise require extensive supervision.

 
ATTACHMENT I - Page 36

--------------------------------------------------------------------------------


 
P.Respite Care Services:  Services provided to enrollees unable to care for
themselves furnished on a short-term basis due to the absence or need for relief
of persons normally providing the care.  Respite care does not substitute for
the care usually provided by a registered nurse, a licensed practical nurse or a
therapist.  Respite care is provided in the home/place of residence, licensed
hospital, nursing facility, or assisted living facility.

 
Q.Occupational Therapy:  Treatment to restore, improve or maintain impaired
functions aimed at increasing or maintaining the enrollee’s ability to perform
tasks required for independent functioning when determined through a
multi-disciplinary assessment to improve an enrollee’s capability to live safely
in the home setting.

 
R.Physical Therapy:  Treatment to restore, improve or maintain impaired
functions by using activities and chemicals with heat, light, electricity or
sound, and by massage and active, resistive, or passive exercise when determined
through a multi-disciplinary assessment to improve an enrollee’s capability to
live safely in the home setting.

 
S.Speech Therapy:  The identification and treatment of neurological deficiencies
related to feeding problems, congenital or trauma-related maxillofacial
anomalies, autism, or neurological conditions that effect oral motor
functions.  Therapy services include the evaluation and treatment of problems
related to an oral motor dysfunction when determined through a
multi-disciplinary assessment to improve an enrollee’s capability to live safely
in the home setting.

 
T.Nursing Facility Services:  Services furnished in a health care facility
licensed under Chapter 395 or Chapter 400, F.S.



6.3Minimum Long-Term Care Service Provider Qualifications


The long-term care services authorized in this project must be provided in
accordance with the following requirements.
 
A.Adult Companion Services:  Providers must be employed by a licensed home
health agency pursuant to Chapter 400, Part III, F.S., or organizations having a
certificate of registration issued by the Agency for Health Care Administration
pursuant to Section 400.509, F.S., or be a Community Care for the Elderly (CCE)
provider as defined in Section 430.203, F.S., and registered in accordance with
Section  400.509, F.S., or individuals contracted by a nurse registry pursuant
to Sections 400.462(18) and 400.506, F.S.

 
B.Adult Day Health Services: Providers must be licensed by the Agency for Health
Care Administration as an adult day care center pursuant to Chapter 429, Part
III, F.S., or meet the adult day care center exemption requirements in Section
429.905, F.S.

 
C.Assisted Living Facility Services:  Providers must be licensed pursuant to
Chapter 429, Part I, F.S.

 
D.Case Management Services:  Case managers must be a registered nurse; or have a
Bachelor’s Degree in Social Work, Sociology, Psychology, Gerontology or a
related field; or have a Bachelor’s Degree in an unrelated field and at least
two (2) years of related case management experience; or be a Licensed Practical
Nurse (LPN) with four (4) years of geriatric experience. Case managers must
attend and complete the following training annually:  four (4) hours of
in-service training, Abuse, Neglect and Exploitation training, and Alzheimer’s
disease and related disorders continuing education.

 
E.Chore Services:  Providers must be a lead agency as defined in Section
430.203(9), F.S.; or a home health agency licensed in accordance with Chapter
400, Part III, F.S.; or a pest control business licensed pursuant to Section
482.071, F.S.; or a contractor licensed to do home repair; or a person, employed
by or under the supervision of the contractor, who is qualified by training or
experience to provide chore services.

 
ATTACHMENT I - Page 37

--------------------------------------------------------------------------------


 
 
F.Consumable Medical Supply Services:  Providers must be pharmacies permitted
under Section 465.022, F.S.; or home medical equipment providers licensed
pursuant to Chapter 400, Part VII, F.S.; or home health agencies licensed
pursuant to Chapter 400, Part III, F.S.; or be a licensed vendor.

 
G.Environmental Accessibility Adaptation Services:  Providers must be properly
licensed pursuant to state and local building requirements, and be confirmed by
the provider to have knowledge and experience needed to satisfactorily perform
the service.

 
H.Escort Services:  Providers must be a lead agency as defined in Section
430.203(9), F.S.; or home health agencies licensed pursuant to Chapter 400, Part
III, F.S.; or an individual contracted by a nurse registry pursuant to
Section  400.506, F.S.; or persons employed by the contractor and trained in the
following areas: communication and assistance with hearing and visually impaired
patients; emergency procedures; and enrollee confidentiality.

 
I.Family Training Services:  Providers must be a home health agency licensed
pursuant to Chapter 400, Part III, F.S.; or a lead agency as defined in Section
430.203(9), F.S.; or a medical practitioner licensed under Chapter 464 or 491,
F.S., providing training or counseling within the scope of their practice.

 
J.Financial Assessment/Risk Reduction Services:  Providers must be home health
agencies licensed pursuant to Chapter 400, Part III, F.S.; or a lead agency as
defined in Section 430.203(9), F.S.; or persons confirmed to be qualified to
perform the service by experience and training, such as certified financial
planners, bank employees, or individual bookkeepers; or qualified persons
employed or contracted by the contractor.

 
K.Home Delivered Meal Providers:  Providers must be a lead agency as defined in
Section 430.203(9), F.S., with a contract or referral agreement for the
preparation of meals; employed by or under contract with the contractor and meet
the food service standards as defined in Chapters 500 and 509, F.S.; Older
American’s Act providers as defined in Chapter 58A-1, Florida Administrative
Code (FAC).

 
L.Homemaker Service Providers:  Services must be provided by a home health
agency licensed pursuant to Chapter 400, Part III, F.S.; or a lead agency as
defined in Section 430.203(9), F.S.; or individuals contracted by a nurse
registry pursuant to Sections 400.462(18) and 400.506, F.S.; or have a
certificate of registration issued by the Agency pursuant to Section 400.509,
F.S.

 
M.Nutritional Assessment Risk Reduction Services: Services must be provided by
Registered Licensed Dietitians or other health professionals functioning in
their legal scope of practice.  A dietetic technician (DTR) may, according to
the American Dietetic Association, assist a dietitian and assume full
responsibility under supervision of a Registered Licensed Dietitian for a wide
range of duties including counseling enrollees on specific diets.  Nutritional
education materials must be approved by a Registered Licensed
Dietitian.  Providers may include lead agencies as defined in Section
430.203(9), F.S.

 
N.Nursing Facility Services:  Providers must be licensed under Chapter 395 or
Chapter 400, F.S.

 
O.Personal Care Providers:  Providers must be lead agencies as defined in
Section 430.203(9), F.S.; Certified Nursing Assistants or home health aides
contracted under Nurse Registries licensed pursuant to Section 400.506, F.S.; or
home health agencies licensed pursuant to Chapter 400, Part III, F.S.

 
P.Respite Care Providers:  Providers must be employed by a licensed home health
agency pursuant to Chapter 400, Part III, F.S.; or have a certificate of
registration issued by the Agency for Health Care Administration pursuant to
Section 400.509, F.S.; or be a lead agency as defined in Section 430.203(9),
F.S.; or be an Adult Day Care Center licensed pursuant to Chapter 429, Part III,
F.S.; or be an Assisted Living Facility licensed pursuant to Chapter 429, Part
I, F.S.; or be a Nursing Facility licensed pursuant to Chapter 400, Part I,
F.S.; or be individuals contracted by a nurse registry pursuant to Section
400.506, F.S.; or be a hospice licensed pursuant to Chapter 400, Part IV, F.S.

 
Q.Occupational, Physical, and Speech Therapy Providers:  Providers must be home
health agencies licensed pursuant to Chapter 400, Part III, F.S., or providers
holding current registration, certification, or licenses pursuant to Chapters
455, 468, and 486, F.S.

 
R.Personal Emergency Response System Service Providers:  Providers must meet the
requirements as set forth in Section 489.505(15) or (16), F.S.





ATTACHMENT I - Page 38

--------------------------------------------------------------------------------


6.4Acute-Care Services


The following services are covered for Medicaid recipients based on the Medicaid
state plan approved by the federal Centers for Medicare and Medicaid
Services.  These services are covered in the project to the extent that they are
not covered by Medicare or are reimbursed by Medicaid pursuant to Medicaid’s
Medicare cost-sharing policies.
 
A.Community Mental Health Services:  Community-based rehabilitative services,
which are psychiatric in nature, recommended or provided by a psychiatrist or
other physician.  Such services must be provided in accordance with the policy
and service provisions specified in the Medicaid Community Mental Health
Coverage and Limitations Handbook except that the provider need not be a
community mental health center.

 
B.Dental Services:  Medically necessary emergency dental care limited to
emergency oral examination, necessary radiographs, extractions, incision and
drainage of abscess and full or partial dentures.  Dentures are limited to one
set of full or partial dentures a lifetime.  Such services must be provided in
accordance with the policy and service provisions specified in the Medicaid
Dental Services Coverage and Limitations Handbook, and must be provided by
providers licensed under Chapter 466, F.S.

 
C.Hearing Services:  Medically necessary hearing evaluations and diagnostic
testing for hearing aid candidacy every three (3) years.  A hearing aid fitting
and dispensing for each ear every three (3) years.  Three (3) hearing aid
repairs a year outside the warranty period.  One cochlear implant for either
ear, but not both, if medical criterion is met through prior
authorization.  Prior authorization may be granted for cochlear implant repairs
outside the warranty period.  Such services must be provided in accordance with
the policy and service provisions specified in the Medicaid Hearing Services
Coverage and Limitations Handbook, and must be provided by providers licensed
under Chapter 484, Part II, F.S.

 
D.Home Health Care Services:  Intermittent or part-time nursing services
provided by a registered nurse or licensed practical nurse, or personal care
services provided by a licensed home health aide, with accompanying necessary
medical supplies, appliances, and durable medical equipment.  Such services must
be provided in accordance with the policy and service provisions specified in
the Medicaid Home Health Coverage and Limitations Handbook.

 
E.Independent Laboratory and Portable X-ray Services:  Medically necessary and
appropriate diagnostic laboratory procedures and portable x-rays ordered by a
physician or other licensed practitioner of the healing arts as specified in the
Independent Laboratory and Portable X-ray Services Coverage and Limitations
Handbook.

 
F.Inpatient Hospital Services:  Medically necessary services, including
ancillary services, furnished to inpatient enrollees, provided under the
direction of a physician or dentist, in a hospital maintained primarily for the
care and treatment of patients with disorders other than mental diseases.  Such
services must be provided in accordance with the policy and service provisions
specified in the Medicaid Hospital Coverage and Limitations Handbook.

 
 
ATTACHMENT I - Page 39

--------------------------------------------------------------------------------


 
G.Outpatient Hospital/Emergency Medical Services:  Outpatient preventive,
diagnostic, therapeutic, or palliative care provided under the direction of a
physician at a licensed hospital.  Such services include emergency room,
dressings, splints, oxygen, physician ordered services and supplies necessary
for the clinical treatment of a specific diagnosis or treatment as specified in
the Medicaid Hospital Coverage and Limitations Handbook.

 
H.Physician Services:  Those services and procedures rendered by a licensed
physician at a physician’s office, patient’s home, hospital, nursing facility or
elsewhere when dictated by the need for preventive, diagnostic, therapeutic or
palliative care, or for the treatment of a particular injury, illness, or
disease as specified in the Medicaid Physicians Coverage and Limitations
Handbook.

 
I.Prescribed Drug Services:  Prescribed drug services for dual eligible Medicaid
beneficiaries are covered as per the Medicare Modernization Act (MMA).  However,
Section 103(c) of the MMA added §1935(d)(2) to the Social Security Act to allow
State Medicaid programs to continue to provide and receive Federal Financial
Participation (FFP) for certain drugs not included in the Medicare Prescription
Drug benefit (Part D). Drugs excluded from Part D coverage are listed in
§1927(d)(2) of the Act.  Contractors shall provide certain drugs not included in
Part D as described in the Medicaid Prescribed Drugs Services and Limitations
Handbook.   The contractor’s pharmacy benefits management program must comply
with all applicable federal and state laws.

 
J.Vision Services:  Medically necessary eye examinations.  Eyeglass repairs and
adjustments.  Eyeglasses are limited to two pair every 365 days.  Such services
must be provided in accordance with the policy and service provisions specified
in the Medicaid Vision Services Coverage and Limitations Handbook, and must be
provided by providers licensed under Chapter 484, Part I, or 463, F.S..

 
K.Hospice Services:  End of life services provided to enrollees electing hospice
services.  Services will be provided in accordance with the policy and services
provisions specified in the Hospice Services Coverage and Limitations Handbook.



6.5 Acute Care Provider Qualifications


For the acute care services that are covered under the contract and are also
covered by Medicare, the provider qualifications will be those of the Medicare
program.


For the acute care services covered under the contract that are not covered by
Medicare, the contractor must meet the provider requirements of the Medicaid
programs except that provider type limitations associated with certain services
will not apply when other provider types can legally perform the service.
 
6.6 Optional Services
 
Transportation Services may be rendered within Medicaid guidelines at the option
of the contractor. These services are the arrangement and provision of an
appropriate mode of transportation for enrollees to receive necessary medical
services.  Types of transportation services include: ambulance, non-emergency
medical vehicles, public and private transportation vehicles, and air ambulances
as specified in the Medicaid Transportation Coverage and Limitations Handbook.


6.7 Expanded Services


The contractor may offer incentive programs for enrollees.  The contractor shall
receive written approval from the department prior to the use of any special
incentives for enrollees.  Any incentive program offered must be provided to all
eligible individuals and will not be used to direct individuals to select a
specific contractor.


ATTACHMENT I - Page 40

--------------------------------------------------------------------------------


6.8 Availability/Accessibility of Services


The contractor must make available and accessible sufficient facilities, service
locations, service sites, and personnel to provide the services. The
contractor’s network of providers must be accessible to the enrollees in its
service area. Services covered under this contract must be available to
enrollees to the same extent that such services are available in the project
service area to persons with comparable functional impairment and health
conditions that are not served under this contract.


The contractor must establish appropriate scheduling guidelines for service
delivery. These guidelines must be communicated in writing to providers in the
contractor’s network. The contractor must develop a process for monitoring the
scheduling of service delivery and the actual time enrollees must wait to
receive the service. When the service delivery scheduling or waiting times are
excessive, the contractor must take appropriate action to ensure adequate
service delivery.


The contractor must arrange for a 24-hour on-call system for each enrollee. The
system may vary by enrollee and should be reflected in the enrollee’s plan of
care.  The system should provide for the availability of a qualified person with
information regarding the enrollee’s plan of care.


6.9  Staffing Requirements


The contractor is responsible for the following staffing requirements:
 
A.A full time administrator designated to be responsible for the administration
of the day-to-day business activities of the contract.

 
B.A licensed physician, with demonstrated experience in geriatric medicine, to
serve as a medical director to oversee and be responsible for the proper
provisions of covered services for the contract.

 
C.A person, qualified by training, to be responsible for the contract’s quality
assurance and improvement systems.

 
D.A person designated to be responsible for the contractor’s orientation,
outreach and educational activities who is qualified by training and experienced
in working with frail elders.

 
E.A person designated to be responsible for the health information and/or the
enrollee records system.

 
F.A person designated to be responsible for the processing and resolution of
grievances/appeals.

 
G.Sufficient support staff to conduct daily business in an orderly manner,
including having enrollee services staff directly available during business
hours for enrollee services consultation, as determined through management and
medical reviews.

 
H.The contractor must maintain sufficient staff available 24 hours per day to
handle care inquiries.

 
I.A person designated to be responsible for the contractor’s utilization
control.

 
J.A person designated to be responsible for case management and qualified case
managers in sufficient numbers to ensure that the case management requirements
are met.

 
K.A person, graduated from a four-year program, designated on a full-time basis,
to be responsible for the data needs of the program, including but not limited
to, enrollment and disenrollment transactions, HIPAA compliance transactions,
report reconciliations, data collection, and reporting.

 
L.A plan for recruiting and retaining health care practitioners who are minority
persons as defined in Section 288.703(3), F.S., as required by Section 641.217,
F.S.



ATTACHMENT I - Page 41

--------------------------------------------------------------------------------


6.10Emergency Care Requirements


In accordance with 42 CFR 438.114 and 42 CFR 422.113(c), the contractor must
also cover post-stabilization services without authorization, regardless of
whether the enrollee obtains the service within or outside the contractor’s
network, for the following situations:
 
A.Post-stabilization care services that were pre-approved by the contractor, or
were not pre-approved by the contractor because the contractor did not respond
to the treating provider’s request for pre-approval within one (1) hour after
being requested to approve such care, or could not be contacted for
pre-approval.

 
B.Post-stabilization services are services subsequent to an emergency that a
treating physician views as medically necessary after an emergency medical
condition has been stabilized.  These are not emergency services, but are
non-emergency services that the contractor could choose not to cover
out-of-contractor except in the circumstances described above.



6.11Out of Network Use of Non-Emergency Services


Unless otherwise specified in this document, when an enrollee uses non-emergency
services available under the project from a non-subcontracted provider, the
contractor is not liable for the cost of such utilization unless the contractor
referred the enrollee to the non-subcontracted provider or authorized such
out-of-network utilization.  The contractor must provide timely approval or
denial of authorization of out-of-network use through the assignment of a prior
authorization number that refers to and documents the approval.  A contractor
may not require paper authorization as a condition of an enrollee receiving
treatment if the contractor has an automated authorization system.  Written
follow-up documentation of the approval must be provided to the out-of-network
provider within one business day from the request for approval.  The enrollee is
liable for the cost of such unauthorized use of contract-covered services from
non-subcontracted providers.  However, in accordance with the Balanced Budget
Act of 1997, and pursuant to 42 CFR 422.100(b)(1)(iii), the plan must also cover
post-stabilization services without authorization, regardless of whether the
enrollee obtains the service within or outside the plan’s network, for the
following situations:
 
 
A.Post-stabilization care services that were pre-approved by the plan; or were
not pre-approved by the plan because the plan did not respond to the treating
provider’s request for pre-approval within one hour after being requested to
approve such care, or could not be contacted for pre-approval.

 
B.Post-stabilization services are services subsequent to an emergency that a
treating physician views as medically necessary after an emergency medical
condition has been stabilized.  These are not emergency services, but are
non-emergency services that the plan chooses not to cover out-of-plan except in
the circumstances described above.



ATTACHMENT I - Page 42

--------------------------------------------------------------------------------


6.12Adult Protective Services


The Department of Elder Affairs and the Department of Children and Families
(DCF) have defined processes for ensuring elderly victims of abuse, neglect or
exploitation in need of home and community-based services are referred to the
aging network, tracked, and served in a timely manner.  Requirements for serving
elderly victims of abuse, neglect and exploitation can be found in Section
430.205 (5)(a), F.S.


 
A.DCF assigns a risk-level designation of “low,” “intermediate” or “high” for
each referral.  If the individual needs immediate protection from further harm,
which can be accomplished completely or in part with the provision of home and
community-based services, the referral is designated "high” risk.  Individuals
designated “high” risk must be served within 72 hours after being referred to
the AAA or lead agency, as mandated by Florida statute.

 
1.Reports of abuse, neglect and exploitation begin with the DCF-administered
Florida Abuse Hotline.  Victims aged 60 and older in need of home and
community-based services are referred to the appropriate Area Agency on Aging
(AAA) or Community Care for the Elderly (CCE) lead agency.

 
2.Reports received on individuals determined to be enrolled in the diversion
program will be referred to the appropriate contractor.

 
B.Upon receipt of a referral, the AAA or CCE lead agency will contact the
contractor via the telephone using the contact information provided.  Any
changes to the names or phone numbers of the primary, secondary or 24-hour
contacts must be sent to your contract manager at the Department of Elder
Affairs.  Once the contractor is contacted and provides assurance that the
enrollee’s needs will be met, the AAA or CCE lead agency will fax or
hand-deliver to the contractor the DCF referral packet, which contains the
following:

 
1.Adult Protective Services Referral Form,

 
2.Adult Safety Assessment of Safety Factors,

 
3.Capacity to Consent Form (if the referral has the capacity to consent) OR
Provision of Voluntary Protective Services Form (required if consent is provided
by the caregiver/guardian),

 
4.Court Order, if services were court ordered,

 
C.The contractor is responsible for contacting the AAA or CCE lead agency once
the crisis is resolved.  All contact and discussions with AAA or CCE lead agency
staff must be included in the contractor’s case manager’s notes.  In addition, a
copy of the referral packet must be kept in the case file for each referral.

 
D.When contacted by the AAA or CCE lead agency in regard to a high-risk
referral, the contractor will be required to provide assurance that the crisis
will be addressed.  If the CCE lead agency or AAA attempts to contact the
contractor during business hours and the contractor cannot be contacted or
cannot provide assurance that the crisis will be addressed, the CCE lead agency
is required to provide the crisis resolving services until such assurance is
received.  If contacted by the AAA or lead agency after business hours
(including evenings, weekends and holidays), assurance that the crisis will be
addressed must be provided to the AAA or lead agency within 24 hours.  The cost
of the crisis resolving services provided by the CCE lead agency while awaiting
assurance outside of the allowable delay will be reimbursed by the contractor.





ATTACHMENT I - Page 43

--------------------------------------------------------------------------------


 
SECTION 7 UTILIZATION MANAGEMENT


The contractor’s service authorization systems shall provide authorization
numbers, effective dates for the authorization, and written confirmation to the
contractor of denials, as appropriate.  Pursuant to 42 CFR 438.210(b)(3), any
decision to deny a service authorization request or to authorize a service in an
amount, duration, or scope that is less than requested, must be made by a health
care professional who has appropriate clinical expertise in treating the
enrollee's condition or disease.  Pursuant to 42 CFR 438.210(c), the contractor
must notify the requesting provider of any decision to deny a service
authorization request or to authorize a service in an amount, duration, or scope
that is less than requested.  The notice to the provider need not be in
writing.  The contractor must notify the enrollee in writing of any decision to
deny a service authorization request or to authorize a service in an amount,
duration, or scope that is less than requested.  Pursuant to 42 CFR 438.210(e),
the contractor must provide that compensation to individuals or entities that
conduct utilization management activities is not structured so as to provide
incentives for the individual or entity, deny, limit, or discontinue medically
necessary services to any enrollee.


Pursuant to 42 CFR 438.404(a), 42 CFR 438.404(c) and 42 CFR 438.210(b) and (c),
the contractor must give the enrollee written notice of any "action" as defined
in Section 13, Definitions, within the time frames for each type of
action.  Pursuant to 42 CFR 438.404(b) and 42 CFR 438.210(c), the notice must
explain:


 
1.The action the contractor has taken or intends to take.

 
2.The reasons for the action.

 
3.The enrollee’s or the provider's right to file a grievance/appeal.

 
4.The enrollee's right to request a Medicaid Fair Hearing.

 
5.Procedures for exercising enrollee rights to appeal or grieve.

 
6.Circumstances under which expedited resolution is available and how to request
it.

 
7.Enrollee rights to request that benefits continue pending the resolution of
the appeal, how to request that benefits be continued, and the circumstances
under which the enrollee may be required to pay the costs of these services.



Pursuant to 42 CFR 438.404 (a) and (c), the notice must be in writing and must
meet the language and format requirements of 42 CFR 438.10(c) and (d) to ensure
ease of understanding.


The contractor must mail the notice within the following time frames:
 
1.For termination, suspension, or reduction of previously authorized
Medicaid-covered services, within the time frames specified in 42 CFR 431.211,
431.213, and 42 CFR 431.214.

 
2.For denial of payment, at the time of any action affecting the claim.

 
3.For standard service authorization decisions that deny or limit services,
within the time frame specified in 42 CFR 438.210(d)(1).

 
4.If the contractor extends the time frame in accordance with 42 CFR
438.210(d)(1), it must:

 
a)Give the enrollee written notice of the reason for the decision to extend the
time frame and inform the enrollee of the right to file a grievance if he or she
disagrees with that decision.

 
b)Issue and carry out its determination as expeditiously as the enrollee's
health condition requires and no later than the date the extension expires.

 
5.For service authorization decisions not reached within the time frames
specified in 42 CFR 438.210(d) (which constitutes a denial and is thus an
adverse action), on the date that the time frames expire.

 
ATTACHMENT I - Page 44

--------------------------------------------------------------------------------


 
 
6.For expedited service authorization decisions, within the time frames
specified in 42 CFR 438.210(d).



SECTION 8Quality Assurance and Improvement Requirements


8.1General


The contractor’s quality assurance program must address the needs of enrollees,
promote improved clinical outcomes and quality of life, identify and address
service delivery issues, and monitor the quality and appropriateness of care
furnished to enrollees with special health care needs. The quality assurance
program required by this section must comply with applicable provisions of
Section 409.912(27), F.S., and Section 641.51, F.S., and be incorporated into an
existing quality improvement system.


8.2Quality Assurance Program


The contractor must formally adopt a quality assurance program for
enrollees.  The quality assurance program must include written goals, policies,
and procedures that ensure enhancement of quality of life for enrollees,
emphasize quality patient outcomes, and to promote the coordination of acute and
long-term care services.  The quality assurance program must have a system to
identify and prioritize problem areas for resolution and a process to design and
implement strategies to resolve identified problems.  The system must include: a
process for changing the current quality assurance program as needed; a protocol
that dictates the active involvement of the medical director, the quality
assurance director, medical/clinical providers, and the director of the program;
and a description of the mechanism for measuring the success of quality
assurance strategies and for providing feedback to all providers involved in the
program.  Specifically, the contractor must have a quality assurance program
that includes the following:
 
A.A written description of the quality assurance program.

 
B.Written responsibilities of the governing body for monitoring, evaluating, and
improving care.

 
C.A procedure for quality assurance program supervision.

 
D.Assurance of adequate resources to carry out the program’s specified
activities effectively.

 
E.A protocol for provider participation in the quality assurance program.

 
F.A procedure for delegation of quality assurance responsibilities to designated
personnel.

 
G.A procedure for credentialing and re-credentialing providers.

 
H.A procedure for informing enrollees about their rights and responsibilities.

 
I.Assurance of availability of and accessibility to services and care.

 
J.A procedure to ensure the accessibility and availability of medical and
long-term care records, as well as proper record keeping, and a process for
record review.

 
K.A procedure for utilization review.

 
L.A procedure for quality assurance program documentation.

 
M.A procedure for coordination of quality assurance activities with other
management activities.

 
N.A continuity of care system.

 
O.An active quality assurance committee.



ATTACHMENT I - Page 45

--------------------------------------------------------------------------------


8.3Quality Assurance Committee


The contractor must have a quality assurance committee that is either a separate
mechanism for addressing the quality assurance concerns of eligible frail
enrollees, or incorporated into an existing quality assurance committee.


The quality assurance committee must:
 
A.Oversee quality of life indicators such as, but not limited to, the degree of
personal autonomy, provision of services and supports to assist people in
exercising medical and social choices, self-direction of care and maximum use of
natural support networks.

 
B.Review grievances and appeals identified through the contractor’s policies and
procedures and through external oversight.

 
C.Review case records of all fair hearings and document internal
complaint/grievance steps involved in the fair hearing, as well as other
pertinent information for the enrollee.

 
D.Review quality assurance policies, standards, and written procedures to ensure
that the needs of the enrollees are adequately addressed.

 
E.Review utilization of services with adverse or unexpected outcomes for
enrollees.

 
F.Develop and periodically review written guidelines, procedures and protocols
on areas of concern in the care of the frail elderly; for example: falls,
incontinence, dementia, depression, congestive heart failure, inadequate family
care, family caregiver stress, family conflict, out-of-home placements, alcohol
problems, and problems of compliance in procedures of medical treatment.

 
G.Develop an ethics committee to review ethical questions such as end-of-life
decisions and advance directives.

 
H. Develop a system of peer review by physicians and other service providers.



8.4Quality of Care Studies


The contractor must conduct quarterly reviews to monitor the quality of care for
this program.  In accordance with Section 409.912(27)(b) F.S., the studies must:
 
A.Target specific conditions and health service delivery issues appropriate to
enrollees for focused monitoring and evaluation.

 
B.Use clinical care standards or practice guidelines to objectively evaluate
health services delivery issues and the care the contractor delivers or fails to
deliver for acute and long-term care conditions.

 
C.Use quality indicators derived from the clinical care standards or practice
guidelines to screen and monitor care and services delivered.



The reviews must include quarterly monitoring of long-term care records of
enrollees who have received services during the previous quarter. The
contractor’s selection of conditions and issues to study should be based on
member profile data.  There should be a minimum of three quality of care
studies. Review elements include management of diagnosis, appropriateness and
timeliness of care, comprehensiveness of and compliance with the plan of care,
and evidence of special screening for, and monitoring of, high-risk persons and
conditions.
 
8.5Independent Medical Review


In accordance with 42 CFR 438.204(d), the Agency shall provide for an
independent review of all Medicaid services provided or arranged by the
contractor.  The contractor shall provide information necessary for the review
based upon the requirements of the Agency or the Agency’s independent peer
review contractor.  The information shall include quality outcomes concerning
timeliness of, and access to, services covered under the contract.  The review
shall be performed at least annually by an entity outside state government.  If
the medical audit indicates that quality of care is unacceptable pursuant to
contractual requirements, the Agency and the department may restrict the
contractor’s enrollment activities pending attainment of acceptable quality of
care.


ATTACHMENT I - Page 46

--------------------------------------------------------------------------------


8.6Incident Reporting


The contractor shall implement a systematic process for Incident Reporting in
accordance with Section Q. Incident Reporting of the Standard Agreement.


The contractor is required to maintain an incident log which shall be submitted
to the department within 30 days of the file closure date via e-mail to
DiversionReports@elderaffairs.org or via U.S. mail with password protection for
HIPAA related information.  




SECTION 9Grievance/Appeals Procedures


9.1Grievance System Requirements


The contractor must have a grievance system in place for enrollees that includes
a grievance process, an appeal process, and access to the Medicaid fair hearing
system.  The contractor must develop, implement and maintain a grievance system
that complies with the requirements in s. 641.511, F.S., and with federal laws
and regulations, including 42 CFR 431.200 and 438, Subpart F, “Grievance
System.”  The system must include written policies and procedures that are
approved by the department.  The contractor shall refer all enrollees and
providers who are dissatisfied with the contractor or its action to the
grievance/appeal coordinator for processing and documentation in accordance with
this contract and the approved policies and procedures.  The nature of the
complaint, using the definitions in this contract, determines which of the two
processes the contractor must follow.  The grievance process is the procedure
for addressing enrollee grievances, which are expressions of dissatisfaction
about any matter other than an action, as “action” is defined in Section 13,
Definitions.  The appeal process is the procedure for addressing enrollee
appeals, which are requests for review of an action, as “action” is defined in
Section 13, Definitions.


The contractor must give enrollees reasonable assistance in completing forms and
other procedural steps, and must provide interpreter services and toll-free
numbers with TTY/TDD and interpreter capability.  The contractor must
acknowledge receipt of each grievance and appeal in writing.  The contractor
must ensure that decision makers on grievances and appeals were not involved in
previous levels of review or decision-making. The decision makers must be health
care professionals with clinical expertise in treating the enrollee’s condition
or disease when deciding any of the following:
 
1.An appeal of a denial based on lack of medical necessity.

 
2.A grievance regarding denial of expedited resolution of an appeal.

 
3.A grievance or appeal involving clinical issues.

 
ATTACHMENT I - Page 47

--------------------------------------------------------------------------------


The contractor must provide information on grievance, appeal, and fair hearing,
and its respective policies, procedures, and time frames, to all providers at
the time they enter into a contract.  Procedural steps must be clearly specified
in the member handbook for members and the provider manual for providers,
including the address, telephone number, and office hours of the grievance
coordinator.  The information must include:
 
1.Enrollee rights to Medicaid fair hearing, the method for obtaining a hearing,
the rules that govern representation at the hearing, and the DCF address for
pursuing a fair hearing, which is:

 
Office of Public Assistance Appeals Hearings

 
1317 Winewood Boulevard, Building 5, Room 203

 
Tallahassee, Florida 32399-0700

 
2.Enrollee rights to file grievances and appeals, and the requirements and time
frames for filing.

 
3.The availability of assistance in the filing process.

 
4.The toll-free numbers to file oral grievances and appeals.

 
5.Enrollee rights to appeal to the Agency and the Subscriber Assistance Program
(SAP) if enrolled with contractors licensed under 641, F.S.   The contractor’s
appeal or grievance process must be exhausted in accordance with s. 408.7056 and
641.511, F.S., with the following exception: a grievance or appeal taken to
Medicaid fair hearing will not be considered by the SAP. The information must
explain that a request for SAP review must be made by the enrollee within one
year of receipt of the final decision letter from the contractor.  The
information must explain how to initiate such a review and include the SAP’s
address and telephone number as follows:

Agency for Health Care Administration
Bureau of Managed Health Care, Building 1, Room 339
2727 Mahan Drive, Tallahassee, Florida 32308
1-888-419-3456
 
6.Notice that the contractor must continue enrollee benefits if:

 
(a)The appeal is filed timely, meaning on or before the later of the following:

 
(1)Within ten (10) days of the date on the notice of action (or 15 days if the
notice is sent via U.S. mail).

 
(2)The intended effective date of the contractor’s proposed action.

 
(b)The appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment;

 
(c)The services were ordered by an authorized contractor;

 
(d)The authorization period has not expired; and

 
(e)The enrollee requests extension of benefits.



The contractor must maintain records of grievances and appeals in accordance
with the terms of this contract.


 
9.2 Appeal Process



An appeal is a request for review of an “action” as defined in Section 13,
Definitions.  An enrollee may file an appeal, and a provider, acting on behalf
of the enrollee and with the enrollee’s written consent, may file an
appeal.  The appeal procedure must be the same for all enrollees.
 
 
A. Filing Requirements

 
1.The enrollee or provider may file an appeal within 30 days of the date of the
notice of action. If the contractor does not issue a written notice of action,
the enrollee or provider may file an appeal within one year of the action.

 
2.The enrollee or provider may file an appeal either orally or in writing and
must follow an oral filing with a written, signed appeal.  For oral filings,
time frames for resolution begin on the date the contractor receives the oral
filing.

 
ATTACHMENT I - Page 48

--------------------------------------------------------------------------------


 
 
B.Contractor Duties

The contractor must:
 
1.Ensure enrollee oral inquiries seeking to appeal an action are treated as
appeals and confirm those inquiries in writing, unless the enrollee or the
provider requests expedited resolution.

 
2.Provide a reasonable opportunity to present evidence and allegations of fact
or law, in person, as well as in writing.

 
3.Allow the enrollee and representative an opportunity before and during the
appeals process to examine the enrollee’s case file, medical records, and any
other documents and records.

 
4.Consider the enrollee, representative, or estate representative of a deceased
enrollee as parties to the appeal.

 
5.Resolve each appeal and provide notice, as expeditiously as the enrollee’s
health condition requires, within State-established time frames not to exceed 45
days from the day the contractor receives the appeal.

 
6.Continue the enrollee's benefits if:

 
a)The appeal is filed timely on or before the later of the following:

 
(1)Within ten (10) days of the date on the notice of action (or 15 days if the
notice is sent via U.S. mail).

 
(2)The intended effective date of the contractor’s proposed action.

 
b)The appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment;

 
c)The services were ordered by an authorized provider;

 
d)The authorization period has not expired; and

 
e)The enrollee requests extension of benefits.

 
7.Provide written notice of disposition that includes the results and date of
appeal resolution, and for decisions not wholly in the enrollee’s favor, that
includes:

 
a)Notice of the right to request a Medicaid fair hearing.

 
b)Information about how to request a Medicaid fair hearing, including the DCF
address for pursuing a fair hearing, which is:

Office of Public Assistance Appeals Hearings
1317 Winewood Boulevard, Bldg. 5, Room 203,
Tallahassee, Florida 32399-0700
 
c)Notice of the right to continue to receive benefits pending a hearing.

 
d)Information about how to request the continuation of benefits.

 
e)Notice that if the contractor’s action is upheld in a hearing, the enrollee
may be liable for the cost of any continued benefits.

 
f)Notice that if the appeal is not resolved to the satisfaction of the enrollee,
the enrollee has one year in which to request review of the contractor’s
decision concerning the appeal by the Subscriber Assistance Program, as provided
in Chapter 408.7056, F.S.  The notice must explain how to initiate such a review
and must include the addresses and toll-free telephone numbers of the Agency and
the Subscriber Assistance Program.

 
8.Provide the department with a copy of the written notice of disposition upon
request.

 
9.Ensure punitive action is not taken against a provider who files an appeal on
an enrollee’s behalf or supports an enrollee’s appeal.

 
10.The contractor may extend the resolution time frames by up to 14 calendar
days if the enrollee requests the extension or the contractor documents there is
a need for additional information and the delay is in the enrollee’s
interest.  If the extension is not requested by the enrollee, the contractor
must give the enrollee written notice of the reason for the delay.

 
ATTACHMENT I - Page 49

--------------------------------------------------------------------------------


 
 
11.If the contractor continues or reinstates enrollee benefits while the appeal
is pending, the benefits must be continued until one of following occurs:

 
a)The enrollee withdraws the appeal.

 
b)Ten days pass from the date of the contractor’s adverse contractor decision
and the enrollee has not requested a Medicaid fair hearing with continuation of
benefits until a Medicaid fair hearing decision is reached.  (or 15 days if the
notice is sent via U.S. mail.)

 
c)A Medicaid fair hearing decision adverse to the enrollee is made.

 
d)The authorization expires or authorized service limits are met.

 
12.If the final resolution of the appeal is adverse to the enrollee, the
contractor may recover the cost of the services furnished while the appeal was
pending, to the extent that they were furnished solely because of the
requirements of this section.

 
13.The contractor must authorize or provide the disputed services promptly, and
as expeditiously as the enrollee's health condition requires, if the services
were not furnished while the appeal was pending and the disposition reverses a
decision to deny, limit, or delay services.

 
14.The contractor must pay for disputed services, in accordance with State
policy and regulations, if the services were furnished while the appeal was
pending and the disposition reverses a decision to deny, limit, or delay
services.



 
C.Expedited Process



Each contractor must establish and maintain an expedited review process for
appeals when the contractor determines or the provider indicates that taking the
time for a standard resolution could seriously jeopardize the enrollee's life or
health or ability to attain, maintain, or regain maximum function.


The enrollee or provider may file an expedited appeal either orally or in
writing.  The contractor must:
 
1.Inform the enrollee of the limited time available for the enrollee to present
evidence and allegations of fact or law, in person and in writing.

 
2.Resolve each expedited appeal and provide notice, as expeditiously as the
enrollee’s health condition requires, within State-established time frames not
to exceed 72 hours after the contractor receives the appeal.

 
3.Provide written notice of disposition.

 
4.Make reasonable efforts to also provide oral notice of disposition.

 
5.Ensure that punitive action is not taken against a subcontractor who requests
an expedited resolution on the enrollee’s behalf or supports an enrollee’s
request for expedited resolution.

 
6.The contractor may extend the resolution time frames by up to 14 calendar days
if the enrollee requests the extension or the contractor documents that there is
a need for additional information and that the delay is in the enrollee’s
interest.  If the extension is not requested by the enrollee, the contractor
must give the enrollee written notice of the reason for the delay.

 
If the contractor denies a request for expedited resolution of an appeal, the
contractor must:
 
1.Transfer the appeal to the standard time frame of no longer than 45 days from
the day the contractor receives the appeal with a possible 14-day extension.

 
2.Make reasonable efforts to provide prompt oral notice of the denial.

 
ATTACHMENT I - Page 50

--------------------------------------------------------------------------------


 
3.Provide written notice of the denial within two (2) calendar days.

 
4.Fulfill all contractor duties listed above.



 
9.3Grievance Process



A grievance is an expression of dissatisfaction about any matter other than an
action, as “action” is defined in Section 13, Definitions. A grievance may be
filed by an enrollee or a provider acting on behalf of the enrollee and with the
enrollee’s written consent.
 
A.Filing Requirements

 
1.The enrollee or provider may file a grievance within one (1) year after the
date of occurrence that initiated the grievance.

 
2.The enrollee or provider may file a grievance either orally or in writing.  An
oral request may be followed up with a written request, but the time frame for
resolution begins the date the contractor receives the oral filing.



 
B.Contractor Duties

The contractor must:
 
1.Resolve each grievance, and provide notice, as expeditiously as the enrollee’s
health condition requires, within State established time frames not to exceed 90
days from the day the contractor receives the grievance.

 
2.Provide written notice of this disposition including the results and date of
grievance resolution.

 
3.Provide the department with a copy of the written notice of disposition upon
request.

 
4.Ensure punitive action is not taken against a provider who files a grievance
on an enrollee’s behalf or supports an enrollee’s grievance.



The contractor may extend the resolution time frames by up to 14 calendar days
if the enrollee requests the extension or the contractor documents there is need
for additional information and the delay is in the enrollee’s interest.  If the
extension is not requested by the enrollee, the contractor must give the
enrollee written notice of the reason for the delay.


 
9.4Medicaid Fair Hearing System



The Medicaid fair hearing policy and process is detailed in Rule 65-2.042,
F.A.C.  The contractor’s grievance system policy and appeal and grievance
processes shall state the enrollee has the right to request a Medicaid fair
hearing at any time, in addition to, pursuing the contractor’s grievance
process.  A provider acting on behalf of the enrollee and with the enrollee’s
written consent may request a Medicaid fair hearing.  Parties to the Medicaid
fair hearing include the contractor, as well as the enrollee and his or her
representative or the representative of a deceased enrollee’s estate.


 
A.Request Requirements

 
1.The enrollee or provider may request a Medicaid fair hearing within 90 days of
the date of the notice of action.

 
2.The enrollee or provider may request a Medicaid fair hearing by contacting DCF
at the Office of Public Assistance Appeals Hearings, 1317 Winewood Boulevard,
Building 5, Room 203, Tallahassee, Florida 32399-0700.

 
B.Contractor Duties

The contractor must:
 
 
ATTACHMENT I - Page 51

--------------------------------------------------------------------------------


 
1.Continue the enrollee's benefits while Medicaid fair hearing is pending if:

 
a)The Medicaid fair hearing is filed timely on or before the later of the
following:

 
(1) Within 10 days of the date on the notice of action (Add five (5) days if the
notice is sent via U.S. mail).

 
(2) The intended effective date of the plan’s proposed action.

 
b)The Medicaid fair hearing involves the termination, suspension, or reduction
of a previously authorized course of treatment;

 
c)The services were ordered by an authorized provider;

 
d)The authorization period has not expired; and

 
e)The enrollee requests extension of benefits.

 
2.Ensure punitive action is not taken against a provider who requests a Medicaid
fair hearing on the enrollee’s behalf or supports an enrollee’s request for a
Medicaid fair hearing.

 
C.If the contractor continues or reinstates enrollee benefits while the Medicaid
fair hearing is pending, the benefits must be continued until one of following
occurs:

 
1.The enrollee withdraws the request for Medicaid fair hearing.

 
2.Ten days pass from the date of the contractor’s adverse contractor decision
and the enrollee has not requested a Medicaid fair hearing with continuation of
benefits until a Medicaid fair hearing decision is reached.  (Add five (5) days
if the notice is sent via U.S. mail.)

 
3.A Medicaid fair hearing decision adverse to the enrollee is made.

 
4.The authorization expires or authorized service limits are met.



The contractor must authorize or provide the disputed services promptly, and as
expeditiously as the enrollee's health condition requires, if the services were
not furnished while the Medicaid fair hearing was pending and the Medicaid fair
hearing officer reverses a decision to deny, limit, or delay services.


The contractor must pay for disputed services, in accordance with State policy
and regulations, if the services were furnished while the Medicaid fair hearing
was pending and the Medicaid fair hearing officer reverses a decision to deny,
limit, or delay services.


SECTION 10Payment
 
10.1Payment to Contractor

The Agency, through the Medicaid fiscal agent, will make a payment to the
contractor on a monthly basis for the contractor’s satisfactory performance of
its duties and responsibilities as set forth in this contract and its
attachments.
 
10.2Capitation Rates

 
A.The capitation rate paid to the contractor is indicated in Exhibit I. The
Agency and department, working in conjunction with a licensed actuary, shall
review and, if necessary, recalculate the capitation rate.  Legislatively
mandated changes in Medicaid services will also be considered in reviewing the
capitation rate. If as a result of the review, the capitation rate is
recalculated, notice shall be provided to the contractor. The contractor shall
have 30 days from the date of the notice to provide written comments to the
department on the proposed recalculated capitation rate.

 
B.The contractor, department, and the Agency acknowledge that the capitation
rate paid under this contract as specified in Exhibit I of this contract is
subject to approval by the federal government.

 
C.In accordance with 42 CFR 438.6(c)(1)(i), capitation rates are to be developed
and certified as actuarially sound, appropriate for the populations to be
covered, and the services to be furnished under the contract.



ATTACHMENT I - Page 52

--------------------------------------------------------------------------------


 
 
10.3Payment in Full

The contractor must accept the capitation payment received each month as payment
in full for all services provided to enrollees covered under this contract and
the administrative costs incurred by the contractor in providing or arranging
for such services.
 
10.4Capitation Payments
 
A.Adjustments to funds previously paid and to be paid may be required.  Funds
previously paid will be adjusted when capitation payment(s) are determined to
have been in error, or an error is made in enrolling an ineligible person.  In
such events, the contractor agrees to refund any overpayment and the Agency
agrees to pay any underpayment.

 
B.The Agency agrees to reflect changes in the Medicaid fee-for-service
program.  The rate of payment and total dollar amount may be adjusted with a
properly executed amendment when Medicaid fee-for-service expenditure changes
have been established through the appropriations process and subsequently
identified in the Agency’s operating budget.  Legislatively mandated changes
will take effect on the dates specified in the legislation.



 
10.5Payment Discrepancies

 
A.If after an enrollment and disenrollment submission, a discrepancy is
discovered either by the contractor, the Agency, or the department, the
contractor has five (5) business days to submit correct detailed information on
the Reconciliation Form (Exhibit F) to the department.

 
B.After receipt of the fiscal agent remittance vouchers, the contractor has ten
(10) business days to submit correct detailed information on the Reconciliation
Form (Exhibit F) to the department.

 
C.Failure to respond within the above time periods may result in a loss and/or
forfeiture of any money due the contractor.





SECTION 11ProgramReporting Requirements


11.1 General Requirements


The contractor is responsible for complying with all reporting requirements
established by the department and Agency.  The contractor will be responsible
for assuring the accuracy and completeness of all required reports as well as
the timely submission of each report.  The contractor will be furnished with the
appropriate reporting formats, instructions, submission timetables and technical
assistance as required.  The contractor shall review all monthly reports, as
well as remittance vouchers, received from the fiscal agent for accuracy and
will notify the department and Agency if discrepancies are found.  The
discrepancies shall be reported as specified in Attachment I, Section 10.5.


 
A.Level of Analysis:  The following levels of analysis will be used, as
indicated, for the required reports:

 
1.Individual Level - One report is required for each enrollee, e.g., one
grievance record for each grievance, one record per long-term care service.

 
ATTACHMENT I - Page 53

--------------------------------------------------------------------------------


 
2.Location Level - One report required for each nine-digit Medicaid provider
number the contractor has under contract.

 
3.Contractor Level - One report is required for each seven-digit Medicaid
provider number the contractor has under contract.

Example: ABC Health Plan, Medicaid Provider Number 1234567, operates three
locations: ABC of Palm Beach (123456701), ABC of Indian River (123456702), and
ABC of Martin (123456703).  A contractor level report would be summarized over
all plans with the seven-digit Medicaid Provider number (1234567).  A location
level report would have one report for each nine-digit provider number
(123456701, 123456702, and 123456703).
 
The following table summarizes the required data reporting for the project:



Report Name
Level of Analysis
Reporting Frequency
Submission Method
Reporting Location
834 Transactions
 
Location
Monthly, by 4:00 PM on the Wednesday preceding the second to last Saturday.
Secured Internet website supplied by the fiscal agent; file upload and download
on secured website
Fiscal Agent
Supplemental 834 Transaction
Location
Monthly, by 4:00 PM on the Wednesday prior to 834 transactions
Secured Internet website supplied by the fiscal agent; file upload and download
on secured website
Fiscal Agent
Disenrollment Summary Report
 
Location
Monthly within 5 calendar days after the beginning of the reporting month
Electronic Mail (with password protection for HIPAA related information) to
DiversionReports@elderaffairs.org or mail via a compact disk or diskette (with
password protection for HIPAA related information)
Department

ATTACHMENT I - Page 54

--------------------------------------------------------------------------------




Report Name
Level of Analysis
Reporting Frequency
Submission Method
Reporting Location
Encounter Data Report
Individual
Quarterly, within 3 months of the end of reporting calendar quarter
Electronic Mail (with password protection for HIPAA related information) to
DiversionReports@elderaffairs.org or mail via a compact disk or diskette (with
password protection for HIPAA related information)
Department
Grievance/Appeals Report
Individual
Quarterly within 5 calendar days of end or reporting calendar quarter
Electronic Mail (with password protection for HIPAA related information) to
DiversionReports@elderaffairs.org or mail via a compact disk or diskette (with
password protection for HIPAA related information)
Department
Updated Provider Network and Staff Listing
Location
Quarterly, within 5 calendar days of end of reporting calendar quarter
Electronic Mail (with password protection for HIPAA related information) to
DiversionReports@elderaffairs.org
or mail via a compact disk or diskette (with password protection for HIPAA
related information)
Department
Minority Business Enterprise Contract Reporting
Contractor
April 15, July 5, October 15, January 15
Electronic Mail (with password protection for HIPAA related information) to
DiversionReports@elderaffairs.org or mail via a compact disk or diskette (with
password protection for HIPAA related information)
Department
Financial Statements
Contractor
Quarterly, within 45 days of end of reporting quarter
Agency Supplied Template on Compact Disc, Diskette or Hard Copy
 Department
 
Audited Financial Statement
Contractor
Annually, within 120 days of end of contractor’s fiscal year
Electronic Mail, Compact Disc Diskette or Hard Copy
Department
Emergency Management Plan
Contractor
Annually, April 30
Electronic Mail, Compact Disc, Diskette or Hard Copy
Department
Enrollee Satisfaction Survey
Contractor
Annually, May 15
Electronic Mail (with password protection for HIPAA related information) to
DiversionReports@elderaffairs.org or mail via a compact disk or diskette (with
password protection for HIPAA related information)
Department

 
 
ATTACHMENT I - Page 55

--------------------------------------------------------------------------------


 
Report Name
Level of Analysis
Reporting Frequency
Submission Method
Reporting Location
Insolvency Fund Statements
Contractor
Monthly Statements
Electronic Mail or Hard Copy
Department
Reconciliation Report
Individual
Within five (5) days of receipt of fiscal agent reports and ten (10) days of
receipt of remittance vouchers
Electronic Mail (with password protection for HIPAA related information) to
DiversionReports@elderaffairs.org or mail via a compact disk or diskette (with
password protection for HIPAA related information)
Department



11.2 834 Transactions


 
A.These reports are to be submitted monthly to the Florida Medicaid fiscal
agent.  These reports shall be transmitted to the Medicaid fiscal agent using
the communications protocol through the secured Internet site supplied by the
fiscal agent. The contractor is required to submit the report for every person
who is to be enrolled or disenrolled during the reporting period.

 
B.The fiscal agent is authorized to process the enrollment input data as an
electronic transaction in which payment is generated for each enrollee according
to the established capitation rate.  On specified dates each month the
contractor will receive the remittance invoice accompanied by a payment warrant,
in hard copy or contract format.  The amount of payment is determined by the
number of enrollees enrolled in each capitation category and any adjustments
that may apply.

 
C.Contractors must comply with all the federal requirements of administrative
simplification, as documented in the National Electronic Data Interchange
Transaction Set Implementation Guide for the Benefit Enrollment and Maintenance
ASC X12N 834 Transaction, as well as the ACS/AHCA ANSI ASC X12N 834 Companion
Guide.

 
D.The monthly transmission shall be sent to the fiscal agent the Wednesday
preceding the second to the last Saturday of each month.   The enrollment
transactions will include all enrollments submitted from the CARES office and
disenrollment requested by enrollees or their representative.  These enrollments
and disenrollments will be effective the first of the next month.

 
E.The supplemental transmission shall be sent to the fiscal agent the Wednesday
prior to the monthly transaction.  The supplemental transactions will include
Medicaid pending, referrals from the CARES office received after the monthly
cutoff date, and enrollments that did not process the previous month.



11.3 Disenrollment Summary Report
This report provides a uniform means of reporting each contractor's monthly
disenrollments.  The report is required to assess the reasons for each
disenrollment and to ensure that disenrollments are in compliance with contract
guidelines.
This report must be provided as a Microsoft Excel spreadsheet in the format
specified in Exhibit B of this contract.  Disenrollments shall be numbered, and
information shall be listed in alphabetized ascending order by enrollee last
name, then by enrollee first name.  Information shall pertain only to
disenrollments that are effective for the month being reported. A report will be
required if there are no disenrollments filed during the given month. For
example, the November 2002 report of disenrollments would include information on
an enrollee that expired on October 28, 2002.  October 28, 2002, would be
provided as the Disenrollment Reason Occurrence Date for that enrollee in the
Disenrollment Summary Report.
 
ATTACHMENT I - Page 56

--------------------------------------------------------------------------------


11.4 Encounter Data Report
 
The contractor shall provide encounter level service utilization data as
specified in Exhibit C of this contract.  The services reported represent the
comprehensive array of services that might be necessary to maintain a member at
home while avoiding nursing home placement, including acute and long-terms care
services.


The contractor may resubmit files with more current data during the subsequent
reporting quarter to replace the data previously submitted.  If files are
resubmitted, the previously submitted data will be discarded, and the more
recent data will be utilized.


11.5 Grievance/Appeals Report


This report provides a uniform means of reporting each contractor’s quarterly
grievances/appeals, and is needed in order to track the number of
grievances/appeals, as well as the reason and disposition of grievances/appeals.
Grievance/appeals reporting provides a method by which to assess the
contractor’s ability to manage formal grievances/appeals through its internal
grievance/appeals process.
The Grievance/Appeals Report must be provided as a Microsoft Excel spreadsheet
in the format specified in Exhibit D of this contract. The Grievance/Appeals
Report shall be submitted by the contractor to report all grievances, appeals or
updates to previously reported grievances, appeals, or to report whether there
have been any new grievances/appeals during the reporting quarter.


11.6 Updated Provider Network and Staff Listing


This updated listing provides current information on the contractor’s provider
network and staffing to ensure that adequate resources are available to
enrollees at all times.
The Provider Network and Staff Listing shall be provided electronically in a
format specified by the department. The network listing shall be submitted to
the department via Electronic Mail (with password protection for HIPAA related
information) to DiversionReports@elderaffairs.org or mail via a compact disk or
diskette (with password protection for HIPAA related information). The Provider
Network Listing shall be updated to include information on providers who joined
the contractor’s provider network, or who were terminated from the contractor’s
provider network during the reporting quarter. The terminated providers shall be
indicated by a strikethrough and a termination date.  The first page and
signature page of the subcontract will be submitted for each new provider added
to the network.
If the contractor has not added or terminated a subcontract to its provider
network within the reporting quarter, a statement to that effect shall be
provided to the department in lieu of an updated Provider Network and Staff
Listing.


ATTACHMENT I - Page 57

--------------------------------------------------------------------------------


 
11.7 Minority Business Enterprise Contract Reporting


This report will be submitted in accordance with the Standard Contract Section
J.3, Equity in Contracting.  This format is specified in Exhibit E.


11.8 Emergency Management Plan


The contractor must submit an emergency management plan to the department for
approval specifying what actions the contractor must conduct to ensure the
ongoing provisions of health services in a natural disaster or man-made
emergency.  This plan shall also address service delivery post disaster or
emergency, i.e. shelf-stable meals for those affected enrollees whose care plan
includes home delivered meals.  This plan is due annually April 30.


11.9  Enrollee Satisfaction Reporting
The contractor shall conduct the enrollee satisfaction survey by March 1st of
each year.  A copy of the survey shall be sent to the Department for approval by
November 1st of the state fiscal year. The contractors shall report the survey
results to the department by May 15th of each year.  This survey shall be
conducted in English or in an alternative language, if the population speaking a
particular non-English language in a county is greater than five (5)
percent.  The sampling for the survey shall be a statistically significant
sample for members having received long term care services during the period
reflected in the report.  
The enrollee satisfaction survey results submitted to the department shall
include an attestation statement signed by an authorized representative that
addresses the validity, reliability, and unbiasedness of the survey.  The
attestation must describe how the validity and reliability was statistically or
otherwise established.  The attestation of unbiasedness must include the
measures the provider took to ensure the independence of the survey and the
trust of the respondent.


11.10   Hospice Services


Hospice Services shall be submitted monthly on the Hospice Enrollment Report
(Exhibit L), indicating new enrollees receiving hospice services.




SECTION 12Financial Reporting
 
12.1  General
The reporting requirements outlined in this section are designed in accordance
with the Agency’s Medicaid prepaid plan contract financial reporting
requirements.


12.2  Member Payment Liability Protection
The contractor shall not hold members liable for the following in accordance
with Section 1932 (b)(6), Social Security Act (enacted by Section 4704 of the
Balanced Budget Act of 1997):
 
A.For debts of the contractor, in the event of the contractor’s insolvency.

 
B.For payment of covered services provided by the contractor if the contractor
has not received payment from the Agency for the services, or if the health care
provider, under contract or other arrangement with the contractor, fails to
receive payment from the Agency or the contractor.

 
C.For payments to the health care providers that furnished covered services
under a contract, or other arrangement with the contractor, that are in excess
of the amount that normally would be paid by the member if the service had been
received directly from the contractor.

 
ATTACHMENT I - Page 58

--------------------------------------------------------------------------------


 
12.3  Financial Reporting Template

The contractor will be supplied with a template for financial reporting that can
be used with Excel spreadsheet applications.  The spreadsheets are to be
completed and the diskette or compact disk mailed to the department.
 
A.Master financial sheet - This is the balance sheet, profit and loss statement
and changes in financial position that reflects four (4) quarters plus the
contractor’s fiscal year totals.  Variances have been placed within the quarters
to track fluctuations on a line-item basis.  Ratios have been created to monitor
or detect material weaknesses in the contractor.

 
B.Enrollment sheet - Consists of quarterly summaries of enrollment detailed by
county penetration.  Indicators have been placed to reflect potential over or
under enrolling practices.

 
C.Profit and Loss sheets - Contains three (3) sheets to track individual
performance by commercial, Medicare, and Medicaid product lines.

 
D.Aggregate write-in sheets - These four (4) sheets track any information
recorded on the balance sheet or profit and loss statements, which needs further
explanation.

 
E.Certification page - Showing the contractor’s name, address, telephone number,
and other elements.

12.4  Audited Financial Statements
The contractor must submit annual audited financial statements prepared by a
certified public accountant that expressly confirm that the contractor satisfies
the surplus requirements as per Section 430.705(b)(5) and summarizes the
contractor’s financial activities for the contract period.  In addition, the
contractor must annually send a statement, signed by the president of the
organization, attesting that no assets of the contractor have been pledged to
secure personal loans.  The financial statements must be submitted to the
department no later than four calendar months after the end of the contractor’s
fiscal year and must be prepared by an independent certified public accountant
on the accrual basis of accounting in accordance with generally accepted
accounting principles as established by the American Institute of Certified
Public Accountants (AICPA).  Audits performed to meet the requirements of OMB
Circular 128 satisfy this requirement.  For government owned and operated
facilities operating on a cash method of accounting, data based on such a method
of accounting will be acceptable.  The certified public accountant (CPA)
preparing the financial statements must sign statements as the preparer and in a
separate letter state the scope of his work and opinion in conformity with
generally accepted auditing standards and AICPA statements on auditing
standards.  The annual audited report will be for the contractor unless prior
approval is obtained from the department for some other alternative.
If the period covered by this contract is less than six months, the contractor
may request of the department’s contract manager, in writing, an exemption from
the requirements of this section for this contract period.  The department’s
contract manager will grant the exception provided that all other performance
measures are satisfactory and the contractor provides a complete set of
financial statements accompanied by an attestation of accuracy signed by a
corporate officer.
 
12.5  Unaudited Quarterly Financial Statements
 
 

The contractor must submit the following unaudited quarterly financial
statements:  Balance Sheet, Statement of Revenues, Expenses, and Net Worth, and
Statement of Changes in Financial Position and Net Worth.
 
ATTACHMENT I - Page 59

--------------------------------------------------------------------------------


 
 
A.These statements must be filed, on a diskette using the supplied spreadsheet
template and are due 45 days after the end of each quarter in a contractor’s
fiscal year. Quarterly financial reports are to be specific to the operation of
the contractor rather than to a parent or umbrella organization.

 
B.The reporting date, and the name of the provider, must be plainly written or
stamped on the certification page, along with the Chief Executive Officer’s
(CEO) signature.

 
C.Do not leave blanks.  If no entry is to be made, write ANONE, @ not applicable
(N/A) or "-0-" in the space provided.  Any item that cannot be readily
classified under one of the printed items should be entered as an aggregated
item and adequately described.

 
D.If additional supporting statements or schedules are added in connection with
providing information on the financial statement, the additions should be
properly keyed to the item being answered (Example - "Current Assets, #4").

 
E.One copy of the financial template is required to be filed with the diskette.

 
F.Minimum requirements needed to run the financial report program include:  IBM
compatible computer with an 80286 processor or higher, 3.5@ disk drive; hard
disk drive, graphics display monitor EGA or VGA, 4 Mb of memory, mouse, MS-DOS
3.1 or later and Microsoft Windows 3.1 or later, Excel 5.0.
 

 
1.Balance Sheet

 
(a)Balance Sheet Asset Definitions:

 
1)Current Assets - These assets are relatively liquid and usually held for less
than one year.  Restricted assets for grants, contracts and reserves are not
included.  Five general types of assets are usually included in the current
asset classification.

 
i.Cash - Money in any form, cash awaiting deposit, balances on deposit in
checking accounts and certificates of deposit.  Funds with availability for
current use that are restricted by contract, state reserve requirements or other
formal arrangements are reported as Other Assets.  Loan funds held in escrow are
reported as Other Assets.

 
ii.Secondary Cash Resources - Various investments that are readily marketable,
held for less than one year or intended for sale within a twelve-month
period.  Any funds with availability for current use but restricted by contract,
state requirement or other formal arrangements are excluded.

 
iii.Short-Term Receivables - Open accounts receivable and notes receivable with
short-term maturities of less than one year.

 
iv.Short-Term Prepayments - Expenses, such as insurance, taxes, rent, paid for
in advance of use in operations.  These items are usually referred to as prepaid
expenses.

 
v.Other - Includes inventories that are consumable supplies, such as x-ray,
laboratory and other operating supplies.  The category includes items that will
be consumed by the contractor during the current period in ordinary course of
operation and items that are held for resale such as pharmacy inventories.

 
2)Other Assets - Assets including insolvency requirements, contracts, grants and
reserves.

 
3)Property and Equipment - Fixed assets including land, building improvements,
furniture and equipment.

 
ATTACHMENT I - Page 60

--------------------------------------------------------------------------------


 
 
(b)Balance Sheet Asset Lines:

 
1)Cash - Cash in the bank or on hand, available for current use and does not
include restricted cash.

 
2)Short-Term Investments - Readily saleable investments acquired with
temporarily unneeded cash and do not include restricted securities.

 
3)Premiums Receivable - Net-Gross amounts collectible from groups or enrollees
who receive services from the contractor, less the amount accrued for premiums
determined to be uncollectible for the period.  This should not include
fee-for-service.

 
4)Interest Receivable - Interest earned on investments but not received.

 
5)Other Receivables - Net-Gross amounts collectible from sources other than
enrollees or groups, less the amount accrued for receivables determined to be
uncollectible during the period.  Example: fee-for-service.  This should not
include restricted receivables.

 
6)Prepaid Expenses - Future expenses paid in advance such as unexpired
insurance.

 
7)Aggregate Write-ins For Current Assets - Enter the total of the write-ins
listed on the aggregate write-in sheet for current assets.

 
8)Total Current Assets - Total of the above categories.

 
9)Restricted Assets - Assets restricted for statutory insolvency requirements.

 
10)Restricted Funds - Assets held for contract (i.e., Medicaid) grants, reserves
including cash, securities, receivables, and other.

 
11)Loan Escrow - Funds for which loan notes have been signed by the provider but
not drawn down.  Funds may be held by the provider or an escrow agent.

 
12)Long-Term Investments - Investments held for a period longer than twelve
months.

 
13)Intangible Assets and Goodwill Net - Assets of no physical substance.  These
may include patents, copyrights, licenses, and franchises.  Provide gross amount
less amortization.

 
14)Aggregate Write-ins for Other Assets - Enter the total of the write-ins
listed on lines 1501 through 1597.

 
15)Total Other Assets - Total of the above categories.

 
16)Land - Real estate owned by the contractor.

 
17)Buildings & Improvements - Buildings owned by the contractor and improvements
made to provider-owned buildings.

 
18)Construction in Progress - Buildings or improvements in progress or under
construction.  These items will be capitalized upon completion or utilization.

 
19)Furniture and Equipment - Includes medical equipment, office equipment and
furniture owned by the contractor.

 
20)Aggregate Write-ins for Other Equipment - Enter the total of the write-ins
listed on the aggregate write-in for property and equipment.

 
ATTACHMENT I - Page 61

--------------------------------------------------------------------------------


 
21)Total Property and Equipment-Net - Total of Property and Equipment
categories, less Accumulated Depreciation.  The cumulative amount of
depreciation on property and equipment.  Depreciation is an accounting practice
recognizing the consumption of the value of a fixed asset during the asset's
useful life.  Depreciation expenses are charged to the expense categories
representing the cost center to which the fixed asset is assigned.

 
22)Total Assets - Total of Current Assets, Other Assets and Net Property and
Equipment.

 
23)Details of Write-ins Aggregated for Current Assets - Show non-restricted
current assets, including inventories, not included in the other Current Assets
categories.

 
24)Details of Write-ins Aggregated for Other Assets - Show non-current assets
not included in the Other Assets categories.

 
25)Details of Write-ins Aggregated for Other Equipment - Include automobiles,
fixtures, and other fixed assets not reported in other Property and Equipment
categories.



 
(c)Balance Sheet Liabilities and Net Worth Definitions:

 
1)Current Liabilities - Obligations whose liquidation is reasonably expected to
occur within one year.  Three main classes or liabilities fall within this
definition.

 
2)Obligations for goods and services that were acquired for use in the operating
cycle - These include claims for hospital and physician services and accounts
payable.

 
3)Other debts that may be expected to require payment within the operating cycle
or one year - This includes short-term notes and the currently maturing portion
of long-term obligations.

 
4)Revenues received and recorded prior to being earned - These advances are
often described as "deferred revenues."  The obligation to furnish the services
or to refund the payment is recognized as a liability.  These include unearned
premiums.

 
5)Other Liabilities - Liabilities of a long-term nature; liquidation of
liabilities is not expected in the current year.

 
6)Net Worth - Includes ownership or donated capital, restricted funds, reserves,
and earnings or losses.



 
(d)Balance Sheet Liabilities and Net Worth Lines:

 
1)Accounts Payable - Amounts due to creditors for the acquisition of goods and
services (trade and vendors rather than health care providers) on a credit
basis.

 
2) Claims Payable (Reported) - Claims reported and booked as payables.

 
3)Accrued Inpatient Claims (Not reported) - Hospital and institutional care
claims incurred but not reported and/or booked as payables.

 
4)Accrued Physician Claims (Not reported) - Claims incurred but not reported
and/or booked as payables for physicians and ancillary (such as lab and x-ray)
services by providers under an arrangement with the prepaid health plan.  These
may include capitation payments to medical groups or fees to IPAs.

 
ATTACHMENT I - Page 62

--------------------------------------------------------------------------------


 
5)Accrued Referral Claims (Not reported) - Claims incurred but not reported
and/or booked as payables for consultants and referrals to providers outside a
contractor arrangement.  These claims are usually paid on a fee-for-service
basis.

 
6)Accrued Other Medical (Not Reported) - Other incurred medical expenses but not
reported and/or booked as payables including emergency room, out-of-area
services, and payroll.

 
7)Accrued Medical Incentive Pool - Accruals for withholds from IPA’s or
capitated medical groups and other such arrangements in which the provider may
return incentive funds to contractors.

 
8)Unearned Premiums - Income received or booked in advance of the period to
which it applies.  A liability exists to render service in the future.

 
9)Loans and Notes Payable - The principal amount on loans due within one year.

 
10)Aggregate Write-Ins for Current Liabilities - Enter the total of the
write-ins listed on the aggregate write-ins for current liabilities.

 
11)Total Current Liabilities - Total of Current Liability Categories.

 
12)Loans and Notes - Loans and notes signed by the contractor not including
current portion   payable.  Include federal loans.

 
13)Statutory Liability - Reserve required as a liability by statute (e.g.,
government purchaser requirements).

 
14)Aggregate Write-ins for Other Liabilities - Enter the total of the write-ins
listed on the aggregate write-ins for other liabilities.

 
15)Total Other Liabilities - Total of Other Liability Categories.

 
16)Total Liabilities - Lines 4 and 8.

 
17)Donated Capital - Capital donated to nonprofit organization.  Do not include
loans.  Describe the nature of donation as well as any restrictions on this
capital in the notes to financial statements.

 
18)Capital - Par Value of stock.  Stated amount of owner’s direct equity in
provider.

 
19)Paid in Surplus - Amount over stated value of Line 10.  Reflects actual
amount in excess of par or stated value.

 
20)Unassigned Surplus - Unassigned Retained Earnings.  Cumulative earnings or
deficit from operations, net of reserves and restricted funds.

 
21)Aggregate Write-ins for Other Net Worth Items - Enter the total of the
write-ins listed on the aggregate write-ins for net worth.

 
22)Total Net Worth - Total of Lines 9 to 13.

 
23)Total Liabilities and Net Worth - Total of Lines 9 and 15.

 
24)Details of Write-ins Aggregated for Current Liabilities - Show current
liabilities not included in other Current Liabilities categories; include
accrued payroll and taxes.

 
25)Details of Write-ins Aggregated for Other Liabilities - Show other
liabilities of a long-term nature.

 
ATTACHMENT I - Page 63

--------------------------------------------------------------------------------


 
 
25)Details of Write-ins Aggregated for Other Net Worth Items - May include
statutory reserves, subordinated debt, and accrued interest on subordinated
debt.



 
2.Statement of Revenues, Expenses, and Net Worth

 
(a)Revenue

Components are broken down to show the sources of income and revenue dependency
on public or private enrollment bases.  Coordination of Benefits (C.O.B.) and
Insurance Recoveries are also shown.  Expenses:  Medical, Services,
Administration and Marketing components are shown.  The report includes a contra
item for year-end adjustments to the full expenses reported and for withholds or
incentives claimed.  Report full-accrued revenues and expenses as defined below
for the period.  Full expenses, whether or not the contractor ultimately bears
financial responsibility, should be shown.  For example, the full hospital and
institutional expenses are shown in "Inpatient" line.  Offsets to these expenses
such as C.O.B. and Insurance Recoveries are shown as revenue.  Similarly, full
physician service expenses are shown with a year end adjustment for withholds or
other offsets returned to the provider as a contra category. Project staff
should footnote differences in reporting if they are unable to report in lines
similar to these revenue/expense accounts.
 
(b)Statement of Revenues, Expenses, and Net Worth Lines

 
1)Premium - Revenue recognized on a prepaid basis from enrollees and groups for
provision of a specified range of health services over a defined period of time,
normally one month.  Also included are premiums from Medicare Wrap-Around
subscribers for health benefits which supplement Medicare coverage.  If advance
payments are made to the contractor for more than one reporting period, the
portion of the payment that has not yet been earned must be treated as a
liability.

 
2)Fee-for-Service - Revenue recognized by the contracting entity for provision
of health services to non-enrollees by contractor providers and to enrollees
through provision of health services excluded from their prepaid benefit
packages.

 
3)Co-payments - Revenue recognized by the contracting entity from enrollees on a
utilization related basis for certain health services included in the HMO
benefit package.

 
4)Title XVIII Medicare - Revenue as a result of an arrangement between a
provider and the Centers for Medicare and Medicaid Services for services to a
Medicare beneficiary.

 
5)Title XIX  Medicaid - Revenue as a result of an arrangement between a
contractor and a Medicaid state agency for services to a Medicaid beneficiary.

 
6)Interest - Interest earned from all sources, including the federal loan in
escrow and reserve accounts.

 
7)C.O.B. and Insurance Recoveries - Income from Coordination of Benefits and
insurance recoveries.

 
8)Reinsurance Recoveries - Income from the settlement of stop-loss (reinsurance)
claims.

 
9)Other Revenue - Revenue from sources not covered in the previous revenue
accounts, such as recovery of bad debts or gain on sales of capital assets.

 
10)Total Revenue - Total of the above revenue accounts.

 
ATTACHMENT I - Page 64

--------------------------------------------------------------------------------


 
11)Medical and Hospital - Expenses for health service delivery including the
following components:

 
i.  Physician Services - Expenses for physician services provided under
contractual arrangement to the contractor including the following:  salaries,
including fringe benefits, paid to physicians for delivery of medical services;
capitated payments paid by the contractor to physicians for delivery of medical
services to contractor subscribers; and fees paid by the contractor to
physicians on a fee-for-service basis for delivery of medical services to
contractor subscribers.  This includes capitated referrals.  Do not include
expenses for medical personnel time devoted to administrative tasks.

 
ii.  Other Professional Services - Compensation, including fringe benefits, paid
by the contractor to non-physician providers engaged in the delivery of services
and to personnel engaged in activities in direct support of the provision of
medical services.  This includes dentists, psychologists, optometrists,
podiatrists, extenders, nurses, clinical personnel such as ambulance drivers,
technicians, para professionals, janitors, quality assurance analysts,
administrative supervisors, secretaries to medical personnel, and medical record
clerks.

 
iii.  Outside Referrals - Expenses for services from providers not under
provider arrangement such as consultations.

 
iv.  Emergency Room, Out-of-Area, Other - Expenses for other non-contracted
health delivery services incurred by contractor enrollees for which the
contractor is responsible on a fee-for-service basis.  These include emergency
room costs and out-of-area emergency physician and hospital costs.

 
v.   Occupancy, Depreciation and Amortization - Expenses associated with medical
services including the amount of depreciation and amortization expense which is
directly associated with the delivery of medical services.  The costs of
occupancy to the contractor which are directly associated with the delivery of
medical services.  Included in occupancy are costs of using a facility, fire and
theft insurance, utilities, maintenance, and lease.

 
vi.   Inpatient - Inpatient hospital costs of routine and ancillary services
for   enrollees while confined to an acute care hospital.  Does not include
out-of-area hospitalization.

 
vii.   Routine hospital service- includes regular room and board (including
intensive care units, coronary care units, and other special inpatient hospital
units), dietary and nursing services, medical surgical supplies, medical social
services, and the use of certain equipment and facilities for which the
contractor does not customarily make a separate charge.

 
viii.    Ancillary services- may also include laboratory, radiology, drugs,
delivery room and physical therapy services.  Ancillary services may also
include other special items and services for which charges are customarily made
in addition to routine service charge.  Charges for non-contractor physician
services provided in a hospital are included in this line item only if included
as an undefined portion of charges by a hospital to the contractor.  Include the
cost of utilizing skilled nursing and intermediate care facilities.  Skilled
nursing facilities are primarily engaged in providing skilled nursing care and
related services for patients who require medical or nursing care or
rehabilitation service.  Intermediate care facilities are for enrollees who do
not require the degree of care and treatment which a hospital or nursing care
facility provides, but do require care and services above the level of room and
board.

 
ATTACHMENT I - Page 65

--------------------------------------------------------------------------------


 
 
ix.   Reinsurance Expenses - Expenses for Reinsurance or "Stop-loss" insurance.

 
x.    Other Medical - Costs directly associated with the delivery of medical
services under contractor arrangement which are not appropriately assigned to
the medical expense categories defined above, e.g., costs of medical supplies,
medical administration expense (except compensation), malpractice insurance,
etc.

 
xi.   Incentive Pool Adjustment - A contra category for adjusting the full
medical expenses reported.  For example, physician withholds or hospital volume
discounts returned by or to the provider should be included here.  Adjustments
should be made only on the annual report.

  xii.    Total Medical and Hospital - Total of the above categories.

    


 
(c)Administration - Costs associated with the overall management and operation
of the contractor including the following components:

 
1)Compensation - All expenses for administrative services including compensation
and fringe benefits for personnel time devoted to or in direct support of
administration.  Include expenses for management contracts.  Do not include
marketing expenses.  However, when a management company pays rent, insurance,
and other non-salary or non-commission payments, these amounts should not be
reported as compensation.

 
2)Interest Expenses - Interest on loans paid during period.

 
3)Occupancy, Depreciation and Amortization - Expenses associated with
administrative services including the costs of occupancy to the contractor
entity which are directly associated with contractor administration.  Included
in occupancy are costs of using a facility, fire and theft insurance, utilities,
maintenance, and lease.  Do not include expenses for marketing in this category.

 
4)The amount of depreciation and amortization expense which is directly
associated with administrative services.  Depreciation expense is the
incremental consumption of the value of a fixed asset during the asset's useful
life.

 
5)Amortization Expense - the cost of certain assets are spread over their
estimated service lives, e.g., leasehold improvements.

 
6)Marketing - Expenses directly related to marketing activities including
advertising, printing, marketing representative compensation and fringe
benefits, commissions, broker fees, travel, occupancy, and other expenses
allocated to the marketing activity.

 
7)Other - Costs which are not appropriately assigned to the health plan
administration categories defined above.  Included are costs to update enrollee
records, servicing of enrollee inquiries and complaints, claims adjudication and
payment, legal, audit, data processing, accounting, insurance, bad debts, and
all taxes except federal income taxes.  Do not include marketing expenses.

ATTACHMENT I - Page 66

--------------------------------------------------------------------------------


 
 
8)Total Administration - Total of the above categories.

 
9)Total Expenses - Total of Medical and Hospital and Administration Expenses.

 
10)Income (Loss) - Excess or deficiency of total revenues over total expenses.

 
11)Extraordinary Item - A nonrecurring gain or loss that meets the following
criteria:

 
 i.  The event must be unusual.  It should be highly abnormal and unrelated to,
or only incidentally related to, the ordinary activities of the entity.

 
ii. The event must occur infrequently.  It should be of a type that would not
reasonably be expected to recur in the foreseeable future.

 
iii. The following gains and losses are specifically not
extraordinary:  write-down or write-off of accounts receivable, inventory, or
intangible assets; gains or losses from changes in the value of foreign
currency; gains or losses on disposal of a segment of a business; gains or
losses from the disposal of fixed assets; effects of a strike; and adjustments
of accruals on long-term contracts.

 
12)Provision for taxes - State and federal taxes for the period (for-profit
organizations only).

 
13)Net Income (Loss) - Excess or deficiency of total revenues over total
expenses less state and federal taxes for the period.

 
3.Statement of Changes in Financial Position and Net Worth

This report reflects the concept of funds as working capital, rather than the
more limited cash concept.  Use brackets to show negative balances.  Inclusion
of statutory reserves as a component of working capital is dependent in each
situation on the use of the reserve as defined by the regulatory authority.  The
applicable test is whether the reserve is available for use in current
operations.  This report shows funds generated and applied to
operations.  Sources and applications of funds indicate funds generated (or
lost) from operations, as well as other sources and applications.  Net worth
indicates changes in components of net worth over the past year.  Sources of
funds used in operations including the following:


 
(a)Statement of Changes in Financial Position and Net Worth Lines

 
1)Net Income (Loss) - Report the figure calculated for this line.

 
2)Add items not affecting working capital in the current period - depreciation,
amortization and deferred taxes are expenses not affecting working
capital.  These expenses are added back.

 
3)Depreciation and Amortization

 
4)Deferred Taxes - These are accrued taxes expensed for the period which are
held for payment to the government during a later period.

 
5)Show other expenses not affecting working capital.

 
6)Other Additions to Working Capital:  Additions are generally from borrowing or
from liquidating non-current assets and include the following:

 
i.Proceeds from borrowing - Additions from borrowing which increase current
asset accounts.

 
ii.Show other additions to working capital.

 
iii.Total Sources of Funds - Total of the above categories.

 
ATTACHMENT I - Page 67

--------------------------------------------------------------------------------


 
 
7)Applications - Uses of Working Capital, usually additions to non-current
assets or reductions in long term liabilities, including the following:

 
i.Additions to Property and Equipment - Increase in property and equipment from
last period.

 
ii.Reductions in Long-Term Debt - Decrease in long-term liabilities from last
period.

 
iii.Show other uses of Working Capital.

 
iv.Total Applications of Funds - Total of the above categories.

 
8)Increase (Decrease) in Working Capital - Excess or deficiency of Sources over
Applications of Funds.

 
9)Net Worth Beginning of Period

 
10)Increase (Decrease) in Donated Capital

 
11)Increase (Decrease) in Capital - (Current year less previous year)

 
12)Increase (Decrease) in Reserves and Restricted Funds - (Current year less
previous year)

 
13)Increase (Decrease) in Unassigned Surplus - (Current year less previous year)

 
14)Net Worth End of Period

 
ATTACHMENT I - Page 68

--------------------------------------------------------------------------------




SECTION 13 DEFINITIONS
The following terms as used in this contract, shall be construed and/or
interpreted as follows, unless the context otherwise expressly requires a
different construction and/or interpretation.
Action - 42 CFR 438.400 - 1. The denial or limited authorization of a requested
service, including the type or level of service.  2. The reduction, suspension,
or termination of a previously authorized service.  3. The denial, in whole or
in part, of payment for a service.  4. The failure to provide services in a
timely manner, as defined by the state.  5.  The failure of the plan to act
within the timeframes provided in 42 CFR 438.408(b).  6. For a resident of a
rural area with only one managed care entity, the denial of a Medicaid
enrollee's request to exercise his or her right, under 42 CFR 438.52(b)(2)(ii),
to obtain services outside the network


ADL - Activities of Daily Living; include, dressing, grooming, bathing, eating,
transferring in and out of bed or a chair, walking, climbing stairs, toileting,
bladder/bowel control, and the wearing and changing of incontinent briefs.
Advance Directives- refers to oral and written instructions authorizing another
to act as one’s agent or attorney regarding future medical care. (Examples:
Living Will and Durable Power of Attorney)
Adverse Determination - Adverse determination means any instance in which
coverage for the requested service is denied, reduced, or terminated.  The
contractor’s decision to deny, reduce or terminate coverage must be based on the
review of whether an admission, availability of care, continued stay, or other
service required in accordance with this contract meets the contractor’s
requirements for medical necessity, appropriateness, health care setting, level
of care, or effectiveness.
Agency - State of Florida, Agency for Health Care Administration.
Ancillary Services - Services provided at a hospital include, but are not
limited to, radiology, pathology, neurology, and anesthesiology as specified in
the Hospital Coverage and Limitations Handbook.
Appeal - 42 CFR 438.400 - A request for review of action.
Area Agency on Aging - an agency designated by the department to develop and
administer a plan for a comprehensive and coordinated system of services for
older persons.
Assessment –an individualized comprehensive appraisal of an individual’s
medical, developmental, mental, social, financial, and environmental status
conducted by a qualified individual for the purpose of determining the need for
long term care services.  
Benefits - a schedule of medical or social services to be delivered to enrollees
covered under this contract.
CMS– Centers for Medicare and Medicaid Services.
Capitation Rate - the monthly fee paid by the Agency to the contractor for each
enrollee enrolled under the contract for the provision of services during the
payment period.
Care Plan - See Plan of Care. 
CARES - Comprehensive Assessment and Review for Long Term Care Services.  A
nursing home pre-admission assessment program, which provides a comprehensive,
on-site assessment of individuals seeking admission to a nursing home under a
state assisted program.  The program explores all available options to nursing
home placement and recommends, and may facilitate alternative placements for
individuals who are determined able to remain in the community.
CFR - Code of Federal Regulations.
 
ATTACHMENT I - Page 69

--------------------------------------------------------------------------------


Cold-call marketing - Any unsolicited personal contact by the contractor or
subcontractors with a potential enrollee for the purpose of marketing.
Complaints– See Grievance
Contractor - the organizational entity serving as the primary contractor and
with whom this agreement is executed.  The term contractor shall include all
employees, subcontractors, agents, volunteers, and anyone acting on behalf of,
in the interest of, or for a contractor.
Covered Services - see Benefits.
Department - Department of Elder Affairs.
DCF- Department of Children and Families
DHHS - United States Department of Health and Human Services.
Disenrollment - the discontinuance of an enrollee's membership in the
contractor’s plan.  
Durable Medical Equipment - medical equipment that can withstand repeated use;
is primarily and customarily used to serve a medical purpose; is generally not
useful in the absence of illness or injury; and is appropriate for use in the
recipient's home.
Emergency Medical Condition– according to 42 CFR 438.114(a) means a medical
condition manifesting itself by acute symptoms of sufficient severity (including
severe pain) that a prudent layperson, who possesses an average knowledge of
health and medicine, could reasonably expect the absence of immediate medical
attention to result in the following:
 
    (1) Placing the health of the individual (or, with respect to a pregnant
woman, the health of the woman or   her unborn child) in serious jeopardy.

    (2) Serious impairment to bodily functions.
    (3) Serious dysfunction of any bodily organ or part.
Emergency Services - according to 42 CFR 438.114(a) means covered inpatient and
outpatient services that are as follows:
    (1) Furnished by a provider that is qualified to furnish these services
under this title.
    (2) Needed to evaluate or stabilize an emergency medical condition.
Enrollee - according to 42 CFR 438.10(a) means a Medicaid recipient who is
currently enrolled in a MCO as defined in 42 CFR 438.10(a). See “Member.”
Enrollment - the process by which an eligible Medicaid recipient becomes an
enrollee in the Long Term Care Community Diversion Pilot Project.
Existing diversion provider - an entity that is approved by the department on or
before June 30, 2007, to provide services to consumers through any Long-Term
Care Community Diversion Pilot Project authorized under Chapter 430.701-
430.709, F.S..


Extraordinary Reporting – reporting of awareness or discovery of conditions that
may materially affect the contractor’s ability to perform services under this
contract. 
Facility - any premises (a) owned, leased, used or operated directly or
indirectly by or for the contractor or its affiliates for purposes related to
this contract; or (b) maintained by a sub-contractor to provide services on
behalf of the contractor.
Fair Hearing - the opportunity to present one’s case to a reviewing authority in
accordance with the terms and conditions in 42 CFR Part 431, State Organization
and General Administration, Subpart E, and 59G-1.030, Florida Administrative
Code.
Fiscal Agent - any corporation or other legal entity that has contracted with
the Agency to receive, process and adjudicate claims under the Medicaid program.
 
ATTACHMENT I - Page 70

--------------------------------------------------------------------------------


 
FMMIS- Florida Medicaid Management Information System, Medicaid fiscal agent
utilizes this system for all Medicaid related data and information.
Furnished - means supplied, given, prescribed, ordered, provided, or directed to
be provided in any manner.
Grievance  - means an expression of dissatisfaction about any matter other than
an action, as "action" is defined in this section.  The term is also used to
refer to the overall system that includes grievances and appeals handled at the
contractor level and access to the Medicaid fair hearing process.  (Possible
subjects for grievances include, but are not limited to, the quality of care or
services provided, and aspects of interpersonal relationships such as rudeness
of a contractor or employee, or failure to respect the enrollee's rights.)  (42
CFR 438.2)

Grievance Procedure - the procedure for addressing enrollees' grievances.  A
grievance is an enrollee’s expression of dissatisfaction with any aspect of
their care other than the appeal of actions (which is an appeal).
Grievance System - the system for reviewing and resolving enrollee grievances or
appeals.  Components must include a grievance process, an appeal process, and
access to the Medicaid fair hearing system.
Grievant - an enrollee, subcontractor, or other service provider that files a
grievance with the contractor.
Health Care Professional - means a physician or any of the following:  a
podiatrist, optometrist, chiropractor, psychologist, dentist, physician
assistant, physical or occupational therapist, therapist assistant,
speech-language pathologist, audiologist, registered or practical nurse
(including nurse practitioner, clinical nurse specialist, certified registered
nurse anesthetist, and certified nurse midwife), licensed certified social
worker, registered respiratory therapist, and certified respiratory therapy
technician.
HMO - Health Maintenance Organization as certified pursuant to Chapter 64l,
F.S..
Hospital - a facility licensed in accordance with the provisions of Chapter 395,
F.S., or the applicable laws of the state in which the service is furnished.
IADL - Instrumental Activities of Daily Living; include making and answering
telephone calls, shopping, transportation ability, preparing meals, laundry,
light housekeeping, heavy chores, taking medication, and managing money.
ICP - The Medicaid Institutional Care Program.
Ineligible Recipient - a Medicaid recipient that does not qualify for enrollment
in the Long Term Care Community Diversion Program.
Insolvency/Insolvent - A financial condition that exists when an entity is
unable to pay its debts as they become due in the usual course of business, or
when the liabilities of the entity exceed its assets.
Lead Agency - means an entity designated by an area agency on aging and given
the authority and responsibility to coordinate services for functionally
impaired elderly persons.
Long-Term Care Record - a record that includes information regarding the medical
and long-term care services an enrollee is receiving including the plan of care
and documentation of case management activities including efforts to coordinate
and integrate the delivery of all services to the enrollee.
Marketing - any activity conducted by or on behalf of the contractor where
information regarding the services offered by the contractor is disseminated in
order to encourage eligible enrollees to enroll or accept any application for
enrollment in the Long Term Care Community Diversion Program developed under
this contract.
 
 
ATTACHMENT I - Page 71

--------------------------------------------------------------------------------


Medicaid - the medical assistance program authorized by Title XIX of the federal
Social Security Act, 42 U.S.C. s.1396 et seq., and regulations there under, as
administered in this state by the Agency under Chapter 409.901 et seq., F.S.
Medicaid HMO– an HMO as defined in the Medicaid State Plan.
Medically Necessary or Medical Necessity - services provided in accordance with
42 CFR  438.210(a)(4) and as defined in Section 59G-1.010(166), F.A.C., to
include that medical or allied care, goods, or services furnished or ordered
must:
A. Meet the following conditions:
 
1.Be necessary to protect life, to prevent significant illness or significant
disability, or to alleviate severe pain;

 
2.Be individualized, specific, and consistent with symptoms or confirmed
diagnosis of the illness or injury under treatment, and not in excess of the
patient’s needs;

 
3.Be consistent with the generally accepted professional medical standards as
determined by the Medicaid program, and not experimental or investigational;

 
4.Be reflective of the level of service that can be safely furnished, and for
which no equally effective and more conservative or less costly treatment is
available, statewide; and

 
5.Be furnished in a manner not primarily intended for the convenience of the
recipient, the recipient’s caretaker, or the contractor.

 
B.  “Medically necessary” or “medical necessity” for inpatient hospital services
requires that those services furnished in a hospital on an inpatient basis could
not, consistent with the provisions of appropriate medical care, be effectively
furnished more economically on an outpatient basis or in an inpatient facility
of a different type.

 
C.The fact that a contractor has prescribed, recommended, or approved medical or
allied goods, or services does not, in itself, make such care, goods or services
medically necessary or a medical necessity or a covered service.

Medicare - the medical assistance program authorized by Title XVIII of the
federal Social Security Act, 42 U.S.C. s. 1395 et seq., and regulations there
under.
Nursing Facility - an institutional care facility licensed under Chapter 395,
F.S., or Chapter 400, F.S., that furnishes medical or allied inpatient care and
services to individuals needing such services.
Other Qualified Provider– a contracted provider who meets the qualifications of
Chapter 430.703(7), F.S..
Outpatient - a patient of an organized medical facility or distinct part of that
facility who is expected by the facility to receive and who does receive
professional services for less than a 24-hour period regardless of the hour of
admission, whether or not a bed is used, or whether or not the patient remains
in the facility past midnight.
Peer Review - an evaluation of the professional practices of a provider by peers
of the provider in order to assess the necessity, appropriateness, and quality
of care furnished as such care is compared to that customarily furnished by the
provider's peers and to recognized health care standards.
Plan of Care - A plan which describes the service needs of each recipient,
showing the projected duration, desired frequency, type of provider furnishing
each service, and scope of the services to be provided.
Potential Enrollee - according to 42 CFR 438.10(a) means a Medicaid recipient
who is subject to mandatory enrollment or may voluntarily elect to enroll in a
given managed care program, but is not yet an enrollee of a specific managed
care program.
 
ATTACHMENT I - Page 72

--------------------------------------------------------------------------------


Prepaid Health Plan or Plan - the prepaid health care plan developed by the
contractor in performance of its duties and responsibilities under this
contract; or a contractual arrangement between the Agency and a comprehensive
health care contractor for the provision of Medicaid care, goods, or services on
a prepaid basis to Medicaid recipients.
Primary Care Physician - a Medicaid-participating or prepaid health
plan-affiliated physician practicing as a general or family practitioner,
internist, pediatrician, obstetrician, gynecologist, or other specialty approved
by the Agency, who furnishes primary care and patient management services to an
enrollee.
Prior Authorization - the act of authorizing specific services before they are
rendered.
Project - Long Term Care Community Diversion Program.
Protocols - written guidelines or documentation outlining steps to be followed
for handling a particular situation, resolving a problem, or implementing a plan
of medical, social, nursing, psycho social, developmental and educational
services.
Provider - a person or entity who is responsible for or directly provides any
medical or social services authorized by this contract.
Provider Handbook - a document that provides information to a Medicaid provider
regarding enrollee eligibility, claims submission and processing, provider
participation, covered care, goods, or services and limitations, procedure codes
and fees, and other matters related to Medicaid program participation.
Quality Assurance - the process of assuring that the delivery of health care is
appropriate, timely, accessible, available, and medically necessary.
Recipient - any individual whom the Department of Children and Families
determines is eligible, pursuant to federal and state law, to receive medical or
allied care, goods, or services for which the Agency may make payments under the
Medicaid program and is enrolled in the Medicaid program.
Risk - the potential for loss that is assumed by an entity and that may arise
because the cost of providing care, goods, or services may exceed the capitation
or other payment made by the Agency to the plan under terms of the contract.
Service Area - the designated geographical area within which the contractor is
authorized by contract to furnish covered services to enrollees and within which
the enrollees reside.
State - State of Florida.
Subcontract - an agreement entered into by a contractor for the provision of
benefits to enrollees or to perform any administrative function or service for
the contractor specifically related to securing or fulfilling the contractor’s
obligations under this contract.  Subcontracts include, but are not limited to
the following:  agreements with all providers of medical or ancillary services,
unless directly employed by the contractor; management or administrative
agreements; third party billing or other indirect administrative/fiscal
services, including provision of mailing lists or direct mail services; and any
contract which benefits any person with a control interest in the contractor’s
organization.
Subcontractor - any person to which the contractor has contracted or delegated
some of its functions, services or its obligations under this contract.
Surplus - Net worth, i.e., total assets minus total liabilities. Surplus has the
same meaning as in Chapter 641.19(19), F.S..  
 
 
ATTACHMENT I - Page 73

--------------------------------------------------------------------------------


Third Party Resources - an individual, entity, or program, excluding Medicaid,
that is, may be, could be, should be, or has been liable for all or part of the
cost of medical services related to any medical assistance covered by
Medicaid.  An example is an individual’s auto insurance company, which typically
provides payment of some medical expenses related to automobile accidents and
injuries.
Transportation - an appropriate means of conveyance furnished to an enrollee to
obtain services authorized under this contract.
Transition Care Services– services necessary in order to safely maintain a
person in the community both prior to and after the effective date of their
enrollment in the project until the initial Plan of Care is implemented.
Transition Period - the period of time from the effective date of enrollment
until the initial Plan of Care is effective.
Urgent Grievance - an adverse determination when the standard timeframe of the
grievance procedure would seriously jeopardize the life or health of an
enrollee, or the enrollee’s ability to regain maximum function.  

Violation - each determination by the department and/or Agency that a contractor
failed to act as specified in the contract or in applicable statutes or rules
governing Medicaid prepaid health plans.  Each day that an ongoing violation
continues may be considered for the purposes of this contract to be a separate
violation.  In addition, each instance of failing to furnish necessary and/or
required services or items to enrollees is considered for purposes of this
contract to be a separate violation.
 
 
ATTACHMENT - Page 74

--------------------------------------------------------------------------------




EXHIBIT A


MULTIPLE SIGNATURE VERIFICATION AGREEMENT


Account Number: ________________


In consideration of the mutual promises and undertakings expressed herein, this
Agreement is entered into between _____________ Bank (“Bank”) and ____________
Contractor (“Contractor”), effective as of the ______ day of _____________,
2007.


1.Contractor is opening a restricted insolvency protection account referenced by
number above (“the Account”), pursuant to the conditions contained in the
Long-Term Care Nursing Home Diversion Contract no. 2006-2007-01 entered between
Contractor and the State of Florida, Department of Elder Affairs, (“Department”)
dated (Date contract is signed).


2.Pursuant to its agreement with Department, Contractor desires, and Bank agrees
to provide, a “hold” on the account so that withdrawals may be made only by
properly authorized written request, and upon manual examination of the
requests, which service shall be subject to the terms and restrictions set forth
below.


3.Bank will only honor written requests for withdrawals that bear a total of two
signatures of persons designated by the Department. Department will provide to
Bank examples of the signatures of the authorized representatives.


4.Contractor will present the written, properly executed requests for withdrawal
of interest funds to _________________, at Bank, located at
____________________________________._________, Florida, _______, between the
hours of 8:00 am and 4:00 pm, EST, during banking business days.  The request
will contain the Account number, the amount of the funds to be withdrawn, a
description of the payee who shall receive the funds, and the signatures of the
two authorized representatives, designated in paragraph 3.


5.Bank agrees to verify the signatures; draft the Account for the amount of the
requested withdrawal, and prepare a Bank Official Check in the withdrawn amount,
in accordance with the terms of the request.  Bank agrees to undertake the above
and make the Check available to Contractor no later than the close of the
banking day following the banking day in which the request was presented to Bank
in accordance with Paragraph 4, above.


6.Bank shall return to Contractor any request that does not meet the
above-described requirements.  Bank shall have the sole discretion to determine
whether the requirements have been met.


7.Pursuant to its agreement with Department, Contractor agrees that in the event
that the Department, in consultation with the Agency determines Contractor to be
insolvent and notifies Bank of its determination, Department may make
withdrawals on the account solely with the two authorized signatures of
representatives of the Department, without authorized signatures from
Contractor.  Bank shall not be responsible or liable for determining
insolvency.  Bank shall not be required to permit withdrawals upon the sole
order of Department until written notification is received from Department at
the address described in Paragraph 4, and Bank has had a reasonable time to act
thereon but in no event later than two (2) business days.


8.Except to the extent that Bank is negligent in performing its duties under
this Agreement, Contractor shall indemnify and hold Bank harmless against any
claim, loss, liability, damage, cost or expense (including reasonable attorneys’
fees incurred by Bank) arising out of or in any way relating to Bank’s
compliance with the terms of this Agreement.


9.This Agreement shall supplement the Bank Deposit Agreement, any corporate or
other resolution of Contractor relating to the Account, and any other agreements
or terms affecting the Account.  All legal rights and obligations of Contractor
and Bank under such other documents and pursuant to any applicable laws and
banking regulations shall remain in effect, except as expressly modified by this
Agreement.


10.This Agreement shall be executed by all currently authorized signors on the
Account, and it shall continue
 
ATTACHMENT - Page 75

--------------------------------------------------------------------------------




in effect notwithstanding any subsequent change of authorized signors, and
without any requirement that it be re-executed or amended.


11.This Agreement may be terminated at any time by Bank or Contractor, provided
Contractor provides Bank written approval from Department, and provided that the
indemnification provision of paragraph 7 above shall continue in effect after
any such termination with respect to any withdrawals or requests handled by Bank
prior to such termination.  This Agreement shall be binding upon and shall inure
to the benefit of any successors and assigns of Contractor, Department, and
Bank.




The undersigned parties have executed this Agreement through their duly
authorized representatives as of the date shown above.
 

BANK CONTRACTOR By: By:  Title: Title:

 
CONTRACTOR’S CERTIFICATION OF AUTHORITY


The undersigned hereby certifies that:  (1) (s)he is the Secretary of __________
Contractor; and (2) the foregoing Agreement is consistent with any corporate or
other resolution(s) of Contractor previously or contemporaneously provided to
Bank.


By: ___________________
Title: __________________


Date of Certification:


AUTHORIZED SIGNATURES


DEPARTMENT OF ELDER AFFAIRS


 
____________________________
Primary Signature
________________________________
Alternate Signature
Print Name: Print Name:  Title: Title:

 





                 




Print Name:Print Name:


Title: _______________________________Title: _______________________________


 
ATTACHMENT - Page 76

--------------------------------------------------------------------------------






       EXHIBIT B
Long-Term Care Community Diversion Pilot Project
Disenrollment Summary Report


    (Plan Name)
 
   (Reporting Month)
 
 
    Were any disenrollments filed during this reporting month?  
     YES  NO  
 
 
DISENROLLMENT
   
Last Name
First Name
Medicaid ID#
County Name
Provider Number
Disenrollment Reason Code*
Disenrollment Reason Occurrence Date
 
1
               
2
               
3
               
4
               
5
                   
  * Disenrollment Reason Codes:
   
EXP = Death
NET = Left Provider Network
VOL = Voluntary for Reason Other than Above
   
ELG = Lost Medicaid Eligibility
CTY = Moved Outside of Service Area
FRD = Fraudulent Use of Medicaid or Plan ID Card
   
INV  = Involuntary for Reason Other than Above
                 
  SUMMARY
       
  Total Disenrollments:
__________________
           



ATTACHMENT - Page 77

--------------------------------------------------------------------------------




EXHIBIT C


Encounter Data Reporting Format


Service Utilization Reporting


The plan shall provide recipient-specific service utilization data in the
electronic format as specified below.  The services reported represent the
comprehensive array of services that might be necessary to maintain a member at
home while avoiding nursing home placement, including acute and long-term care
services.

These reports must be provided as ASCII, fixed length text files, with two
files, per recipient, per month. There will be one file for long-term care
services and one file for acute care services. For example, if a recipient were
enrolled for an entire quarter, you would have three separate records in each of
two separate files that are submitted once for the entire quarter. These two
files, the LTC Services file and the Acute Care Services file, must be submitted
once every quarter to your DOEA/AHCA contract manager. You will have up to three
months after the last month in a specific quarter to submit the quarterly
report.  Contractors must also resubmit acute care services and long-term care
services updated encounter data for the previous quarter along with the current
quarter.


If no units of service are provided in a category or if the category is not
applicable to you, fill that field with the specified number of spaces (using
the spacebar) that match that particular field length. Right justify all fields
unless noted otherwise.  For amount paid, include the sum of Medicaid and
Medicare crossover claims (deductibles and co-pays for Medicare claims).*  If
you have questions about the definitions of these services please reference the
appropriate Medicaid coverage and limitations handbook for Medicaid state plan
services. Note: Please do not use commas between fields and round currency to
the nearest dollar amount.


The contractors shall use the data validation software provided by the
department to generate data validation reports for long-term care and acute care
services.  All “red flag” items on the data validation reports must be corrected
or certified by the contractor.  The contractor shall submit one password
protected zipped file that includes the long-term and acute care services data
files, validation report files, and if applicable, certification files.  The
contractor shall adhere to the file-naming format located below.


FILE 1: Long-Term Care Services
Field Name
Description
Unit of Measurement
Field Length
Start Col.
End Col.
Text/Numeric
SSN
Social Security Number (left justify)
000000000
9
1
9
Numeric
MEDICAID
Medicaid ID Number
0000000000
10
10
19
Numeric
ENROLL
Initial Date of Program Enrollment
MMYYYY
6
20
25
Numeric
DISENROL
Date of Disenrollment, if Applicable
MMYYYY
6
26
31
Numeric
REINST
Reinstate date
MMYYYY
6
32
37
Numeric
ALF
ALF Resident Indicator
1=Yes; 2=No
1
38
38
Numeric
MONTH
Report Month
MMYYYY
6
39
44
Numeric
ADMINS
Administrative Costs
Amount Paid
6
45
50
Numeric
Long-term care
SERVICES
 
DESCRIPTION
UNIT OF SERVICE/ COST
       
ADCOMP
 
Adult Companion Services
15 Minute Unit
4
51
54
Numeric
ADCOMPS
Adult Companion Services
Amount Paid
6
55
60
Numeric
ADAYHLTH
Adult Day Health Services
15 Minute Unit
4
61
64
Numeric




--------------------------------------------------------------------------------

 
* Medicare crossovers are amounts that are billed to Medicaid for those Medicaid
enrollees who are also eligible for Medicare.
 
ATTACHMENT - Page 78

--------------------------------------------------------------------------------



 
ADAYHL$
Adult Day Health Services
Amount Paid
6
65
70
Numeric
ALFSVS
Assisted Living Services
Days
2
71
72
Numeric
ALFSVS$$
Assisted Living Services
Amount Paid
6
73
78
Numeric
ATTCARE
Attendant Care Services
15 Minute Unit
4
79
82
Numeric
ATTCARE$
Attendant Care Services
Amount Paid
6
83
88
Numeric
CASEAID
Case Aide
15 Minute Unit
4
89
92
Numeric
CASEAID$
Case Aide
Amount Paid
6
93
98
Numeric
CASEMGMT
Case Management (Internal)
15 Minute Unit
4
99
102
Numeric
CASEMGT$
Case Management (Internal)
Amount Paid
6
103
108
Numeric
CHORE
Chore Services
15 Minute Unit
2
109
110
Numeric
CHORE$
Chore Services
Amount Paid
6
111
116
Numeric
COM_MH
Community Mental Health
Visit
2
117
118
Numeric
COM_MH$
Community Mental Health
Amount Paid
6
119
124
Numeric
CNMS_$$
Consumable Medical Supplies
Amount Paid
6
125
130
Numeric
COUNSEL
Counseling
15 Minute Unit
4
131
134
Numeric
COUNSEL$
 
Amount Paid
6
135
140
Numeric
DME_$$
Durable Medical Equipment
Amount Paid
6
141
146
Numeric
ENVIRAA
Environmental Accessibility Adaptations
Job
2
147
148
Numeric
ENVIRRAA$
Environmental Accessibility Adaptations
Amount Paid
6
149
154
Numeric
ESCORT
Escort Services
15 Minute Unit
4
155
158
Numeric
ESCORT$
Escort Services
Amount Paid
6
159
164
Numeric
FAMT_I
Family Training Services (Individual)
15 Minute Unit
2
165
166
Numeric
FAMT_I$
Family Training Services (Individual)
Amount Paid
6
167
172
Numeric
FAMT_G
Family Training Services (Group)
15 Minute Unit
2
173
174
Numeric
FAMT_G$
Family Training Services  (Group)
Amount Paid
6
175
180
Numeric
FINA­RRS
Financial Assessment/Risk Reduction Services
15 Minute Unit
4
181
184
Numeric
FINARR$
Financial Assessment/Risk Reduction Services
Amount Paid
6
185
190
Numeric
FINM_RRS
Financial Maintenance/Risk Reduction Services
15 Minute Unit
4
191
194
Numeric
FINM_RR$
Financial Maintenance/Risk Reduction Services
Amount Paid
6
195
200
Numeric
HDMEAL
Home Delivered Meals
Meal
2
201
202
Numeric
HDMEAL$
Home Delivered Meals
Amount Paid
6
203
208
Numeric
HOMESRVS
Homemaker Services
15 Minute Unit
4
209
212
Numeric
HOMESRVC$
Homemaker Services
Amount Paid
6
213
218
Numeric
MH_CM
Mental Health Case Management
15 Minute Unit
4
219
222
Numeric
MH_CM$
Mental Health Case Management
Amount Paid
6
223
228
Numeric
SNF
Nursing Facility Services- Long-term
Days
2
229
230
Numeric
SNF $$
Nursing Facility Services-Long-term
Amount Paid
6
231
236
Numeric
NUTR_RRS
Nutritional Assessment/Risk Reduction Services
15 Minute Unit
4
237
240
Numeric
NUTR_RR$
Nutritional Assessment/Risk Reduction Services
Amount Paid
6
241
246
Numeric
OT
Occupational Therapy
15 Minute Unit
4
247
250
Numeric
OT$
Occupational Therapy
 
6
251
256
 
PCS
Personal Care Services
15 Minute Unit
4
257
260
Numeric
PC$
Personal Care Services
Amount Paid
6
261
266
 
PERS_I
Personal Emergency Response System Installation
Job
2
267
268
Numeric
PERS_I$
Personal Emergency Response System Installation
Amount Paid
6
269
274
Numeric
PERS_M
Personal Emergency Response System – Maintenance
Day
2
275
276
Numeric
PERS_M$
Personal Emergency Response System-Maintenance
Amount Paid
6
277
282
Numeric
PEST_I
Pest Control – Initial Visit
Job
2
283
284
Numeric
PEST_I$
Pest Control-Initial Visit
Amount Paid
6
285
290
Numeric
PEST_M
Pest Control – Maintenance
Month
1
291
291
Numeric


 
ATTACHMENT - Page 79

--------------------------------------------------------------------------------


 
PEST_M$
Pest Control- Maintenance
Amount Paid
6
292
297
Numeric
PT
Physical Therapy
15 Minute Unit
4
298
301
Numeric
PT$
Physical Therapy
Amount Paid
6
302
307
Numeric
RISKREDU
Physical Risk Assessment and Reduction
15 Minute Unit
4
308
311
Numeric
RISKRED$
Physical Risk Assessment and Reduction
Amount Paid
6
312
317
Numeric
PRIVNURS
Private Duty Nursing Services
15 Minute Unit
4
318
321
Numeric
PRIVNUR$
Private Duty Nursing Services
Amount Paid
6
322
327
Numeric
PT_R
Registered Physical Therapist
Visit
2
328
329
Numeric
PT_R$
Registered Physical Therapist
Amount Paid
6
330
335
Numeric
RSPTH
Respiratory Therapy
15 Minute Unit
4
336
339
Numeric
RSPTH$
Respiratory Therapy
Amount Paid
6
340
345
Numeric
RESP_HM
Respite Care – In Home
15 Minute Unit
4
346
349
Numeric
RESP_HM$
Respite Care- In Home
Amount Paid
6
350
355
Numeric
RESP_FAC
Respite Care – Facility-Based
Days
2
356
357
Numeric
RESP_FA$
Respite Care- Facility-Based
Amount Paid
6
358
363
Numeric
NURSE
Skilled Nursing
Visit
4
364
367
Numeric
NURSE$
Skilled Nursing
Amount Paid
6
368
373
Numeric
SPTH
Speech Therapy
15 Minute Unit
4
374
377
Numeric
SPTH$
Speech Therapy
Amount Paid
6
378
383
Numeric
TRANSPOR
Transportation Services (not included in Escort  or Adult Day Health services)
Trips
3
384
386
Numeric
TRANSPOR$
Transportation Services (not included in Escort or Adult Day Health services)
Amount Paid
6
387
392
Numeric
OTH_UNIT
Other LTC Service not listed (unit)
Unit/ Visit
6
393
398
Numeric
DESCR_1
Description of other LTC service
 
35
399
433
Text
OTH_$$
Other LTC service not listed (amount)
Amount Paid
6
434
439
Numeric
DESCR_2
Description of other LTC service
 
35
440
474
Text





File 2: Acute Care Services


Code
Field Name
Description
Unit of Measurement
Field Length
Start Col.
End Col.
Text/Numeric
 
 
 
ACUTE
SERVICES
 
 
 
DESCRIPTION
 
 
UNITS OF SERVICE/ COST
         
SSN
Social Security Number (left justify)
000000000
9
1
9
Numeric
 
MEDICAID
Medicaid ID Number
0000000000
10
10
19
Numeric
 
MONTH
Report Month
MMYYYY
6
20
25
Numeric
 
CLINIC
Clinic Services
Visit
2
26
27
Numeric
 
CLINIC$$
Clinic Services Costs
Amount Paid
6
28
33
Numeric
 
DENTAL
Dental Services
Visit
6
34
39
Numeric
 
DENTAL$$
Dental Services Costs
Amount Paid
6
40
45
Numeric
 
DIALYSIS
Dialysis Center
Visit
2
46
47
Numeric
 
DIALYS$$
Dialysis Center Costs
Amount Paid
6
48
53
Numeric
 
ER
Emergency Room Services
Visit
2
54
55
Numeric
 
ER_$$
Emergency Room Services Costs
Amount Paid
6
56
61
Numeric
 
FQHC
FQHC Services
Visit
2
62
63
Numeric
 
FQHC_$$
FQHC Services Costs
Amount Paid
6
64
69
Numeric
 
HEAR
Hearing Services including hearing aids
Amount Paid
6
70
75
Numeric
 
INPTSVS
Inpatient Hospital Services
Day
3
76
78
Numeric
 
INPTSV$$
Inpatient Hospital Services Costs
Amount Paid
6
79
84
Numeric
 
LAB
Independent Laboratory or Portable X-ray Services
Amount Paid
6
85
90
Numeric
 
ARNP
Nurse Practitioner Services
Visit
2
91
92
Numeric
 
ARNP_$$
Nurse Practitioner Services Costs
Amount Paid
6
93
98
Numeric
 
RX_$$
Pharmaceuticals
Amount Paid
6
99
104
Numeric



ATTACHMENT - Page 80

--------------------------------------------------------------------------------



 
PA
Physical Assistant
           Visit
2
105
106
Numeric
 
PA_$$
Physical Assistant Costs
Amount Paid
6
107
112
Numeric
 
MD
Physician Services
Visit
2
113
114
Numeric
 
MD_$$
Physician Services Costs
Amount Paid
6
115
120
Numeric
 
OUTPT
Outpatient Hospital Services
Encounter
3
121
123
Numeric
 
OUTPT_$$
Outpatient Hospital Services Costs
Amount Paid
6
124
129
Numeric
 
PODIATRY
Podiatry
Visit
2
130
131
Numeric
 
PODIAT$$
Podiatry Costs
Amount Paid
6
132
137
Numeric
 
RURAL
Rural Health Services
Visit
2
138
139
Numeric
 
RURAL$$
Rural Health Services Costs
Amount Paid
6
140
145
Numeric
 
SNFREHA
Skilled nursing facility services- rehabilitation
Days
2
146
147
Numeric
 
SNFREHA$
Skilled nursing facility services- rehabilitation**
Amount Paid
6
148
153
Numeric
 
EYE_$$
Visual Services including eyeglasses
Amount Paid
6
154
159
Numeric
 
OTH_UNIT
Other Acute Service not listed (unit)
Unit/ Visit
6
160
165
Numeric
 
OTH_$$
Other Acute service not listed (amount)
Amount Paid
6
166
171
Numeric
 
DESCR_1
Description of other Acute service
 
35
172
206
Text
 
DESCR_2
Description of other Acute service
 
35
207
241
Text





**Medicare Crossovers




Encounter Data File Naming Format
Replace *** with the contractor’s prearranged 3-character file code, MON with
the beginning month of the reporting quarter and YY with the reporting year.



 
Long-Term Care Services
Acute Care Services
Data File
*** MON YY LTC.txt
*** MON YY ACS.txt
Validation Report
*** MON YY LTC DV.pdf
*** MON YY ACS DV.pdf
Certification File
(if applicable)
*** MON YY LTC CERT.doc
*** MON YY ACS CERT.doc
ZIP file
*** MON YY.zip



ATTACHMENT - Page 81

--------------------------------------------------------------------------------




EXHIBIT D


Report of Grievances/Appeals


(Plan Name)

 
    Were any new grievances filed during this reporting quarter? YES        
 
 
NO 
 




                       
Enrollee's  Last                       Name
Enrollee's First Name
Enrollee's Medicaid ID#
Enrollee's Social Security #
Grievance
Type *
Grievance
Date
Expedited Request?     (Y or N)
Disposition Type **
Disposition Date
 Resolved?
 (Y or N)
1
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
4
 
 
 
 
 
 
 
 
 
 
5
 
 
 
 
 
 
 
 
 
 

 (Reporting Quarter)


Were any new appeals filed during this reporting quarter?  YES        NO   

 
Enrollee's  Last                       Name
Enrollee's First Name
Enrollee's Medicaid ID#
Enrollee's Social Security #
Appeals Type *
Appeals Date
Expedited Request?     (Y or N)
Disposition Type **
Disposition Date
 Resolved?
 (Y or N)
1
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
4
 
 
 
 
 
 
 
 
 
 
5
 
 
 
 
 
 
 
 
 
 

 
 
* Grievance/Appeals Type
 
** Disposition Type
  1 = Quality of Care
            7 = Enrollment/Disenrollment
 
   1 = Reassigned Case Manager
        7 = Disenrolled Self
  2 = Access to Care
            8 = Termination of Contract
 
   2 = Service Added to Plan of Care
        8 = Disenrolled by plan
  3 = Not Medically Necessary            svcs
            9 = Unauthorized out of plan
 
   3 = Service Increased
        9 = In QA Review
  4 = Excluded Benefit
          10 = Unauthorized in-plan svcs
 
   4 = Changed to Another Provider
      10 = In Grievance/Appeal
                Process
  5 = Billing Dispute
          11 = Benefits available in plan
 
   5 = Reinstated in Plan
      11 = Lost Contact with Enrollee
  6 = Contract Interpretation
          12 = Other
 
   6 = Billing Issue Resolved
      12 = Other





ATTACHMENT - Page 82

--------------------------------------------------------------------------------


EXHIBIT E
Minority Business Enterprise Contract Reporting
Vendor Name ___________
     
Quarterly Vendor
 
Expenditure Activity
     
Reporting Timeframe
Due Date
Quarter 1 (January thru March)
April 15
Quarter 2 (April thru June)
July 05
Quarter 3 (July thru September)
October 15
Quarter 4 (October thru December)
January 15

 
 
Subcontractor Name
Subcontractor Address
Subcontractor Telephone #
Subcontractor Federal Identification # or Social Security #
Total Amount Expended
With Subcontractor (Current Reporting Quarters Only)
Total Amount Expended
With Subcontractor (Prior Reporting Quarters) 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Completed By:
 
Telephone #:
 
Completion Date:
 



 
ATTACHMENT - Page 83

--------------------------------------------------------------------------------





 
 
EXHIBIT F
Long-Term Care Community Diversion Pilot Project
Reconciliation Report
For (Contractor name)  (Month/Year)



 
Last Name
First Name
Medicaid ID Number
Provider Number
Error Code
Comments
1
           
2
           
3
           
4
           
5
           
6
           
7
           
8
           
9
           
10
           





Error Codes
Error Summary Description
Error Codes
Error Summary Description
01
Action Code Invalid
14
Recipient Ineligible
02
HMO Number Invalid
15
Recipient Already enrolled
03
HMO Number Not Found
16
Invalid Recipient AID Cat
04
Recipient ID Not Found
17
Capitation Group Not Covered
05
Recipient ID Not on File
18
Transaction Date Invalid
06
Recipient Date of Birth Invalid
19
Transaction Date Incorrect
07
Recipient Date of Birth Unmatched
20
Outpatient Dollars Invalid
08
Recipient Has Major Medical
21
Inpatient Units Invalid
09
HMO Not A Medicaid Provider
22
Invalid Fiscal Year
10
Recipient Amount Not Met
23
Bad Capitation Update
11
Recipient Not Enrolled
24
Cancelled by Choice Counselor
12
Recipient Enrolled In Other HMO
25
Recipient In a Nursing Home
13
Enrollment Error
   

 


ATTACHMENT - Page 84

--------------------------------------------------------------------------------



EXHIBIT G
DEPARTMENT OF ELDER AFFAIRS
LONG-TERM CARE DIVERSION PILOT PROJECT
REQUEST FOR DISENROLLMENT




CURRENT PROVIDER NAME:  _________________________        COUNTY:
_____________________________


PROVIDER ADDRESS: ___________________________


TELEPHONE NUMBER:(           )                                      
  FAX:(           )                                                       




PARTICIPANT NAME: ________________________________________


MEDICAID
#: __________________________ SS#:  ____________________________DOB:_________________________________


PARTICIPANT
ADDRESS:______________________________________________________________________________________


  COUNTY:_____________________________________


TELEPHONE NUMBER:
(           )                                                      EFFECTIVE
DATE: ____________________________________________


COMMENTS:
________________________________________________________________________________________________


Does enrollee wish to file a grievance?[  ] Yes[  ] No
VOLUNTARY (Check All That Apply):
 
□Dissatisfied with services
□Dissatisfied with plan
□Moving to out-of-network nursing home
 
□Moving to out-of-network ALF
□No longer wish to participate in diversion program
□Request new provider
 




     
Signature of Participant or Authorized Representative
 
Date
     
If representative, please print name
 
Please state relationship to participant
 

FOR DIVERSION PROVIDER USE ONLY
INVOLUNTARY (Check All That Apply):
□Death (Date: ____________________)
□Not eligible for program
□Moving out of the service area
□Fraudulent use of Medicaid ID card
 
□Incarceration
□Non-cooperation, subject to Department approval
□Other




     
Case Manager Signature
 
Date CARES Office Notified
     
Program Administrator Signature
 
CARES Fax Number
 
□REQUEST FOR TRANSFER TO NEW PROVIDER
 
NAME OF NEW PROVIDER:  COUNTY: 
 

ATTACHMENT - Page 85

--------------------------------------------------------------------------------


EXHIBIT H


Provider Name
 
 
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
City, FL ZIP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Phone:
Plan Contact:
 
 
 
 
 
 
 
 
FAX :
Email:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
List Date x/xx/xx
 
 
 
 
 
 
 
 
 
Covered Services
Provider Name
Name of Provider Contact
Phone Number
Street Address
City
State
Zip Code
County Served
Comments
Adult Companion Services
                 
Adult Companion Services
                 
Adult Day Health Services
                 
Adult Day Health Services
                 
Assisted Living Services
                 
Assisted Living Services
                 
Case Management Services
                 
Chore Services
                 
Chore Services
                 
Consumable Medical Supply Services
                 
Consumable Medical Supply Services
                 
Dental
                 
Dental
                 
Environmental Accessibility Adaptation Services
                 
Environmental Accessibility Adaptation Services
                 
Escort Services
                 
Escort Services
                 
Family Training Services
                 
Family Training Services
                 
Financial Assessment/Risk Reduction Services
                 
Financial Assessment/Risk Reduction Services
                 
Hearing
                 
Hearing
                 
Home Delivered Meals
                 
Home Delivered Meals
                 

 


ATTACHMENT - Page 86

--------------------------------------------------------------------------------




Homemaker Services
                 
Homemaker Services
                 
Nursing Facility Services
                 
Nursing Facility Services
                 
Nutritional Assessment/Risk Reduction Services
                 
Nutritional Assessment/Risk Reduction Services
                 
Occupational Therapy
                 
Occupational Therapy
                 
Personal Care Services
                 
Personal Care Services
                 
Personal Emergency Response Systems (PERS):
                 
Personal Emergency Response Systems (PERS):
                 
Physical Therapy
                 
Physical Therapy
                 
Respite Care Services
                 
Respite Care Services
                 
Speech Therapy
                 
Speech Therapy
                 
Vision
                 
Vision
                 
Optional Services
                 
Transportation Services
                 
Expanded Services
                 

 


Staff Positions
Staff Name
Phone Number
Email
Fax Number
Contract Manager / Plan Administrator
       
Case Management Supervisor
       
Case Manager
       
Data Processing
       
Grievance Coordinator
       
Medical Director
       
Medical Records Coordinator
       
Member Services
       
Quality Assurance Coordinator
       
Training Coordinator
       
Utilization Review
       

 
ATTACHMENT - Page 87

--------------------------------------------------------------------------------


EXHIBIT  I


Capitation Rates




Provider ID
Provider Name
County Name
9/1/07 – 8/31/2008 Diversion Capitation Rate
015077100
WellCare
Orange
$1,364.51
015077101
WellCare
Osceola
$1,364.51
015077102
WellCare
Seminole
$1,364.51
015077103
WellCare
Duval
$1,425.92


The following table lists the initial rates for prospective expansions.


PSA
 
Counties
 
2007-2008
Diversion
Capitation Rate
   
1
 
Escambia, Okaloosa, Santa Rosa, and Walton
  $
1534.02
   
2
 
Bay, Calhoun, Franklin, Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon,
Liberty, Madison, Taylor, Wakulla, and Washington
  $
1534.02
   
3
 
Alachua, Bradford, Citrus, Columbia, Dixie, Gilchrist, Hamilton, Hernando,
Lafayette, Lake, Levy, Marion, Putnam, Sumter, Suwannee, and Union
  $
1564.84
   
4
 
Baker, Clay, Duval, Flagler, Nassau, St. Johns, and Volusia
  $
1425.92
   
5
 
Pasco and Pinellas
  $
1590.39
   
6
 
Hardee, Highlands, Hillsborough, Manatee, and Polk
  $
1563.27
   
7
 
Brevard, Orange, Osceola and Seminole
  $
1364.51
   
8
 
Charlotte, Collier, DeSoto, Glades, Hendry, Lee, and Sarasota
  $
1549.66
   
9
 
Indian River, Martin, Okeechobee, Palm Beach and St. Lucie
  $
1531.56
   
10
 
Broward
  $
1579.69
   
11
 
Miami-Dade and Monroe
  $
1591.75
 

 
ATTACHMENT - Page 88

--------------------------------------------------------------------------------




EXHIBIT  J




SWORN STATEMENT PURSUANT TO CHAPTER 287.133(3)(a),
FLORIDA STATUTES, ON PUBLIC ENTITY CRIMES


THIS FORM MUST BE SIGNED AND SWORN TO IN THE PRESENCE OF A NOTARY PUBLIC OR
OTHER OFFICIAL AUTHORIZED TO ADMINISTER OATHS.


 
1.This sworn statement is submitted to the Florida Department of Elder
Affairs by Todd S. Farha, President & CEO  for WellCare of Florida, Inc. dba
WelllCare Senior Partnership whose business address is 8735 Henderson Road, Ren
3 Tampa, FL 33634 and, if applicable, its Federal Employer Identification Number
(FEIN) is  ___________________If the entity has no FEIN, include the Social
Security Number of the individual signing this sworn statement:
_____________________________________



 
2.I understand that a "public entity crime" as defined in Paragraph
287.133(1)(g), Florida Statutes, means a violation of any state or federal law
by a person with respect to and directly related to the transaction of business
with any public entity or with an agency or political subdivision of any other
state or of the United States, including, but not limited to, any bid or
contract for goods or services to be provided to any public entity or an agency
or political subdivision of any other state or of the United States and
involving antitrust, fraud, theft, bribery, collusion, racketeering, conspiracy,
or material representation.



 
3.I understand that "convicted" or "conviction" as defined in Paragraph
287.133(1)(b), Florida Statutes, means a finding of guilt or a conviction of a
public entity crime, with or without an adjudication of guilt, in any federal or
state trial court of record relating to charges brought by indictment or
information after July 1, 1989, as a result of a jury verdict, non-jury trial,
or entry of a plea of guilty or nolo contendere.



 
4.I understand that an "affiliate" as defined in Paragraph 287.133(1)(a),
Florida Statutes, means:



 
a.A predecessor or successor of a person convicted of a public entity crime; or

 
b.An entity under the control of any natural person who is active in the
management of the entity and who has been convicted of a public entity
crime.  The term "affiliate" includes those officers, directors, executives,
partners, shareholders, employees, members, and agents who are active in the
management of the affiliate.  The ownership by one person of shares constituting
a controlling interest in another person, or a pooling of equipment or income
among persons when not for fair market value under an arm's length agreement,
shall be a prima facie case that one person controls another person.  A person
who knowingly enters into a joint venture with a person who has been convicted
of a public entity crime in Florida during the preceding 36 months shall be
considered an affiliate.



 
5.I understand that a "person" as defined in Paragraph 287.133(1)(e), Florida
Statutes, means any natural person or entity organized under the laws of any
state or of the United States with the legal power to enter into a binding
contract and which bids or applies to bid on contracts for the provision of
goods or services let by a public entity, or which otherwise transacts or
applies to transact business with a public entity.  The term "person" includes
those officers, directors, executives, partners, shareholders, employees,
members, and agents who are active in management of an entity.



 
6.Based on information and belief, the statement which I have marked below is
true in relation to the entity submitting this sworn statement.  (Indicate which
statement applies.)



      x      Neither the entity submitting this sworn statement, nor any of its
officers, directors, executives, partners, shareholders, employees, members, or
agents who are active in the management of the entity, nor any affiliate of the
entity has been charged with and convicted of a public entity crime subsequent
to July 1, 1989.
 
            The entity submitting this sworn statement, or one or more of its
officers, directors, executives, partners, shareholders, employees, members, or
agents who are active in the management of the entity, or an affiliate of the
entity has been charged with and convicted of a public entity subsequent to July
1, 1989.


            The entity submitting this sworn statement, or one or more of its
officers, directors, executives, partners, shareholders, employees, members, or
agents who are active in the management of the entity, or an affiliate of the
entity has been charged with and convicted of a public entity subsequent to July
1, 1989.  However, there has been a subsequent proceeding before a Hearing
Officer of the State of Florida, Division of Administrative Hearings and the
Final Order entered by the Hearing Officer determined that it was not in the
public interest to place the entry submitting this sworn statement on the
convicted vendor list.  (Attach a copy of the final order.)




I UNDERSTAND THAT THE SUBMISSION OF THIS FORM TO THE CONTRACTING OFFICER FOR THE
PUBLIC ENTITY IDENTIFIED IN PARAGRAPH 1 (ONE) ABOVE IS FOR THAT PUBLIC ENTITY
ONLY AND, THAT THIS FORM IS VALID THROUGH DECEMBER 31 OF THE CALENDAR YEAR IN
WHICH IT IS FILED.  I ALSO UNDERSTAND THAT I AM REQUIRED TO INFORM THE PUBLIC
ENTITY PRIOR TO ENTERING INTO A CONTRACT IN EXCESS OF THE THRESHOLD PROVIDED IN
CHAPTER 287.017, FLORIDA STATUTES FOR CATEGORY TWO OF ANY CHANGE IN THE
INFORMATION CONTAINED IN THIS FORM.


   /s/ Todd Farha    
(signature)
 
8/23/07 
(date)


STATE OF Florida


COUNTY OF Hillsborough


PERSONALLY APPEARED BEFORE ME, the undersigned authority, Todd Farha who, after
first being sworn by me, affixed his/her signature in the
(name of individual signing)


space provided above on this 23 day of August,  2007.


 
ATTACHMENT - Page 89

--------------------------------------------------------------------------------



 

 INSTRUCTIONS
  CONTRACT#2006-2007-01
 
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, INELIGIBILITY
AND VOLUNTARY EXCLUSION CONTRACTS/SUBCONTRACTS
    EXHIBIT K

--------------------------------------------------------------------------------



 
1.Each recipient or vendor whose contract equals or exceeds $100,000 in federal
monies must sign this debarment certification prior to contract
execution.  Independent auditors who audit federal programs regardless of the
dollar amount are required to sign a debarment certification form.  Neither the
Department of Elder Affairs nor its contract recipients or vendors can contract
with subrecipients if they are debarred or suspended by the federal government.



 
2.This certification is a material representation of fact upon which reliance is
placed when this contract is entered into.  If it is later determined that the
signed knowingly rendered an erroneous certification, the Federal Government may
pursue available remedies, including suspension and/or debarment.



 
3.The recipient or vendor shall provide immediate written notice to the contract
manager at any time the recipient or vendor learns that its certification was
erroneous when submitted or has become erroneous by reason of changed
circumstances.



 
4.The terms “debarred,” “suspended,” “ineligible,” “person,” “principal,” and
“voluntarily excluded,” as used in this certification, have the meanings set out
in the Definitions and Coverage sections of rules implementing Executive Order
12549 and 45 CFR (Code of Federal Regulations), Part 76.  You may contact the
contract manager for assistance in obtaining a copy of those regulations.



 
5.The recipient or vendor further agrees by submitting this certification that,
it shall not knowingly enter into any subcontract with a person who is debarred,
suspended, declared ineligible, or voluntarily excluded from participation in
this contract unless authorized by the Federal Government.



 
6.The recipient or vendor further agrees by submitting this certification that
it will require each subrecipient of this contract whose payment will equal or
exceed $100,000 in federal monies, to submit a signed copy of this certification
with each contract.



 
7.The Department of Elder Affairs and its contract recipients or vendor may rely
upon a certification of a recipient/subrecipients that is not debarred,
suspended, ineligible, or voluntarily exclude from contracting/subcontracting
unless it knows that the certification is erroneous.



 
8.If the recipient or vendor is an Area Agency on Aging (AAA), the AAA may rely
upon a certification of a recipient/subrecipient or vendor entity that is not
debarred, suspended, ineligible, or voluntarily excluded from
contracting/subcontracting unless the AAA knows that the certification is
erroneous.



 
9.The signed certifications of all subrecipients or vendors shall be kept
on file with recipient.





DOEA FORM 112A
(Revised May 2002)
 
 
ATTACHMENT - Page 90

--------------------------------------------------------------------------------



 

 INSTRUCTIONS
 
 
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, INELIGIBILITY
AND VOLUNTARY EXCLUSION CONTRACTS/SUBCONTRACTS

--------------------------------------------------------------------------------


This certification is required by the regulation implementing Executive Order
12549, Debarment and Suspension, signed February; 18, 1986.  The guidelines were
published in the May 29, 1987 Federal Register (52 Fed. Reg., pages
20360-20369).


 
(1)The prospective recipient or vendor certifies, by signing this certification,
that neither he nor his principals is presently debarred, suspended, proposed
for debarment, declared ineligible, or voluntarily excluded from participation
in contracting with the Department of Elder Affairs by any federal department or
agency.



 
(2)Where the prospective recipient or vendor is unable to certify to any of the
statements in this certification, such prospective recipient or vendor shall
attach an explanation to this certification.



Signature   /s/   Todd S. Farha     




Date: 8/23/07


   Todd Farha, President & CEO            
Name and Title of Authorized Individual
(Print or type)


WellCare of Florida, Inc.
Name of Organization
DOEA FORM 112B
(Revised May 2002)




ATTACHMENT - Page 91

--------------------------------------------------------------------------------






EXHIBIT L


HOSPICE ENROLLMENT REPORT
         
Number of new enrollees electing hospice by month
                   
Contractor _______________________________
           
Month of _____________________
               
County
Number of new enrollees
For Profit
Not for Profit
1
       
2
       
3
       
4
       
5
       
6
       
7
       
8
       
9
       
10
       
11
       
12
       
13
       
14
       
15
       
16
       
17
       
18
       
19
       
20
       
21
       
22
       
23
       
24
       
25
                           
Submitted by:____________________________
           
Submit to your contract manager by the 15 days after the reporting month.

 
ATTACHMENT - Page 92

--------------------------------------------------------------------------------



ATTACHMENT II


CERTIFICATION REGARDING LOBBYING
 CERTIFICATION FOR CONTRACTS, GRANTS, LOANS AND
COOPERATIVE AGREEMENT


The undersigned certifies, to the best of his or her knowledge and belief, that:


 
(1)No federal appropriated funds have been paid or will be paid, by or on behalf
of the undersigned, to any person for influencing or attempting to influence an
officer or employee of any state or federal agency, a member of congress, an
officer or employee of congress, an employee of a member of congress, or an
officer or employee of the state legislator, in connection with the awarding of
any federal grant, the making of any federal loan, the entering into of any
cooperative agreement, and the extension, continuation, renewal, amendment, or
modification of any federal contract, grant, loan, or cooperative agreement.



 
(2)If any funds other than federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a member of congress, an officer or employee of
congress, or an employee of a member of congress in connection with this federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, "Disclosure Form to Report Lobbying," in
accordance with its instructions.



 
(3)The undersigned shall require that the language of this certification be
included in the award documents for all sub-awards at all tiers (including
subcontracts, sub-grants, and contracts under grants, loans and cooperative
agreements) and that all sub-recipients shall certify and disclose accordingly.



This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into.  Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by section 1352, Title 31, U.S. Code.  Any person who fails to file the
required certification shall be subject to a civil penalty of not less than
$10,000 and not more than $100,000 for each such failure.


Signature   /s/   Todd S. Farha     



Date: 8/23/07


   Todd Farha                    
Nameof Authorized Individual
(Print or type)
 
XQ744   
Application or Contract Number


WellCare of Florida, Inc. P.O Box 26011, Tampa, FL 33623   
Name of Organization
DOEA FORM 112B
(Revised May 2002)
 
ATTACHMENT II -Page 1

--------------------------------------------------------------------------------




ATTACHMENT  III
CERTIFICATION REGARDING DATA INTEGRITY COMPLIANCE
 
FOR CONTRACTS, GRANTS, LOANS AND

COOPERATIVE AGREEMENTS




The undersigned, an authorized representative of the recipient named in the
contract or agreement to which this form is an attachment, hereby certifies
that:


 
(1)The recipient and any sub-recipients of services under this contract have
financial management systems capable of providing certain information,
including: (1) accurate, current, and complete disclosure of the financial
results of each grant-funded project or program in accordance with the
prescribed reporting requirements; (2) the source and application of funds for
all contract supported activities; and (3) the comparison of outlays with
budgeted amounts for each award.  The inability to process information in
accordance with these requirements could result in a return of grant funds that
have not been accounted for properly.



 
(2)Management Information Systems used by the recipient, sub-recipient(s), or
any outside entity on which the recipient is dependent for data that is to be
reported, transmitted or calculated, have been assessed and verified to be
capable of processing data accurately, including year-date dependent data. For
those systems identified to be non-compliant, recipient(s) will take immediate
action to assure data integrity.



 
(3)If this contract includes the provision of hardware, software, firmware,
microcode or imbedded chip technology, the undersigned warrants that these
products are capable of processing year-to-date dependent data accurately. All
versions of these products offered by the recipient (represented by the
undersigned) and purchased by the State will be verified for accuracy and
integrity of data prior to transfer.



In the event of any decrease in functionality related to time and date related
codes and internal subroutines that impede the hardware or software programs
from operating properly, the recipient agrees to immediately make required
corrections to restore hardware and software programs to the same level of
functionality as warranted herein, at no charge to the State, and without
interruption to the ongoing business of the state, time being of the essence.


 
(4)The recipient and any sub-recipient(s) of services under this contract
warrant their policies and procedures include a disaster plan to provide for
service delivery to continue in case of an emergency including emergencies
arising from data integrity compliance issues.



The recipient shall require that the language of this certification be included
in all subcontracts, subgrants, and other agreements and that all
sub-contractors shall certify compliance accordingly.


This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into.  Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by OMB Circulars A-102 and A-110.
 
WellCare of Florida, Inc. bda WellCare Senior Partnership, 8735 Henderson Road
Tampa, FL 33634
Name and Address of Recipient
 
   
   /s/   Todd S. Farha   
President & CEO
8/23/07
Signature
 
Title
Date
Todd S. Farha
   
Name of Authorized Signor
   

 


ATTACHMENT III -Page 1

--------------------------------------------------------------------------------




ATTACHMENT  IV


AGREEMENT TO PROVIDE SERVICES TO INDIVIDUALS IDENTIFIED AS MEDICAID PENDING
_______
No, contractor does not elect to provide services to individuals designated as
Medicaid Pending.

_______
Yes, contractor elects to provide services to individuals designated as Medicaid
Pending.



By checking YES above, contractor agrees to provide services to individuals
referred to them by CARES who have been designated as Medicaid Pending in
accordance with Section 430.705(5), Florida Statutes.  The contractor will meet
all conditions of this contract and the following:


 
a.The contractor is responsible for compliance with all pertinent insurance laws
and regulations prior to providing services to Medicaid Pending individuals.

 
b.CARES staff will refer individuals, identified as Medicaid pending and who
choose to receive Medicaid Pending services, to the chosen contractor.  Included
with the referral will be the Freedom of Choice form, 701 B Assessment, 3008,
Informed Consent, and the Level of Care.

 
c.The contractor may assist Medicaid pending individuals through the Medicaid
financial eligibility process by submitting the ACCESS Florida Application
(online or hardcopy) to the Department of Children and Families and when
contacted by DCF, forward at a minimum the following documentation: Financial
Release (CF ES 2613), CARES’ level of care decision (Form 603) and the
Certification of Enrollment Status (HCBS) (CF-AA 2515).  Applications may be
completed and submitted online at the following
website:  www.myflorida.com/accesssflorida

 
d.Once the individual is determined financially eligible, the contractor must
notify CARES and provide a copy of the Notice of Case Action within two business
days of receipt.

 
e.The contractors will be responsible for submitting 834 enrollment transactions
to the Medicaid fiscal agent one week prior to the regular submission date for
only the Medicaid pending individuals.  The enrollment date will be retroactive
to the first of the month following the CARES eligibility determination, not to
exceed four (4) months.  

 
f.Services must be in place on the first of the month following the CARES
eligibility determination.

 
g.The contractor will be paid the capitation rate for services rendered
retroactive to the first of the month following the CARES eligibility
determination, not to exceed four (4) months.  The contractor shall make
available, on request from the department, proof of services, which meet the
timeframes listed above.    

 
h.Payment will be made once full financial eligibility has been determined.

 
i.In the event the individual is determined not to be financially eligible by
the Department of Children & Families, the contractor must notify CARES and can
seek reimbursement from the individual in accordance with the Medicaid Coverage
and Limitations Handbooks and the associated fee schedules.



Signature /s/  Todd S. Farha          


Date 8/23/2007


Todd S. Farha, President & CEO
Name and Title of Authorized Individual (Print or type)
 


ATTACHMENT IV -Page 1

--------------------------------------------------------------------------------

